Name: Commission Implementing Regulation (EU) NoÃ 383/2011 of 18Ã April 2011 amending Council Regulation (EC) NoÃ 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: international affairs;  international trade;  criminal law;  Asia and Oceania;  rights and freedoms
 Date Published: nan

 19.4.2011 EN Official Journal of the European Union L 103/8 COMMISSION IMPLEMENTING REGULATION (EU) No 383/2011 of 18 April 2011 amending Council Regulation (EC) No 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 194/2008 of 25 February 2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 817/2006 (1) and in particular Article 18(1)(b) thereof, Whereas: (1) Annex V to Regulation (EC) No 194/2008 lists the entities covered by certain export, financing and investment restrictions under that Regulation. (2) Annex VI to Regulation (EC) No 194/2008 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (3) Annex VII to Regulation (EC) No 194/2008 lists the enterprises owned or controlled by the Government of Burma/Myanmar or its members or persons associated with them, subject to restrictions on investment under that Regulation. (4) Council Decision (EU) No 2011/239/CFSP (2), replaces Annexes I, II and III of Council Decision 2010/232/CFSP of 26 April 2010 (3), which present the list of enterprises referred to in Articles 3(2)(b), 5 and 14 of that Decision, the list of natural and legal persons referred to in Articles 9, 10 and 13 of that Decision and the list of enterprises referred to in Articles 10 and 14 of that Decision. Regulation (EC) No 194/2008 gives effect to Council Decision 2010/232/CFSP to the extent that action at Union level is required. Annexes V, VI and VII to Regulation (EC) No 194/2008 should therefore be amended accordingly. (5) In the case of the individuals identified in Annex IV of Council Decision 2011/239/CFSP, the effects of their listing in Annex II of the same Decision are suspended. Accordingly it is not appropriate to include their names in Annex VI of Regulation (EC) No 194/2008. (6) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 1. Annex V to Regulation (EC) No 194/2008 is replaced by the text of Annex I to this Regulation. 2. Annex VI to Regulation (EC) No 194/2008 is replaced by the text of Annex II to this Regulation. 3. Annex VII to Regulation (EC) No 194/2008 is replaced by the text of Annex III to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 2011. For the Commission, On behalf of the President, Director  Head of the Foreign Policy Instruments Service (1) OJ L 66, 10.3.2008, p. 1. (2) OJ L 101, 15.4.2011., p. 24. (3) OJ L 105, 27.4.2010, p. 22. ANNEX I ANNEX V List of enterprises in Burma/Myanmar referred to in Articles 7 and 15 and engaged in the industries mentioned in Article 7(4) Note: Aliases or variations in spelling are denoted by aka  (also known as) I. A. WOOD and LUMBER Name, address and other information Date of listing 19.11.2007 1. Alkemal Representative Office, 142 A Dharmazedi Rd, Bahan, Yangon 2. Asia Wood Co Ltd 24 Myawaddy Min Gyi St, Industrial Zone (4) Hlaing Tha Yar, Yangon 3. Aung Chanthar 1018 Myittar St, Ward 9, SOKAA, Yangon 4. Aung Gonyi 9B Ngwe Kyar Yan Yeithka, SOKAA, Yangon 5. Aung Khant Phyo Coop Ltd 144A Kyaikwine Pagoda Rd, Ward 3, MYGNN, Yangon 6. Aung Khin & Sons 1-3, Thikhwa Pan St, Cor of Zaygyi St, KMDGG, Yangon 7. Aung Kyin 11 Mani MaybKhalar St, KMDGG, Yangon 8. Aung Thein Bo Manufacturing Co Ltd 30 Salin St, Kyeemyindaing Yangon 9. Aung Zeya 33 Seikkan Industrial Zone, HLTAA, Yangon 10. Aye Myittar 67 Theingyi St, KMDGG, Yangon 11. Aye Myittar 1820/21-22 P. Moe Nin St, HLTAA, Yangon 12. Beautiful Wood Industry Co Ltd 251, Room 5, Maha Bandoola St, Cor of 46th St, BTHHGG, Yangon 13. C.D. Industries & Construction Co Ltd 105(b) Parami Road, Mayangon, Yangon 14. Century Dragon Co Ltd 3-5 Min Gyi Maha Min Gaung St, Industrial Zone (2), Hlaing Tha Yar, Yangon 15. Chantha Rm 3, Cor of Waizayandar Rd & Thitsar Rd, SOKAA, Yangon 16. Coffer Manufacturing Co Ltd Rm (803), 8th floor, Myaing Hay Wun Condo, Kyaik Wine Pagoda Road, Mayangon, Yangon 17. Dagon Timber Ltd, 262-264, Rm A03-01, Dagon Centtre, Pyay RD, Myayangone, Sanchaung, Yangon 18. Diamond Mercury Co Ltd Bldg 2, Rm 21/22, Pyay Rd, 8th mile junction, Mayangon, Yangon 19. Diamond Mercury Wood Products Ltd Plot 42-98, Sethmu 6th St, Industrial Zone, (1), SPTAA, Yangon 20. Family 798, 10th St, Myothit Ward (B), Insein, Yangon 21. Flying Tiger Wood Industry Ltd, 171-173, 51st St, Pazundaung, Yangon 22. Forest Products Joint Venture Corporation Ltd 422-426 Strand Rd, FJV Commercial Centre, Botahtaung, Yangon 23. Friend 300 A-B, Yarzardirit St, Ward 72, SDGNN, Yangon 24. Fudak Enterprise Co Ltd 120 De Pae Yin Wun Htauk U Mye St, Industrial Zone 2, Hlaing Tha Yar, Yangon 25. Good Myanmar Trading Co Ltd 60-B Aung Myay Thasi Ave, Kamayut, Yangon 26. Green Gold Industrial Co Ltd 209 Than Thu Mar Rd, 23 Ward, Thingankyunm, Yangon 27. Hi-Tech Forest Industries Co Ltd 216/222 Rm 7B, Maha Bandoola St, Bo Myet Hu Housing, Pazundaung, Yangon 28. Hla Shwe, U & Family 18/19 64 Ward, Industrial Zone 2, South Dagon, Yangon 29. Hong Kong Nu San International Co Ltd 120 (twin-B), Waizayanda Housing Complex, Waizayanda Rd, TGKNN, Yangon 30. Htay 145 Kanaung Lane (7) NOKAA, Yangon 31. Htoo Furniture, aka Htoo Wood Products, aka Htoo Wood based Industry, aka Htoo Wood 21 Thukha Waddy Rd, Yankin Township, Yangon 32. Htoo Trading Co Ltd 5 Pyay Rd, Hlaing, Yangon 33. Khaing Su Thu Trading and Inustrial Co Ltd 205 Myin Wun U Aung Thu St, Industrial Zone 2, Hlaing Tha Yar, Yangon 34. Khine Industries 42 Ba Maw Ah in Wun St, Industrial Zone 3, Hlaing Tha Yar, Yangon 35. Khine International Co Ltd 116/8 15th St, LMDWW, Yangon 36. Kyi Kyi Saw Mill & Wood Trading 55 Thameinbayan RD, Tamwe, Yangon 37. Lay Pyay Hnyin Manufacturing co Ltd168 Set Hmu 1st Street, Industrial Zone 1 Shwe Pyi Tha, Yangon 38. Lin Shing Co Ltd (Myanmar) 42-93 Khayay St, Cor of Sethmu 6th St, Ind Zone (1), SPTAA, Yangon 39. Lin Win Co Ltd 89 Hnin Si Kone Rd, Ahlone, Yangon 40. Maha Nandar Co Ltd 90 Thudhamar St, NOKAA, Yangon 41. Master Timber Excel Ltd 146a pyay Rd, 9th mile, Mayangon, Yangon 42. Master Timber Exel Ltd (KLN Group) 282, Room 8, 1st floor, Seikkantha St, KTDAA, Yangon 43. Miba Gon Shein 709, Cor of Hlawga St, Ward 21 SDGNN, Yangon 44. Mingala Family 107 Thumana St, South Ward 2, TKAA, Yangon 45. Myanmar Channel Quest International Co Ltd 42-242 Kanaung Myinthar Gyi 4th St, Ind Zone (1), SPTAA, Yangon 46. Myanmar Forest Timber Association 504-506, Merchant St., Kyauktada Tsp, Yangon 47. Myanmar May Kaung Wood Based Industry Co Ltd 288-290, 0905 MWEA Tower, Shwedagon Pagoda Rd, Dagon, Yangon 48. Myanmar Shwe Hintha International Co Ltd 226, Blk 18, Bo Tayza St, shwe Paukkan Ind Zone, NOKAA, Yangon 49. Myanmar Singh Ltd 18-20 Botahtaung Lane (4), Botahtaung, Yangon 50. Myanmar Touchwood Ltd 805, 37 La Pyat Wun Plaza, Alan Pya Pagoda Rd, Dagon, Yangon 51. Myanmar WoodMart Co Ltd Room 504, Bldg 29, Shine Tower II, Gyo Phyu St, MTNTT, Yangon 52. Myitmakha International Trading Ltd 19-20 Bahosi Complex, Bogyoke Aung San Rd, LMDWW, Yangon 53. Myo Nwe Thit Trading Co Ltd 147 (G/F), 47th St, Botahtaung, Yangon 54. Myotaw 492-493 Sethmu Zone Patt St, Ind Zone 2, Ward 64, SDGNN, Yangon 55. Nay Chi Tun Family 4 Thumingalar RD, TGKNN, Yangon 56. Nay Chi Tun Family, 729 Laydauntkan St, TGKNN, Yangon 57. New Brothers Co Ltd 302a Set Hmu 1st Street, Industrial Zone 1, Shwe Pyi Tha Yangon 58. New Telesonic Co Ltd 94 Than Chat Wun U Nyunt St, Dagon Port Ind City, Zone 1, SPTAA, Yangon 59. New Telesonic Wood & General Trading 218 (B) 36th St, KTDAA, Yangon 60. Ngwe Zaw, 728 Ayarwaddy St, Ind Zone 2, SDGNN, Yangon 61. Nightingale Co Ltd 221 Botahtung Pagoda Rd, Pazundaung, Yangon 62. Nilar 118 Waizayadanar Rd, Ward 8, SOKAA, Yangon 63. Phan Nay Wun Co Ltd 47, Room 8-8 Sawbwagyigon, Insein, Yangon 64. Premio Intl Co Ltd 60/75 Corner of Inwa Street & Bo Tay Za St, Shwe Pauk Kan Industrial Zone, North Okkalapa, Yangon 65. RCC Co Ltd 65 Upper Pazundaing RD, Pazundaing, Yangon 66. San Family 1349-1351 Ind Zone 2nd St, SDGNN, Yangon 67. San Family 790 Pyinma Myaing Rd, Ward A, TGKNN, Yangon 68. Scantrade Co Ltd 422-426 4th floor, Strand Rd, FJV Commercial Centre, Botahtaung, Yangon 69. Sein Mandaing 1155-1156 Thudhamar St, Ward 2 NOKAA, Yangon 70. Shwe Chain Trading co Ltd Rm 619 6th floor, Nyaung Pin Lay Zay Plaza, Lanmadaw, Yangon 71. Shwe Hlaing Bwar 462-463 Yaw A Twinn Wun U Pho Hlaing St, HLTAA, Yangon 72. Shwe Wel Htay 6 Thmar Deikdi St, Kyauk Myaung, Tamwe, Yangon 73. Shwe Yi Oo 113C 4th St, Panchansu Ward, SPTAA, Yangon 74. Soe Than Brothers Co Ltd 189 b/2 Seikkantha St, Industrial Zone 1, Hlaing Tha Yar, Yangon 75. Star Tek Co Ltd (Woodworking Machine) 74, 5th St, LMDWW, Yangon 76. Swe Myo 86 Yadanar St, Ward 8, SOKAA, Yangon 77. Swe Thadar 78 Innwa St, Shwe Pauk Kan Ind Zone, Ward 18, NOKAA, Yangon 78. Taw Win Family Co Ltd 355 U Wisara Rd, Sauchaung, Yangon Name of director: Ko Ko Htwe 79. Teak Farm Co Ltd Bldg 1, Rm 404, Mingalar Sin Min Housing, Strand Road, Ahlone, Yangon 80. Teak Farm Industries Co ltd 122a Da Pae Yin Wun Htauk U Mye St, Industrial Zone 2, Hlaing Tha Yar, Yangon 81. Teakteam Ltd 50A Seikkantha Street, Industrial Zone 3, Hlaing Tha Yar, Yangon 82. Toenayar Co Ltd 91 (1st floor) MyanmaGonyi St, Kandawgalay, MTNTT, Yangon 83. United Intl Group Co Ltd 58a/b Setmu Zone Street Industrial Zone 1, South Dagon, Yangon 84. United Internation Group (UIG) Cor of West Race Course Rd & Sayasan Rd, Kyaikksan Ward, Yankin, Yangon 85. VES Group Co Ltd 83, 50th St, Pazundaung, Yangon 86. Win 383 Hla Theingi St, HLTAA, Yangon 87. Win Enterprise Ltd 66 Hlay Thin Ah Twin Wun U Chein Street, Industrial Zone 2, Hlaing Tha Yar, Yangon 88. Win Kabar International Timber Trading Top of 6th St, Ward 8, SOKAA, Yangon 89. Win & Win Co Ltd 6 Pyay Rd, 6th mile, Hlaing, Yangon 90. Wood Technology Industries 247d, Hlay Thin Ah Twin Wun U Chein Street, Industrial Zone 2, Hlaing Tha Yar, Yangon 91. Yangon Wood Industries Ltd Next to Plywood Factory no 2, Bayint Naung Rd, Ward 4, Hlaing, Yangon 92. Yee Shin Co Ltd 63/64 Bahosi Housing, Lanmadaw, Yangon 93. Ye Yint Aung 156 Waizayanda St, Ward 11, SOKAA, Yangon 94. Yin Mar Myat Noe Co Ltd 120a Set Hmu 10th Street, Industrial Zone 1, Shwe Pyi Tha, Yangon 95. YN Co Ltd 120A Ind Zone, 10th St, Ind Ward, SPTAA, Yangon 96. Zambu Yadana Co Ltd 377/379 Bo Sun Pat St, Pabedan, Yangon 97. Shwe Chain Manufacturing Co Ltd 168, 62nd St, Ind Zone 1, Mandalay I. B. WOOD INDUSTRIES Name, address and other information Date of listing 19.11.2007 98. Aung Chan Tha Services Co Ltd 708 Kyuntaw Zay Condo, Bargayar Rd, SCHGG, Yangon 99. Aung Myanmar, 42/145 Ind Zone 5th St Ind Zone SPTAA, Yangon 100. Hau Hau Parquet & Wood Based Industries Pte Ltd 135, 1st floor, 41st St, BTHGG, Yangon 101. Hein Soe Co Ltd 54 Cor U Shwe Bin St & Phan Chat Wun U Shwe Ohn St, Ind Zone 3, SPTAA, Yangon 102. Laural Ltd, Room 37, Bldg 233, Anawrahta Rd, Cor of 54th St, Pazundaung, Yangon 103. Myanmar Yunnan Wood Ind Col Ltd 238 Thityar Pin St, Thuwanna, TGKNN, Yangon 104. Myanmar-Nc WoodWork Co Ltd Steel Mill Compound, West Ywama Ward, Insein, Yangon 105. Myint Soe (U) 42/280 Kanaung St, SPTAA, Yangon 106. National Wood Industry Ltd 113 Waizayandar Rd, Ward 16/2, TGKNN, Yangon 107. Scansia Myanmar Ltd Blk 42/300-301, Sethmu 1 St, Ind Zone, SPTAA, Yangon 108. Super Chen Co Ltd 88A, 3rd floor, AnawrahtaRd, KTDAA, Yangon 109. Teak World Co Ltd 110 Waizayanda Garden Housing, Yeiktha 4th St, TGKNN, Yangon 110. Unite of Myanmar Forest Products Joint Venture 422-426 Botahtaung Pagoda Road, Cor of Strand Rd, Botahtaung, Yangon 111. Unite of Myanmar Forest Products Joint Venture 10 Kwethit St, Pazundaung, Yangon 112. Win Kabar International Timber Trading 89 Waizayanda 3rd St, SOKAA, Yangon 113. Win Yadanar 58, A-B, Loikaw St, Ind Zone 1, SDGNN, Yangon 114. Wood Rich Manufacturing 349A Zeyar Kaymar St, 8 Mile, MYGNN, Yangon 115. Hi-Tech Forest Industries Co Ltd A 1-2, 62nd St Sethmu, Mandalay 116. Myanmar Yunnan Wood Industries Co Ltd 137-138 Cor of Pho Yazar St & 62nd St, Ind Zone 1, Pyi Gyi Tagun Tsp, Mandalay 117. National Wood Industry Ltd Pyinmana Tsp, Mandalay 118. Taiho 124, 78th St Bet 36 & 37th St, Mandalay 119. Myat Zaw & Young Brothers 52/13 Bogyoke Aung San Rd & Chindwin St, Monywa 120. Banner Wood Based Industry 17A Padamyar Industrial Zone Sagaing Division I. C. WOOD WORKING MACHINES Name, address and other information Date of listing 19.11.2007 121. East Union Woodworking Machinery Co Ltd 288/290, Room (906), Shwedagon Pagoda Road, MWEA Tower, Dagon, Yangon 122. Everest W Trading Co Ltd 43 Parami Road, 6 Ward, Yankin, Yangon 123. Hardware World 111 Shwedagon Pagoda Road, Latha, Yangon 124. I.S. Tin Win 44, 27th Street, Pabdan Yangon 125. Khin Maung Nyunt Trading Co Ltd 506/508 Mogok Street, Industrial Zoner 1, South Dagon, Yangon 126. Phan Nay Wun Co Ltd B5, Bayint Naung Road, Shwe Padak Yeik Mon, Mamayut, Yangon 127. Wel Wisher Trading Co Ltd 307 Maha Bandoola Street, Botahtaung, Yangon I. D. TIMBER EXPORTERS Name, address and other information Date of listing 19.11.2007 128. A1 Construction & Trading Co,. Ltd 41 Nawaday St, Dagon, Yangon 129. Concorde Commodities Pte Ltd 339, Rm (1203), Level (12), Bogyoke Aung Sun St, Sakura Tower, Kyauktada Yangon 130. Diamond Mercury Co., Ltd. Bldg (2), Rm (21/22), Pyay Rd, 8 Mile Junction, Mayangon Yangon 131. Green Hardwood Enterprise Ltd 422-426 8th floor, Strand Rd, FJV Commercial Centre, Botahtaung Yangon 132. Kappa International Timber Trading Ltd. 288/290, Rm (103), 1st floor, Shwedagon Pagoda Road, M.W.E.A. Tower, Dagon Yangon 133. Khine Intl Ltd 116/8, 1st floor, 15th Street, Lanmadaw, Yangon 134. Khine Shwe Win Co., Ltd. 102(A), Inya Rd, Kamayut, Yangon 135. Mayar (H.K) Ltd. 37, Rm (703/4), Level (7), Alanpya Pagoda Rd, La Pyayt Wun Plaza, Dagon, Yangon 136. Myanmar Goodwood Trading Co., Ltd 189/195, Rm (4), 4th floor, Pansodan St, Pansodan Tower, Kyauktada, Yangon 137. New Wave Co Ltd 81(c), New University Avenue Rd, Bahan Yangon 138. Searock Intl Ltd 339, (0904), Level 9, Bogyoke Aung San St, Sakura Tower, Kyauktada, Yangon 139. Sein Yadanar Wut Hmon Co Ltd 16 Bahosi Housing, Lanmadaw Yangon 140. Shivah Sawa Shoji 339, Rm 1004, Level 10, Bogyoke Aung San St, Sakura Tower, Kyauktada Yangon 141. Timber Land Intl Ltd 158/168, Room 11, 1st Floor, Maha Bandoola Garden St, Kyauktada, Yangon 142. Timber World Ltd 173, 31st Street, Pabdean, Yangon 143. Zar Ni Zaw Co Ltd 72, 51st St, Pazundaung Yangon I. E. TIMBER Name, address and other information Date of listing 19.11.2007 144. AAA 6TH Street, (8) ward, South Okkalapa, Yangon 145. AAA 90 No 4 Main Road, Pann Chan Su SPTAA Yangon 146. Academy 108 Htar Nar Street, Makyeedan (north East) Ward, KMDGG, Yangon 147. Andaman International Traders Limited (Ext. 37) Bldg. 21/22, Rm# B-1, Bahosi Complex, Bogyoke Aung San St., Lanmadaw Tsp, Yangon 148. Arkar San 336, No 4 Main Road, SPTAA, Yangon 149. Asia Win Mfrg Co Ltd 170-176, #704 (7th floor), MGW Centre, Bo Aung Kyaw St, BTHGG, Yangon 150. Aung Aye (u) & Sons 4-5 Anawrahta Rd, Ind Zone (5), HLTAA, Yangon 151. Aung Bawga 91(B) 3rd Street, Industrial Zone, (8) ward, South Okkalapa Yangon 152. Aung Chan Tha 72(B), 1st Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 153. Aung Chan Tha 10 Hlaw Kar St, (55) Ward, South Dagon, Yangon 154. Aung Family 118, 2nd Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 155. Aung Family 15, 139th Street, Tamwe, Yangon 156. Aung Gabar Timber 79, 6th Lane, Ward (8), SOKAA, Yangon 157. Aung Htet 72, Nat Sin St, Kyeemyindaing Yangon 158. Aung Kabar 79, 6th Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 159. Aung Khant Phyo 25, Kyaik Waing Pagoda Road, (3) Ward, Mayangon Yangon 160. Aung Kyaw Thein 15(a), 4th Street, Industrial Zone, 8 Ward, South Okkalapa Yangon 161. Aung Kyaw Thein 229 Waizayantar Rd, (11) Ward, South Okkalapa Yangon 162. Aung Si 828 Waizayantar Road, (9) Ward, South Okkalapa 163. Aung Su Pan 43, 4th Street, Ward (8), SOKAA, Yangon 164. Aung Theikdi 996 Myittar Street (9) Ward, South Okkalapa Yangon 165. Aung Theikdi 13, 6th St., Ward (8), Ind. Zone, South Okkalapa Tsp, Yangon 166. Aung Thit Tun 46, Nat Sin Street, Kyeemyindaing Yangon 167. Aung Thitsar 991 Myittar Street, South Okkalapa Yangon 168. Aung Thukha 41 Waizayantar Road, (9) Ward, South Okkalapa Yangon 169. Aung Thukha (1) 70/70(a) 1st Street, South Okkalapa Yangon 170. Aung Thukha (2) 124/125 2nd Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 171. Aung Thukha (3) 123/126 3rd Street, (8) Ward, South Okkalapa Yangon 172. Aung Thukha 71-B/72(a) 1st Street, South Okkalapa Yangon 173. Aung Wood Working Enterprise Ltd. Bldg. 3, Rm# 004, (G/F), Waizayanta Rd., Thingangyun Tsp, Yangon 174. Ayarwun 123 Waizayantar Rd, (11) Ward, South Okkalapa, Yangon 175. Aye Gabar Group 151-170 Bogyoke Aung San Road, BTHGG, Yangon 176. Aye Gabar Group 282 cor of 81st and 23rd Street, Mandalay 177. Aye Myittar 115, 37th St, KTDAA, Yangon 178. Aye, U & Sons 351, Bo Tuay Za St, Shwe Park Kan Industrial Zone, North Okkalapa Yangon 179. Aye, U & Sons 481 Waibargi Rd, Ward L, NOKAA Yangon 180. Aye, U & Sons 126 Than Chat Wun U Nyunt St, Industrial Zone, SPTAA Yangon 181. Ayes Family Ltd 92 (A-C-D), AFL Building, Kaba Aye Pagoda Road, BHNN, Yangon 182. Bamaw Veneer & Timber Products Co Ltd 44 Mya Taung Wun Gyi U Hmo Street, Industrial Zone 3, SPTAA, Yangon 183. Banner Wood Based Industry Co., Ltd. 136, (1st Floor), 36th St., Kyauktada Tsp, Yangon 184. Banner Wood Based Industry Co., Ltd. 17(A) Padamyar Ind Zone, Sagaing 185. Bawga Mandaing 41, 2nd Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 186. BDS Moe Wood Industries Co Ltd 196 Bogyoke Aung San Road, BHNN, Yangon 187. BLLB Development Co Ltd 159-161 Myanma Gonyi St, MTNTT 188. Chan Nyein Ko 899, Lay Daunk Kan Road, Nga Moe Yeik, Ward Yangon 189. Chan Tha Aung 72 Nat Sin Street, Kyeemyindaing Yangon 190. Chantha 90(A/B) 2nd Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 191. Chantha Gyi 72, Bo Thura St, Zaygi (East Ward), KMDGG, Yangon 192. Cheung Hing Timber Co 106-108, Hnin Zin Gon Road, Ahlone Tsp., Yangon Name of director: P C Chun 193. China Hope Holding 18 Bo Yar Njunt St, DGNN Yangon 194. Conqueror Trading Co Ltd C-04-03 Building, 262/264, 4th floor, Dagon Centre, Pyay Rd, Yangon 195. Dagon Timber Ltd 121 F, Sule Pagoda Road, KTDAA, Yangon 196. Dana Theikdi 985(a), Thu Mingalar St, Thingankyun Yangon 197. Dana Thiri Co Ltd 139 G/F Bogalay Zay St, BTHGG, Yangon 198. Doh Bamar 23-27 Nat Sin Street, Cor of Salin Street, KMDGG, Yangon 199. Doh Lokehar 514 Zabu Thiri 1st Street, Ward (6/west)TKAA, Yangon 200. Ever Green Wood Int'l Co., Ltd. Public Construction Compound, Myittar St., Ward (14/1), South Okkalapa Tsp, Yangon 201. Family (1) 1011 Thudamar Street, (2) Wtard, North Okkalapa Yangon 202. Farlin Timbers Rm 704 (7th floor) 170-6 MGW Tower, Bo Aung Kyaw Street, BTHGG, Yangon 203. Five Oceans Co Ltd Bldg 63-64 (B), Bahosi Housing, Bogyoke Aung San Road, LMDWW, Yangon 204. Forest Product JV Branch (Upper Myanmar) 37b 26th b St between 64th and 65th, Mandalay 205. GIG Japan Co Ltd 25 Golden Valley, BHNN, Yangon 206. Golden Door 354/347 Bo Tay Za Street, Shwe Pauk Kan Industrial Zone, North Okklalapa Yangon 207. Golden Hawks Int'l Ltd. 158, Bogyoke Aung San Rd., Pazundaung Tsp, Yangon 208. Gold Wood Co Ltd (Kaung Shwe) 42(A)/103(A-B) Mahawgari Street, cor of Sethmu 3rd St, Ind Zone 1, SPTAA, Yangon 209. Golden Hook Co Ltd 7 Sitha St, Oh Bo St. Mandalay 210. Good Myanmar Trading Co Ltd 60B Aung Myay Thasi Ave, KMYTT, Yangon 211. Great Jupiter International Co Ltd 81 1st floor Bogyoke Aung San Road, PZDGG, Yangon 212. Great Summit Int'l Service Co., Ltd. 615-C/2, Malar Lane, Kamayut Tsp, Yangon 213. Great Summit Int'l Service Co., Ltd. 176-178, Banyardala Rd., Mingalar Taung Nyunt Tsp, Yangon 214. Green Gold Industrial Co., Ltd. 178-180 50th St, PZDGG, Yangon 215. Green Gold Industrial Co., Ltd. 109, Waizayandar Rd., Ward (3/B), South Okkalapa Tsp, Yangon 216. Greenline Myanmar Group Co., Ltd. (GMG) 102-A, Kha Yay Pin Rd., Dagon Tsp, Yangon 217. Greenline Myanmar Group Co., Ltd. (GMG) 202, U Wisara Rd., Dagon Tsp, Yangon 218. Green Treasure Wood Co Ltd 8-6 River View Housing, Ahlone Kannar Road, AHLNN, Yangon 219. Green Treasure Wood Co Ltd Plot 42, 287-289 Sethmu 6th Street, Ind Zone 1 SPTAA, Yangon 220. Hayman Trading Co., Ltd. 7, Shan Rd., Sanchaung Tsp, Yangon 221. Hein 24 Kyaung Gyi Street, Kyeemyindaing Yangon 222. Hein Htet Aung 188a Waizayander Rd, Qtr, 11, SOKAA Yangon 223. Hein Soe Co Ltd 23 Shwe Pone Nyet Yeikmon, Bayint Naung Road, KMYTT, Yangon 224. Hla Kyi, U Family 356 Bo Tay Za Street, Shwe Park Kan Industrial Zone, North Okkalapa Yangon 225. Hla Kyi, U & Family 452 Mya Yadanar Street (Kha) Ward, North Okkalapa Yangon 226. Hla Shwe, U & Family 223 Banyadala Road, Tamwe Yangon 227. Hlaing 71 Waizayantar Road, (11) Ward, South Okkalapa Yangon 228. Hlaing Family 8-A Myittar St, Ward 11, SOKAA, Yangon Yangon 229. Hmine (U) & Sons 248-249 Makkhayar Minthargyi St, NOKAA, Yangon 230. Htate Tan Aung 2734 Pyi Daung Su Road, (63) Ward, Injdustrial Zone (2), South Dagon, Yangon 231. Htet 989 Myittar Street, (9) Ward, South Okkalapa Yangon 232. Htet Htet Aung 430 Thitsar Road, Ward 10 SOKAA Yangon 233. Htun Htun Tauk 13B, Mingalar St, Nant-tha Gone Ward, ISNN Yangon 234. Htun Thit Sa 44 Nat Sin Street, Kyeemyindaing Yangon 235. Hundred Smiles Co., Ltd. 359-363, Bogyoke Aung San St., Pabedan Tsp, Yangon 236. Imperial Builders Co Ltd 46 Eaingyi Street, PZDGG, Yangon 237. K.T. Nine 817 Waizayantar Road, (9) Ward, South Okkalapa Yangon 238. Kama Gasifier Power Plant 167, Bayint Naung Main Rd., Hlaing Tsp, Yangon 239. Kaung Thant 62 Nat Sin St, KMDGG, Yangon 240. Kaw-Lin  Kathar 1058 Zay Street, Ward 7, TKAA, Yangon 241. Kha Yae Nan Int'l Co., Ltd Bldg. 61, Rm# 3-4, Sawbwagyigon Warehouse, Insein Tsp, Yangon 242. Khin Hninsi (Daw) 33 Hantharwaddy Street, KMYTT, Yangon 243. Khin Maung Latt, U & Family 37/4, 53rd Street, Botahtaung, Yangon 244. Khin Myanmar Trading 865 Myittar Street, SOKAA, Yangon 245. Khine International Co Ltd 116/8, 15th Street, LMDWW, Yangon 246. KKK 106, Si Pin St, (55) Ward, South Dagon Yangon 247. Kyan Taing Aung 30, Thamine Station Street, Mayangon Yangon 248. Kyan Taing Aung Waizanyantar Road, (9) Ward South Okkapala, Yangon 249. Kyaw 209, Banyadala Road, Tamwe, Yangon 250. Kyaw Family 2886/2887 Pat St, Industrial Zone (2), South Dagon, Yangon 251. Kyaw Soe San 819 Waizayantar Rd, Ward (9), South Okkalapa, Yangon 252. Kyaw Than Construction Co. Ltd 139 (G/F), Bogalay Zay Street, BTHGG, Yangon 253. Kyi Kyi 2 Laeyar Shwe Myay, Myittar Nyunt Ward, TMWEE, Yangon 254. Kyun Shwe Wah 74 Nat Sin St, Kyeemyindaing Yangon 255. La Yaung Lin Co Ltd 25-29 Yadanar Road, Ward 16-2, TGKNN, Yangon 256. Lal Way (1) 3-4 P. Moe Nin St, Ward 5, HLTAA, Yangon 257. Lal Way (2) 3-147 Anawrahta Road, Industrial Zone 5, HLTAA, Yangon 258. Laural Ltd 27, 13th Street, LMDWW, Yangon 259. Light World Co., Ltd. 619, (Right) 6th Flr., Blk-A, Nyaung Pin Lay Plaza, Lanmadaw Tsp, Yangon 260. Light World Co., Ltd. Field No (H-167, H-168), Ward 1, Industrial Zone1 Pye Gyi, Tagun., Tsp, Mandalay 261. Lucky Hand Co Ltd 13 148th Street, MTNTT, Yangon 262. Maesod Forestry Ltd 69 Sule Pagoda Road, PBDNN, Yangon 263. Maha Engineering Co. Ltd. 20-251, Seikkantha St. KTDAA, Yangon 264. Maha New 29, Ind. Zone (2), Cor. Of Ind. Zone St. and Inn Taw St, SDGNN, Yangon 265. Maha Thit Min Co. Ltd. 51 (B), Pyay Rd. 7 ½ Mile, MYGNN, Yangon 266. Maha Kyaw Mahar Co. Ltd. 50, 46th Street, BTHGG, Yangon 267. Mandalar Win Sawmill Co. Ltd. 262-264, C (10-1), Dagon Centre, Pyay Road, SCHGG, Yangon 268. Market System Trading (MST Co. Ltd) 501 (C), Dagon Centre, SCHGG, Yangon 269. MGJ Group Co-op Ltd, 125, 1st Floor, Anawrahta Road, PZDGG, Yangon 270. Miba Myittar 115/116 2nd Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 271. Miba Myittar 110/111 2nd Street, Industrial Zone (8) Ward, South Okkalapa Yangon 272. Mingalar 28 (B), Zaygyi St. KMDGG, Yangon 273. Minn Wun Industries Co. Ltd 196, Bogyoke Aung San Rd, BTHGG, Yangon 274. Moe Intl Co. Ltd. 196, Bogyoke Aung San Rd, BTHGG, Yangon 275. Momentum Trading Co. Ltd. 21-A, Cor. Of U Phoe Hlaing St. and Hla Theingi St. Ind. Zone (3), SPTAA, Yangon 276. Multi World Trade Centre 183, Anawrahta St., Kyauktada Tsp, Yangon 277. Multi World Trade Co., Ltd. 359-363, Bogyoke Aung San St., Pabedan Tsp, Yangon. 278. Mya Gabar Co. Ltd. 106-108, Sint-oh-dan St. LTAA, Yangon 279. Myan Aung Myin Intl Co. Ltd O-140, FMI City, Golden Orchid 4th St. HLTAA, Yangon 280. Myanma Htate Tan Co. Ltd 61, (4th Flr), Kaing Dan St. LMDWW, Yangon 281. Myanma Marble Co. Ltd. Bldg. 63-64 (B), Bahosi Housing, Bogyoke Aung San Rd. LMDWW, Yangon 282. Myanmar Automobile Group Co., Ltd. K-38/39, Bayint Naung Rd., Mayangon Tsp, Yangon 283. Myanmar China Hardwood Products Co. Ltd. 422-426, Strand Road, Cor. Of Botahtaung Pagoda Rd. BTHGG, Yangon 284. Myanmar China Hardwood Products Co. Ltd Ward (22), SDGNN, Yangon 285. Myanmar Chinlax Trading Co., Ltd. 382, Inya Myaing Lane (4), Thuwunna, Thingankyun Tsp, Yangon. 286. Myanmar Development Intl Co. Ltd. 53-61, Strand Road, Cor. Of Theinbyu Rd, BTHGG, Yangon 287. Myanmar Guan Soon Ltd 106-108, Sint-oh-dan St, LTAA, Yangon 288. Myanmar Shin Poong Daewoo Pharma Co. 22, Yaw Min Gyi Rd. DGNN, Yangon 289. Myanmar Technologies Industry Co. Ltd. 1389-1391, Hlaing River Road, Ind. Zone (2), Ward (63), SDGNN, Yangon 290. Myanmar Timber Enterprise Myanma Timber Enterprise Head Office, Ahlone, Yangon 291. Myanmar Timber Enterprise 504-506, Merchant Road, KTDAA, Yangon 292. Myint 970, Yadanar St, SOKAA, Yangon 293. Myitmakha Engineering Co., Ltd. 206-207, Dhamma Thukha Kyaung St., Ward (13), Hlaing Tsp, Yangon 294. Myitmakha International Trading Co., Ltd. 1, Bayint Naung Rd., Hlaing Tsp, Yangon 295. Myitmakha Intl Trading Ltd. 55-64 Mingalardon Garden, Yangon Ind, MDNN, Yangon 296. Myodaw Eain Yar 1080, Shukhintha Rd. East Ward 6, TKAA, Yangon 297. Myo Taw 495 Min Nadar St, Dawbon Yangon 298. Naing Lay (U) 7, 139th St. TMWEE, Yangon 299. Ngwe Nan Taw 119-120, 3rd St. Ward (8), Ind. Zone, SOKAA, Yangon 300. Ngwe San Eain 22-23 (A), U Wisara Rd. NDGNN, Yangon 301. Nifty Intl Co. Ltd. Rm #7, Bldg 30-A, Yaw Min Gyi Rd. DGNN, Yangon 302. Nitco Industrial Co. Ltd. 175, (G/F), 47th St. BTHGG, Yangon 303. Nyein Chan Aung 122 Waizayantar Road, (11) Ward, South Okkalapa Yangon 304. Nyo (Daw) Family 113/8, Oakkyin Station St. HLGG, Yangon 305. OAC 289, Rm #10, East Yankin, YKNN, Yangon 306. Ohn Kywe & Co. Ltd. 81, Harkhar St. Ind. Zone (1), SDGNN, Yangon 307. One Star General Trading Co. Ltd. 87, (2nd Flr), Bogyoke Aung San Rd, Cor. of 49th St. and 50th St. PZDGG, Yangon 308. Pacific Rim Asia Co. Ltd. (PRA) 145 (E), Thiri Mingalar St. 8th Mile, MYGNN, Yangon 309. Padamyar Construction and Woodworks Co. 19-20, Bahosi Complex, Bogyoke Aung San Rd. LMDWW, Yangon 310. Pale Shwe Wah Timber Co., Ltd. B-156/158, 34th St., Kyauktada Tsp, Yangon 311. Phyo Mauk 106 Nat Sin, Kyeemyindaing Yangon 312. Pioneer Venture Ltd. 7-8, Bahosi Housing, Bogyoke Aung San St. LMDWW, Yangon 313. Pyi See Pwar Ltd, 45, Baho Rd., Sanchaung Tsp, Yangon 314. Red Sea Brothers Co. Ltd. 43, (2nd Flr), 43rd St. BTHGG, Yangon 315. San & Family 790 Pyinma Myaing Street, (a) ward, Thingankyun, Yangon 316. San Aye (U), 531-B, Myittar St. Cor. of Thihathu St. SOKAA, Yangon 317. San Myint & Family 189, Waizayantar Rd, (16) ward, South Okkalapa, Yangon 318. San Myint, U Family 9, 139th Street, Tamwe Yangon 319. Sanfoco Wood Industries Ltd. 1B, Plot-22, Pinma Thit Seik St, SDGNN, Yangon 320. Sarmi, U & Family 12, 53rd St, Botahtaung Yangon 321. Se Than E(1/2), U Wisara Street, Economic Development Zone North Dagon Yangon 322. Sein Family 9, 6th Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 323. Sein Htay Han 812, Waisayamtar Rd, (9) Ward South Okkalapa Yangon 324. Sein Pan Myaing 1019, Rm (2), Waizayantar Rd, (9) Ward, South Okkalapa Yangon 325. Shadow 990, Myittar St. Ward (9), SOKAA, Yangon 326. Shwe Gon Thar Trading Suite 297, Bo Sun Pat St., Pabedan Tsp, Yangon 327. Shwe Hinthar 70 Waisayanter Rd, (9) Ward, South Okkalapa Yangon 328. Shwe Me Co. Ltd. 785-787, (11th Flr), Maha Bandoola Rd. Cor of 13th St. LMDWW, Yangon 329. Shwe Me Industry Ltd. 51-52, Cor. Panle Wun U Shwe Bin St. & Twin Thin Tke Wun U Tun Nyo St. SPTAA, Yangon 330. Shwe Nandaw F-306, Pauk Pagoda St. Ward (6), 8th Mile, MYGNN, Yangon 331. Shwe Ni Timber Co. Ltd. 12, 14th St. LMDWW, Yangon 332. Shwe Nyaung Pin 109, Arthawka St., Ward (13), Hlaing Tsp, Yangon 333. Shwe Nyaung Pin 71, Bago River St. Ward (58), DGSKNN, Yangon 334. Shwe Pearl Ngwe Pearl 730-731, Ayarwaddy St. Ind. Zone (2), SDGNN, Yangon 335. Shwe Tagon 813, Waisayanter Rd, (9) Ward, South Okkalapa Yangon 336. Shwe Takhar 347-354, Bo Tayza St. Shwe Paukkan Ind. Zone, NOKAA, Yangon 337. Shwe Tha Min 816 Waisayanter Rd, (9) Ward, South Okkalapa Yangon 338. Shwe Tha Pyay Co. Ltd. 5 (B-3), Yankin Centre, YKNN, Yangon 339. Shwe Thit 5(a), 6th Street Industrial Zone, (9) Ward, South Okkalapa Yangon 340. Shwe Twin Wah 46, Bo Hmu Ba Htoo St. NDGNN, Yangon 341. Shwe Wah Tun 26/27 Chin Dwin Street, Industrial Zone (2), South Dagon Yangon 342. Shwe Yi Moe 227(a) Banyadala Rd, Tamwe Yangon 343. Silver Born Trading Ltd 71, Rm# 11, Bo Yar Nyunt St. DGNN, Yangon 344. Silver Valley Wood Industry Ltd. 65, Konzaydan St. PBDNN, Yangon 345. SK Wood Industries Ltd. 82-C, Pyay Rd. 7 ½ Mile, MYGNN, Yangon 346. Soe Junction of Thitsar St. & Station Rd., Near Moe Kaung Pagoda Rd., Kanbe, Yankin Tsp, Yangon 347. Soe 453, Top of Nga-mo-Yeik 5th St., Thingankyun Tsp, Yangon 348. Soe Thiha Pa(50), Pyi Daung Su Rd, (38) Ward, North Dagon, Yangon 349. Soe Thiri Co., Ltd. 808, Kyaw Thu St., Ward (9), South Okkalapa Tsp, Yangon 350. Southern Myanmar Timber Co. Ltd. 4 (A-2), Padaethar St. Myaynigon, SCHGG, Yangon 351. Special 53, Kyuntaw St., Sanchaung Tsp, Yangon 352. Sun Myint & Association 70 (K), Ngwe Wut Hmon Ward, BHNN, Yangon 353. T&M Group Decoration Centre 5, Lion City Food Centre, Bayint Naung Rd. KMYTT, Yangon 354. TKK Int'l Ltd. 127, (G/F), 51st St., Pazundaung Tsp, Yangon 355. Than Hlaing (U) 105, Arthawka St. Ward (13), HLGG, Yangon 356. Than Hlaing (U) 55(A), Arthawka St. Ward (13), HLGG, Yangon 357. Than Than Sein & Sein Hinthar 87, Yadanar St. Ward (8), SOKAA, Yangon 358. Than Tun 1055, 7th Zay St. Ward (6), TKAA, Yangon 359. Theik Nan Shin Co., Ltd. 27, 13th St., Lanmadaw Tsp, Yangon 360. Thein Industry Dvpt. Ent. Ltd. 23 (A), Pyihtaungsu St. TGKNN, Yangon 361. Thiha 4 Than Thu Mar Road, Bo Tayze Ward, Thangankyun Yangon 362. Thiri Khit Tayar 68 (B), Waizayandar Rd. Ward (11), SOKAA, Yangon 363. Thiri Yadanar Myint 61, 27th St. PBDNN, Yangon 364. Thu Htet Thar 52, Nat Sin St. KMDGG, Yangon 365. Tin Aung (U)-Tun Hla (Daw) 280-C, Cor. of Waizayanda Rd. & Byamaso Rd. SOKAA, Yangon 366. Tin Oo (U) Brothers No 18 & 29, 5th St. Ward (5), Ind. Zone SOKAA, Yangon 367. Tin Shwe U & Brothers 112(C ) Arthawka St, (15) Ward, Hiaing Yangon 368. Tin Win Tun Co Tin Win Tun Int'l Trading Co., Ltd Bldg. C-1, Rm 002, Strand Rd., Thiri Mingalar Garden Housing, Loot Latt Yay Ward, Ahlone Tsp, Yangon Name of director: (Monywa) Tin Win 369. Top Winner 26 (B-3), Bo Yar Nyunt St. DGNN, Yangon 370. TPS Garden Furniture 22/2 (B), Khattar St. SCHGG, Yangon 371. Traditions 24, Inya Myaing Rd., Golden Valley, Bahan Tsp, Yangon 372. Tri Vadana Enterprise 99, 3-D, U Aung Kain Lane, Than Lwin St. BHNN, Yangon 373. Tricer Company Limited 78, Phone Gyi St., Lanmadaw Tsp, Yangon 374. Tun Family 1030/1031 Thu Mingstar (Thumingalar) St, (16/1) Ward, South Okkalapa Yangon 375. Tun Kyi, U & Sons 44 Waizayanatar Rd, (9) Ward, South Okkalapa Yangon 376. Tun Nay Lin Rm #003, Bldg B-2, 215 Banyadala Rd, Tamwe Yangon 377. Tun Nay Lin Family 6, 139th St, Ma-U-Gone, Tamwe Yangon 378. Tun Pwar 1055-1056, Maung Makan Kanthar St. Ward (19), SDGNN, Yangon 379. U Chit B (1/08-9) Banyadala Rd, Tamwe Yangon 380. Uni Brothers Co. Ltd. 28, 49th St. BTHGG, Yangon 381. United Myanmar Forest Products Joint Venture 10, Kwetthit St. PZDGG, Yangon 382. Vivid Media 27, Wardan St., Lanmadaw Tsp, Yangon 383. Win 59-60, Cor. of Khaymarthi Rd. & A-ma-rar St. Ind. Zone, NOKAA, Yangon 384. Win 91, Cor. of Zizawa St. & Thudamar St. Ward (2), NOKAA, Yangon 385. Win Enterprise 158, Rm# (6-C), Kyaikkasan Rd. TMWEE, Yangon 386. Win Enterprise Co. Ltd. 166, Ahlon Rd, AHLNN, Yangon 387. Win Kabar Trading Co. Ltd 146, Sint-oh-dan St. Ward (4), LTAA, Yangon 388. Win Kyaw Thu 6/8(b) Botahtaung (4)th Street, Botahtaung Yangon 389. Win Marlar Aung Trading Co., Ltd. Bldg. 5, Rm# 202, Thiri Mingalar Housing, Ahlone Tsp, Yangon No (G-5), A/C, Hpoyarzar Street, Pyigyitagun Township, Industrial Zone (12), Mandalay Name of director: Win Ko 390. Win Yadanar Ent. Co. Ltd. Saya San Rd. Cor. of West Race Course Rd., Kyaikkasan Ward, YKNN, Yangon 391. Wint Wint 345 Kanaung Min Tha Gyi St, Shwe Pauk Kan Industrial Zone, North Okkalapa Yangon 392. Wood Industry (Myanmar) Ltd. 71, Rm# 11, Bo Yar Nyunt St. DGNN, Yangon 393. Wood Rich Co. Ltd. 223, Kyaington St. Ind. Zone (1), SDGNN, Yangon 394. Wood Working Machinery Co. Ltd. 4, Baya Theikdi St. HLGG, Yangon 395. Wood World Trading Ent. Ltd. 19, Myay Nu St. SCHGG, Yangon 396. Wunna 144/148 Hlaw Kar Street, (55) Ward, South Dagon Yangon 397. Yadanar Moe Co Ltd 502 Olympic Tower (3), Lay DaunkKan Rd, Thingankyun Yangon 398. Yadanar Moe Co Ltd Pa-50, Blk 38 (Extension), Pyihtaungsu Main Rd. NDGNN, Yangon 399. Yadanar Shwe Sin Min Co Ltd 349-A, Zeyar Kaymar St. 8th Mile, MYGNN, Yangon 400. Yaung Ni Oo 164/5 Yadana St (16/1) Ward, Thingankun Yangon 401. Yee Shin Co., Ltd. 25-26, Bahosi Housing, Lanmadaw, Yangon 402. Ye Yint Aung 156 Waisayanter Rd, (11) Ward, South Okkalapa Yangon 403. Yinmar Co. Ltd. 45 (A), Yaw Min Gyi Rd, DGNN, Yangon 404. Yinmar Myat Noe Co. Ltd 120-A, Ind. Zone, SPTAA, Yangon 405. Yinmar Myat Noe Co. Ltd 73 (A), Unversity Ave Rd. BHNN, Yangon 406. Yoma 5(b) Myittar Street (11) Ward, South Okkalapa Yangon 407. Yoma 351, Myittar St. Ward (17), SOKAA, Yangon 408. Yoma Timber Trading 1010, Myittar St., Ward (9), South Okkalapa Tsp, Yangon 409. Yoma Timber Trading 110-B, 2nd St., Ward (8), Ind. Zone, South Okklapa Tsp, Yangon 410. Yoma Timber Trading 12, 6th St., Ward (8), Ind. Zone, South Okklapa Tsp, Yangon 411. Ywet Hla 3(A) 6th Street, Industrial Zone, (8) Ward, South Okkalapa Yangon 412. Zabu Yadanar Co. Ltd. 521, Mogok St. Ind. Zone (1), SDGNN, Yangon 413. Zaw 87, Yadanar St. Ward (8), SOKAA, Yangon 414. Zaw Enterprise Ltd. 9-11 54th St. BTHGG, Yangon 415. Zenith Myanmar Advantage (ZMA) 50, Latha St. LTAA, Yangon 416. Zin Yaw 132/133, No. 4 Main Road, SPTAA, Yangon Mandalay 417. Ayegabar Timber Co. Ltd. 282, Cor. of 81st and 23rd St, Mandalay 418. Golden Hook Co. Ltd. 7, Sitha St, Oh Bo St. Mandalay 419. Myanmar Teak Wood Ind. Co. Ltd. No 2 Sawmill, Amarapura Tsp. Mandalay 420. Myanmar Timber Enterprise A.D.B. (1), At the foot of Mandalay Hill, Mandalay 421. Upper Myanmar Wood and Lumber Co-op (Branch) 37 (B), 27th (B) St, Bet 64th St. and 65th St. Mandalay 422. Light World Co., Ltd. 155, 30th St., Bet. 82nd St. & 83rd St., Chan Aye Thar San Tsp., Mandalay 423. Pyi See Pwar Ltd. 71-Hta, 10th St., Bet. 74th St. & 75th St., Oo Boketaw Qtr., Mandalay 424. Win Malar Aung Trading Co., Ltd. G-5 (A), Industrial Zone (1), Pyi Gyi Dagun Tsp, Mandalay 425. Yee Shin Co., Ltd. 287, 82nd St., Bet. 27th & 28th St., Mandalay 426. Tun Family 105-106, Bogyoke Nay Win St. Thanlyin 427. Mahar Kyaw Mahar Co. Ltd 5, Nayapati Sithu St. Salin Tsp, Magway 428. Thiri Khit Tayar 106, 7th St. Mingalar Ward, Pyinmana II.A. IRON & STEEL FOUNDRIES Name, address and other information Date of listing 19.11.2007 429. 111 (Triple One), 111, 2nd St., Industrial Zone, Okkalapa (South) Tsp, Yangon 430. Aung Chanthar, 1, Cor. of Nanmatu 1st St., & Zaung Tu St., Zone (3), Dagon Myothit (South) Tsp, Yangon 431. Excellence Mineral Casting Co., Ltd. Plot No 142, U Tayoke Gyi St., Industrial Zone (4), Hlaing Tharya Tsp, Yangon 432. MET Co-op Ltd. 42-49, Industrial Rd., Ind. Zone, Shwepyitha Tsp, Yangon 433. Sein Win & Bros (U) 45, 55th St., (2) Ward, Pazundaung Tsp, Yangon 434. Win (U) & Sons 19 (B), Yadana Theingi St., Zone (3), South Dagon Tsp, Yangon 435. Aung Naing Thu I/H-171, Cor. of 61st St & Awarat St., Industrial Zone, Mandalay 436. Aung Naing Thu Cor. 41st St., & Sein Pan Rd., Near No. (3) Bus Stop, Mandalay 437. Aung Naing Thu Plot-589, D/13-16, Yangon Main Rd., May Zin Thein St., Htein Kone Ward, Zone (1), Mandalay II. B. MINING COMPANIES Name, address and other information Date of listing 19.11.2007 438. Asia Guiding Star Services Rm 21, Bldg 207, Anawratha Rd, Pabedan, Yangon 439. Boom Tip Private Co Ltd 001-C (G/F), Shwegon Plaza, Shwegondaing Rd, Bahan, Yangon 440. Chit Thein Mining Joint Venture 556, 6th Street, East Gyogone, Insein, Yangon 441. Concordia International B-2, R-5, Myanmar Info-Tech, Hlaing, Yangon 442. Concordia International 3rd-5th Floor, Shwegon Plaza Office Tower, Kaba Aye Pagoda Rd, Bahan, Yangon 443. Delco Ltd 5D Thurein Yeikmon, Bayint Naung Road, Hlaing, Yangon 444. East Asia Gold Co Ltd 274B, Myawaddy St, Myaynigon, Sanchaung, Yangon 445. East One Mining Co Ltd 56 Aung Thabyay St, Kyuntaw South Ward, Sanchaung, Yangon 446. East One Mining Co Ltd 274B, Myawaddy St, Myaynigon, Sanchaung, Yangon 447. Explorers Consulting Ltd Bldg 4, Room 4, Bayint Naung St, Saunh Hay Man Housing, North Dagon, Yangon 448. Future Engineering & Gold Mining Co Ltd 274B, Myawaddy St, Myaynigon, Sanchaung, Yangon 449. Haw Khan Co Ltd 37 (tha-2), Sibintharyar St, Parami, Myayagon, Yangon 450. Htarwara mining company Name of director: Maung Ko 451. Ivanhoe Myanmar Holdings Ltd 88 Room 302 Pyay Road, Intl Business Centre, Hlaing, Yangon 452. Jinghpaw Academy Co Ltd D2-A Cherry Garden Housing, Cherry 3rd Lane, 14/3 Qtr, South Okkalapa Tsp, Yangon 453. KTM Mineral Prod Coop Society Nya-73, Yuzana St, Bayint Naung Warehouse, MYGNN, Yangon 454. Kang Long Gold Co Ltd 7-D (7th floor) Nyaung Pin Lay, LMDWW, Yangon 455. Kang Long Gem Co Ltd 7-D (7th floor) Nyaung Pin Lay, LMDWW, Yangon 456. Kayah Golden Gate Mining Co Ltd 233/235 3rd floor, 32nd Street, Pabedan, Yangon 457. KTM Enterprise Ltd 30A University Avenue Road, Bahan, Yangon 458. Kwan Lon Regional Development Co Ltd 30, Room 1, Yaw Min Gyi Rd, Dagon, Yangon 459. Lamintayar Mining Co Ltd 124 (G/F) 52nd St, Pazundaung, Yangon 460. Maha Dana Mining Co Ltd 5 Hospital Street, Bauk Htaw, Pyithaya, Yankin, Yangon 461. Ma Naw Ahla 112A Phone Gyi Street, Lanmadaw, Yangon 462. May Flower Mining Enterprise Ltd, 159-161 Myanmar Gongyi St, MTNTT, Yangon 463. MGJ Group Coop Ltd 125, 1st Floor, Anawratha Rd, Pazundaung, Yangon 464. Mining Enterprise no 1 90 Kanbe Road, Yankin, Yangon 465. Mining enterprise no 2 90 Kanbe Road, Yankin, Yangon 466. Mining enterprise no 3 90 Kanbe Road, Yankin, Yangon 467. Moon Co Ltd 70-K, Ngwe Wut Hmon Yeiktha, Shwe Taung Gyar, Bahan, Yangon 468. Myanmar Austino Resources Ltd 03-04 Sedona Hotel, Kaba Aye Pagoda Rd, Yankin, Yangon 469. Myanmar BPL Resources Ltd, 189 Bo Myat Tun Rd, Pazunaung, Yangon 470. Myanmar ECI Joint Venture Co Ltd 1 Shwe Li Street, Bahan, Yangon 471. Myanmar First Dynasty Mines Ltd 88, Unit b302, IBC Compund, Pyay Rd, 6.5 mile, Hlaing, Yangon 472. Myanmar Ivanhoe Copper Trading Co Ltd 70(I), Bo Chein Lane, Pyay Road, 6th Mile, Hlaing, Yangon 473. Myanmar Shwe Kone Lone Mining Co 14 Wut Kyaung St, Pazundaung, Yangon 474. Myanmar Soon Pacific Co Ltd 7 Thiri Yadanar Yeiktha, Michaungkan Bk 3, WAizayandar RD,TGKNN, Yangon 475. Myanmar Soon Pacific Co Ltd 100/101A Pale Myothit, 3 Main Rd, Cor of Baydar Lane (2), MDNN, Yangon 476. Myanmar Tin/Tungsten Co Ltd 171, 28th St, Pabedan, Yangon 477. Nan Cherry International Co Ltd 10, 001, Near Bayint Naung Tower, Bayint Naung Rd, Kamayut, Yangon 478. Oil & Gas Services Co Ltd 23 Thukha St, Yankin, Yangon 479. Panthu Geological Services Co-operative Ltd 262/264, Room (B/03-04), 3rd floor, Dagon Centre, Pyay Road, Sanchaung, Yangon 480. Sandi Mining Co Ltd 170/176 Room 201, 2nd floor, Bo Aung Kyaw Street, MGW Centre, Bohahtaung, Yangon 481. Sea Sun Star Mining Prod. & Marketing Co 16A, Room 17 (3rd floor), Ma Kyee Kyee St, Sanchaung, Yangon 482. Shan Yoma Nagar Co Ltd 19 Shwe Pone Nyet Yeikmon, Bayintt Naung Rd, Kamayut, Yangon 483. Shwe Moung Taan Trading & Mining Co 117 (1st floor) 42nd St, BTHGG, Yangon 484. Shwe Thanlwin Co Ltd 61-W, Bayint Naung Rd, Hlsing, Yangon 485. Smart Technical Services Co Ltd 5th Floor, Banyadala Road, City Bank Bldg, Mingala Taung, Nyunt, Yangon 486. Thein Than Mining Co Ltd 266 Shwebontha St, Pabedan, Yangon 487. Theingi Shwe Sin Co Ltd 293 (1st floor) Shwebontha St, Pabedan, Yangon 488. Vantage Co Ltd 80, 50th Street, Pazundaung, Yangon 489. Wa Regional Development General Trading Co Ltd 8 Kan St, 6 Mile, Hlaing, Yangon 490. Yadanar Win Co Ltd 117, 1st floor, 42nd St, BTHGG, Yangon 491. Zarli Group of Companies 18 Inya Road, Kamayut, Yangon 492. Concordia International 5 (GF) SY Bldg, Bet 77 & 78th St, Chan Aye Thazan Tsp, Mandalay 493. Future Engineering and Gold Mining Co Ltd 197, 32nd St bet 79 and 80th St, Mandalay 494. Shwe Thanlwin Co Ltd, 78th St, opposite 42nd St, Maha Aung Myay Tsp, Mandalay 495. Theingi Shwe Sin Co Ltd 1-F, Cor of 27 & 78th St, Mandalay 496. Myanmar ECI Joint Venture Co Ltd Barite Powdering Plant, Thazi 497. Myanmar Ivanhoe Copper Ltd Salingyi/Salingyi Tsp, Monywa 498. Sea Sun Star Mining Prod & Marketing Co Ltd 432 Yuzana Ward, Myitkyina 499. May Flower Mining Ent Ltd, Inbyin, Kalaw 500. Kayah Golden Gate Mining Co Da-5, Padauk St, Dhamaryon Ward, Loikaw II. C. MINING EQUIPMENT AND SUPPLIES Name, address and other information Date of listing 19.11.2007 501. Mining and Mining Equipment Diethelm Technology 400/406 Merchant Street, Botahtaung, Yangon 502. Geocomp Myanmar Ltd 360 Pyay Rd, Sanchaung, Yangon 503. M-Ways Ltd 274A Rm 1 (1st floor) Pyay RD, SCHGG, Yangon 504. Ma Naw Ahla 112 (A), Phone Gyi St., Lanmadaw Tsp, Yangon 505. Ma Naw Ahla D2-A, Cherry Garden Housing, Cherry 3rd Lane, 14/3 Quarter, South Okkalapa Tsp, Yangon 506. Mantra Machinery & Trading Co Ltd 17 Pan Chan Street, Sanchaung, Yangon 507. MSP Ltd 7 Waizayanatar Rd, Thiriyadana Yeiktha, Thingankyan, Yangon 508. Myanmar JPN Equipment Trading Co., Ltd. Blk. No. (2), Ywama Curve, Bayint Naung Rd., Hlaing Tsp, Yangon 509. Myanmar Tractors Ltd 16 Mya Martar St, Industrial Zone, Thaketa, Yangon 510. Phan Nay Wun Co Ltd B5 Shwe Padauk Yeik Mon, Shwe Yinmar St, Kamayut, Yangon 511. SAKAMOTO International Co., Ltd. 33-A, Pyay Rd., 7 1/2 Mile, Mayangon Tsp, Yangon 512. Shwe Kywe 101-102 Bldg B, Laydauntkan Rd, Thumingalar Ward, TGKNN, Yangon 513. Sum Cheong (Myanmar) Limited 8-A, Khabaung St., Hlaing Tsp, Yangon 514. Sum Cheong (Myanmar) Ltd. Thaketa Ind. Ward, Ayeyarwun Rd., Thaketa Tsp, Yangon 515. Supreme Enterprise Limited. 73 (Nya), Yuzana St., Bayint Naung, Mayangon Tsp, Yangon 516. Techno Marketing Ltd 50 Thumingalar Housing Estate, Laydauntkan Rd, TGKNN, Yangon 517. Tractors World Co Ltd Room 88, Dagon Tower, Shwegondine Junction, Bahan, Yangon 518. TWP Co Ltd 1B, Ind. Zone, Ward 23, SDGNN, Yangon 519. United Machinery Co Ltd 1947b Bogyoke Lane, Yangon Pathein Highway Road, Hlaing Tha Yar, Yangon 520. Kyin Lon 234, 83rd Street (Bet 27th and 28th Streets), Mandalay 521. Myanmar Tractors Ltd 30, 27th Street, (between 68th and 69th St), Mandalay 522. Myanmar Tractors & Trading Co., Ltd. Mashikahtaung Qtr., Pharkant-Sittaung Rd., 523. United Machinery Co., Ltd. G-16, Kywee-se-kan 8th St., Pyi Gyi Tagun Tsp, Mandalay 524. United Machinery Co., Ltd. Yumar (2) Ward, Pharkant Sethmu Rd., Pharkant ZINC WORKS 525. Ko Nyein Maung 167 U Chit Maung Rd, Bahan, Yangon 526. Lucky Sunday Shed (59) Rm (4) Saw Bwa Gyi Gon, Insein, Yangon 527. Maung Maung Thein & Sons 475 Baho Rd, West Gyo Gon, Insein, Yangon 528. Myat Noe Khin Shed (8) Rm (1) Saw Bwa Gyi Gon, Insein, Yangon 529. Tint Lwin, KO & Brothers 1 (B) East Race Course Ed, Tamwe, Yangon ZINC 530. Aung Soe Moe 123, 36th Street, Kyauktada, Yangon 531. Ayeyarwaddy Shed (25), Rm (10) Saw Bwa Gyi Gon, Insein, Yangon 532. Chit Meik Swe Shed (56) Rm (2/3), Saw Bwa Gyi Gon, Insein, Yangon 533. Golden Egg 33, 27th Street, Pabedan, Yangon 534. Golden Egg Shed (11), Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 535. Hla Thu Kha Shed (57), Rm (5), Saw Bwa Gyi Gon, Insein, Yangon 536. Kaung Set Lin Shed (70A), Rm (1/2) Saw Bwa Gyi Gon, Insein, Yangon 537. Mawlamyaing Shed (68) Rm (4), Saw Bwa Gyi Gon, Insein, Yangon 538. Moe Myittar Shed (56) Rm (4), Saw Bwa Gyi Gon, Insein, Yangon 539. Mogok Family Shed (94) Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 540. New Hein Shed (55) Rm (8), Saw Bwa Gyi Gon, Insein, Yangon 541. New Light Shed (59) Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 542. New Seven Shed (56) Rm (6), Saw Bwa Gyi Gon, Insein, Yangon 543. Oriental Shed (8) Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 544. R S Hla Myint Aung Shed (75A) Rm (1), Saw Bwa Gyi Gon, Insein, Yangon 545. San Thit Shed (55) Rm (7), Saw Bwa Gyi Gon, Insein, Yangon 546. Shwe Htoo Myat Shed (57) Rm (8), Saw Bwa Gyi Gon, Insein, Yangon 547. Shwe Maw Li Shed (8) Rm (6), Saw Bwa Gyi Gon, Insein, Yangon 548. Taw Win Tha Zin Shed (17) Rm (9), Saw Bwa Gyi Gon, Insein, Yangon 549. Yadanabon Shed (58) Rm (9), Saw Bwa Gyi Gon, Insein, Yangon 550. Zaw Myint & Brothers Shed (56) Rm (10), Saw Bwa Gyi Gon, Insein, Yangon 551. Zaw Win Shed (107) Rm (6), Saw Bwa Gyi Gon, Insein, Yangon 552. Zaw Win Shed (108) Rm (3/4), Saw Bwa Gyi Gon, Insein, Yangon 553. Zaw Win 10 Bayint Naung Rd, Mayangon, Yangon 554. Zaw Win (2) Shed (107) Rm (5), Saw Bwa Gyi Gon, Insein, Yangon III. A. GEMS Name, address and other information Date of listing 19.11.2007 555. Ayawaddy Mandalay 330A, Kaba Aye Pagoda Road, Mayangon, Yangon 556. Deal Export and Import Enterprise 216, Bo Aung Kyaw Street, Batahtaung, Yangon 557. Gold Uni Investment Co., Ltd. 54, Pyay Road, Hlaing Tsp, Yangon 558. Hta Wa Ra Gems Shop (1008), Kaba Aye Pagoda Road, Sedona Hotel, Yankin, Yangon 559. Jade Land Jewellery Co., Ltd. 263, Thinbyu Road, Botahtaung Yangon 560. Manawmaya Gems and Jewellery 527, New University Avenue Road, Bahan Yangon 561. Myanmar ruby enterprise co Ltd 22/24 Sule Pagoda Road, Kyauktada Township, Yangon 562. Myanmar gems enterprise Ministry of Mines, Head office Building 19, Naypyitaw 563. Myanmar pearl enterprise Ministry of Mines, Head office Building 19, Naypyitaw 564. Nandawun Souvenir Shop 55, Baho Road, Ahlone Tsp, Yangon 565. Ruby Dragon Jade and Gem Co., Ltd. 39A, Kaba Aye Pagoda Road, Mayangone Township, Yangon 566. Sunny Gems 379, Bogyoke Aung San St., Pabedan, Yangon 567. The Rich Gems 303, U Wisara Road, Sanchaung Tsp, Yangon GOLD DEALER/GOLDSMITHS & GOLD SHOPS 568. Ah Choon 181 Bogyoke Aung San Market, East Wing, Pabedan, Yangon 569. AK 01-05, Lanamdaw Plaza, Maha Bandoola St., Lanmadaw Tsp 570. Alunkhant Jewel Art 41, Zaya Waddy St., Baho Rd., Sanchaung Tsp, Yangon 571. Ar-tiar Silver Smith & Gold Plating 522, 28th St., Maha Bandoola Rd., Pabadan Tsp., Yangon 572. Arkar (Ko) (Thar Gyi) 22, Innwa St., Kyauk Myaung, Tamwe, Yangon 573. Aung 77/70 Upper Pazundaung Road, Pazundaung, Yangon 574. Aung Chantha Rm 48, Shed 1, Insein Market, Insein Tsp, Yangon 575. Aung Naing Win 28 (G/F), Seiktha Thukha St., Kyauk Myaung, Tamwe Yangon 576. Aung Nay Lin 14, Kanna Zay, Pann Pin Gyi St., Kyi Myin Daing Tsp, Yangon 577. Aung Nilar Super World Hall 1, Bogyoke Aung San Market, Pabedan Tsp. Yangon 578. Aung Soe Hla 84, 29th St., Pabedan Pabedan Tsp, Yangon 579. Aung Thamardi (Nagani) 35 (G/F), Shwebontha Rd., Pabedan Tsp. Yangon 580. Aung Thitsar Gold & Jewellery Shop 643 & 629, Maha Bandoola St., Bet. 21st St., & 22nd St., Latha Tsp, Yangon 581. Aung Thitsar Oo 119 Shwebontha St, Pabedan, Yangon 582. Aung Yadanar 238, Shwebontha St., Pabedan Tsp, Yangon 583. Aung Zabu 61 Thamein Bayan Rd, Tamwe, Yangon 584. Awarat 3 A, Kyaik Waing Pagoda Rd, 3 Ward, Mayangon, Yangon 585. Aye Kyi Thar Jewellery & Gold Shop 61, Eain Gyi St., Yaykyaw, Pazundaung Tsp, Yangon 586. Bangkok 631 Maha Bandoola St, Latha, Yangon 587. Banhoe 663, maha Bandoola Road, Corner of 20th St & Latha St., Latha Tsp, Yangon 588. Bhone Han Gyaw 196, Bogyoke Aung San Market (East Wing), Bogyoke Aung San Road, Pabedan Tsp, Yangon 589. Boe Yadanar Co., Ltd. 45, Tay Nu Yin St., 7 1/2 Mile, Pyay Rd., Mayangon Tsp, Yangon 590. Cartia Diamond House 137 Shewbontha St, Pabedan, Yangon 591. Chaung Ho 719, Maha Bandoola Road, Latha Tsp, Yangon 592. Chaung Kyin 635 Maha Bandoola St, Latha, Yangon 593. Chein Hauk (Chein Hawt) 183 Banyadala Rd, Tamwe, Yangon 594. Chein Kinn 199, Banyadala Rd, Tamwe, Yangon 595. Chein San (Chain San) 639 Maha Bandoola St, Latha, Yangon 596. Chein Sweet (Chain Sweet) 537/541 Maha Bandoola St, Latha, Yangon 597. Chein Win 675B Maha Bandoola St, Latha, Yangon 598. Chin Yi 707, Maha Bandoola Road, Between 18th St. and Sin Oh Dan St., Latha Tsp, Yangon 599. Chitti (Chit Tee) Bldg 1, Rm 001, Upper Pazundaung Rd, Pazundaung, Yangon 600. Chone Whar 647 Maha Bandoola St, Latha, Yangon 601. Chong Li 641, Maha Bandoola Road, Latha Tsp, Yangon 602. City Love C-14, Super World (1), Bogyoke Aung San Market, Pabedan Tsp, Yangon 603. Crown (Tharaphu) 212, Shwebontha St., Pabedan Tsp, Yangon 604. Daung Sandar 117A, Lay Daunk Kan Rd, Thingankyun, Yangon 605. Diamond Crown 78 Shwebontha St, Pabedan, Yangon 606. Diamond Glory (B-1) Super World (1), Bogyoke Market, Pabedan Tsp, Yangon 607. Diamond Mart Bogyoke Aung San Market (North Wing), Pabedan Tsp, Yangon 608. Diamond Palace 665 Maha Bandoola St, Pabedan, Yangon 609. Diamond Queen 75, U.T.C Compound, Inya Road, Ward (9), Kamayut Tsp, Yangon 610. Doh A-Myo-Thar 65, Upper Pazundaung St., Pazundaung Tsp, Yangon 611. Double Dragon 75/77 Top Floor, Wadan St, Lanmadaw, Yangon 612. Ei Shwe Sin 537 (G/F) Maha Bandoola St, Padeban, Yangon 539, Maha Bandoola St, Padeban, Yangon 613. Ever 96/97, Yangon-Insein Road, (3) Qtr., Hlaing Tsp, Yangon 614. Everest Gold Shop 3-A, Kyaikwine Pagoda Road, (3) Qtr, Hlaing Tsp, Yangon 615. Flying Elephant 516, Maha Bandoola Road, Pabedan Tsp, Yangon 616. Emperor Jewellery 127-C2, Old Yaydashay Rd., Bahan Tsp, Yangon 617. Emperor Jewellery, 22, West Shed (C), Bogyoke Aung San Market, Pabedan Tsp, Yangon 618. Forever A 2/005 Banyadala Rd, Tamwe, Yangon 619. Fun Fun Gems, Jewellery & Souvenir 9-2, Khabaung St., Hlaing Tsp, Yangon 620. Gems Jade Carving & Jewellery 66, Kaba Aye Pagoda Rd., Mayangone Tsp, Yangon 621. Gold 1000 573, Maha Bandoola Road, Pabedan Tsp, Yangon 622. Gold 2000 Goldsmiths & Jewellery 711, Maha Bandoola St., Bet. 18th St., & Sin-oh-dan St., Latha Tsp, Yangon 623. Gold & Emerald Co., Ltd. 134, Shwebontha Road, Pabedan Tsp, Yangon 624. Gold Fish 144 Shwebontha St, Pabedan, Yangon 625. Golden Banner 709 Maha Bandoola St, Latha, Yangon 626. Golden Bell Jewellery 66, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 627. Golden Crown 77, 44th St., Botahtaung Tsp, Yangon 104, 50th St., Pazundaung Tsp, Yangon 30, Dawna Road, Pazundaung Tsp, Yangon 628. Golden Crown - Tai Inn 725, Mahabandoola Rd., Top of 17th St., Latha Tsp, Yangon 633, maha Bandoola Road, Latha Township, Yangon 629. Golden Lion World 56, 29th St., Upper Block, Pabedan Tsp, Yangon 630. Golden Palace 701/703 Maha Bandoola St, Latha, Yangon 631. Golden Palace 743 Maha Bandoola St, Latha, Yangon 632. Golden Pearl 136, Bogyoke Market (West Wing) Bogyoke Aung San Road, Pabedan Tsp, Yangon. 25, 1st Fl., FMI Centre, Bogyoke Aung San Rd., Pabedan Tsp. Yangon 633. Golden Shawl 22, 29th St., Pabedan Tsp, Yangon 634. Golden Tiger 635, Maha Bandoola St., Cor. of 22nd St., Latha Tsp, Yangon 635. Hall Mark Gems & Jewellery 16, Front Wing, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan Tsp. Yangon 636. Hanthawaddy 77/70 Upper Pazundaung Rd, Pazundaung, Yangon 637. Hein 120, 29th Street, Pabedan, Yangon 16, 46th Street, Bothataung Tsp, Yangon 638. Hein Sin 81(B), 22nd St., Latha Tsp, Yangon 639. Hla Hla Maw 66, Shed 3, Insein Market, Insein Tsp, Yangon 640. Hla Myint Mo 136 Shwebontha St, Pabedan, Yangon 641. Hla Thida Station Road, Corner of Mya Yadanar Zay, Mayanggone Tsp, Yangon 642. Hla Tun (U) & Than Win (Daw) 20, Aung Tayza Byine0Yay0Oh-Sin Ward, Tamwe Tsp, Yangon 643. Hlaing Htate Htar 65, Saya San Road, Bahan Tsp, Yangon W(18/19) (G/F), Yuzana Plaza, Banyar Dala Road, Mingala Taung Nyunt Tsp, Yangon 644. Hlyan Hlyan Wai Rm. 5/500 (G/F), Aung Chanthat Housing, Shwegondaing Rd., Bahan Tsp, Yangon 645. Ho Saan 653B Maha Bandoola St, Latha, Yangon 646. Hong Kong 515/B, Rm. 9, Maha Bandoola Road, Between Shwebontha St and 28th St., Pabedan Tsp, Yangon 647. Hong Le (Hone Lee) 677A Matha Bandoola St, Latha, Yangon 648. Hon Sein 62, 24th St., Between 83rd St., and 84th St., Aung Myay Thazan Tsp, Yangon 649. Htate Tan Aung Yadanar 10, Kyauk Myaung (Face Raw), Kyaikasan Rd., Tamwe Tsp, Yangon 650. Htate Tan Construction 83, 12th St., Lanmadaw Tsp, Yangon 651. Htate Tann 683, Maha Bandoola St., Cor. of 19th St., Latha Tsp, Yangon 10/11, Mingaladon Market, Mingalardon Tsp, Yangon 652. Htay 911C Pyay Rd, 10th Mile, Insein, Yangon 653. Htay Aung Bldg 5, Rm. 3, Infornt of Pazundaung Market, Pazundaung St (Upper), Yangon 654. Htay Htay (Daw) 364, Maydarwi Road, Norht Okkalar Tsp, Yangon 655. Hton (U) Rm5, (G/F), Lanmadaw Plaza, Lanmadaw St., Lanmadaw Tsp, Yangon. 528, Maha Bandoola Rd. Between 27th & 28th St., Pabedan Tsp, Yangon 656. Htoo 537 Maha Bandoola St, Latha, Yangon 657. Htoo Khant 189 Banyadala Rd, Tamwe, Yangon 658. Htun 530, Maha Bandoola Rd., Pabedan Tsp, Yangon 659. Ka Naung 495 Maha Bandoola St, Pabedan, Yangon 499 (B), Maha Bandoola Road, Corner of 29th St., Pabedan Tsp, Yangon 660. Kanbawza 59, Shwebontha Road, Pabedan Tsp, Yangon 661. Kaung 124, 1st Dl., 29th St., Pabedan tsp, Yangon 662. Kaung Kywe 66, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 663. Kaung Lin 24, G/F, Aung Mingalar St., Tamwe Tsp, Yangon 664. Kaung Lon 519/5 Maha Bandoola St, Pabedan, Yangon 665. Kaungkinsetkyar Jewellery Co., Ltd. A-524, New University Avenue St., Bahan Tsp, Yangon 666. Kaung San A-295, 35th St., Between 81th St and 82nd St., Chan Aye Thazan Tsp, Yangon 667. Kha Yan Thone Khwa 501 Maha Bandoola St, Pabedan, Yangon 668. Khine Thazin 26-B, New Yaydarshay St., Bahan Tsp, Yangon 669. Khit San 73/75 Upper Pazundaung Rd, Pazundaung, Yangon 670. Khit San Yadanar Co-op Ltd. 88, 29th St., Pabedan Tsp, Yangon 671. Khit Sann Yadanar Co-op Ltd. No 2, Central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 672. Kin Sein 673. KKK 160 Sayasan Rd, Bahan, Yangon 674. Ko Cho 277, Shwebontha (Middle) St., Pabedan Tsp, Yangon 236, Shwebontha (Middle) St., Pabedan Tsp, Yangon 97, Banyar Dala Road. Corner of 125 St., Yangon 675. Ko Nyo 217, Shwebontha St., Pabedan Tsp, Yangon 676. Ko Nyo 204 Shwebontha St, Pabedan, Yangon 677. Kong Soon Jewellery & Godl Shop 83, 22nd St., Latha Tsp, Yangon 678. Kyaing Thin 25, WestRace Course Rd., Bahan Tsp, Yangon 679. Kyauk Seim (Kyauk Seinn) 673B Maha Bandoola St, Latha, Yangon 680. Kyaw Myint (Ko) 236, 35th St., Kyauktada Tsp, Yangon 681. Kyi 25, Kyi Taw St., Mingalataung Nyunt Tsp, Yangon 682. Kyi Sin 102, Latha St., Latha Tsp, Yangon. 6, Shed 2, Insein Market, Thiri St., Insein Tsp, Yangon 683. Kyin Sein Goldsmith 295, Anawratha Rd., Lanamadaw Tsp, Yangon 684. Kyin Shun Gold Shop 747-B, Bet. 16th & Lanmadaw St., Maha Bandoola Rd., Lanmadaw Tsp, Yangon 685. Kyone Shin 647, Maha Bandoola Rd., Latha Tsp, Yangon 686. La Yadanar 198, Shwebontha St., Pabedan Tsp, Yangon 687. Lamin Yadanar 20C Hledan St, Kamayut, Yangon 688. Larb Shwin (D-2) Super World 1, Bogyoke Aung San Market, Pabedan Tsp, Yangon 689. Lashio Lucky B 01-10 Lanmadaw St, Lanmadaw Plaza, Latha, Yangon 690. Lei Yee Win 72, East Shed (D), Bogyoke Market, Bogyoke Aung San St., Pabedan Tsp, Yangon 691. Lin Yon 80, Shwebontha St., Pabedan Tsp, Yangon 692. Lon Hin 46-47, Bldg-1, G/F, Hlaing River Rd., Insein Tsp, Yangon 693. Lone Mein (Lon Mei) Bldg 6, Rom 002, Upper Pazundaung Rd, Pazundaung, Yangon 694. Lucky Jewellery & Gold Shop 141-142, Nawarat Bldg, Bogyoke Aung San Market, Bogyoke Road, Pabedan Tsp, Yangon 695. Lucky Tai Sin 603 Maha Bandoola St, Latha, Yangon 696. Maha Doke 501, Maha Bandoola Road, Pabedan Tsp, Yangon 697. Make Set 113 Anawratha St, Kyauktada, Yangon 698. Manaw Maya 21, 2nd Fl., Myanma Gem Museum, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 699. Mandalay 3/17, Between 62nd and 63rd St., Aung Myay Thazan Tsp, Yangon 700. Maung Kain A 01-04 Maha Bandoola St, Lanmadaw Plaza, Latha, Yangon 701. Maung Mya 138, Shwebontha St., Pabedan Tsp, Yangon 702. May & Mark Gems 12, Inya Road, Kamayut Tsp, Yangon 703. Meik Set 113, 37th St., Corner of Anawrahta Rd., Kyauktada Tsp, Yangon 704. Min Lwin 12, Kyauk Myaung Market, (Front Row), Tamwe Tsp, Yangon 705. Mingalar 24, (3rd Fl.,) Mingalar Market, Mingalar Taungnyunt Tsp, Yangon 706. MK Gems G-2, 262-264, Dagon Centre, MK Fashion, Pyay Road, Yangon Yankin Centre Shopping Mall, MK Fashion Square, Saya San Road, Yinkin Tsp, Yangon 104, Central Hall, Bogyoke Aung San Market, Bogyoke Aung San Road, Pabedan Tsp, Yangon 1-B, Pyay Road, 6 Miles, Hlaing Tsp, Yangon 707. Moe Hnin (Ko) & Khin mAr Win (Ma) Mee Kwet Market, Bo Aung Kyaw St., Yangon 708. Moe Khan 148, Corner of 24th St., and 83rd St., Aung Myay Thazan Tsp, Yangon 709. Moe Makha 507/519 Rm 3 Maha Bandoola St, Pabedan, Yangon 710. Moe Nat Thu Bldg 5 Rm 4 Upper Pazundaung Rd, Pazundaung, Yangon 711. Moe Pwint Phyu 79, 125 St., Mingalar Taung Nyunt Tsp, Yangon 712. Mogok Aster Gems Shop Rm1 & 17, Bldg 158, 47th St., (Upper Block), Botataung Tsp, Yangon 713. Mya Nan Dar 497 Maha Bandoola St, Pabedan, Yangon 714. Mya Nandaw 739, Maha Bandoola Rd., Between Lanmadaw St., and 17th St., Latha Tsp, Yangon 715. Mya Shwe Sin 493 Maha Bandoola St, Pabedan, Yangon 716. Mya Shwe Yon 669B Maha Bandoola St, Latha, Yangon 717. Mya Theingi 56 Ma Gyi Gyi St, Sanchaung, Yangon 718. Myanmar VES Joint Venture Co., Ltd. 66, Kaba Aye Pagoda Rd., Mayangone Tsp, Yangon Yangon International Airport, Departure Lounge, Yangon 719. Myat Mingalar 493 Maha Bandoola St, Pabedan, Yangon 720. Myat Shwe Nadi 739 Maha Bandoola St, Latha, Yangon 721. Myint 169-175, 1st Fl., (Face Row), San Pya Nga Moe Yeik Market, Yangon 722. Myint Thein (Ko) 131, 29th St., (Middle) Pabedan Tsp, Yangon 723. Myint Thidar (23-71) 2nd Fl., Mingalar Market, Tamwe Tsp, Yangon (A-26)G/F) Yuzana Plaza, Mingalar Taung Nyunt Tsp, Yangon 724. Myintmo 53, 29th Street, Pabedan, Yangon 725. Nadi Shwe Yee (Nadi Shwe Yi) B 01-13/B Lanmadaw St, Lanmadaw Plaza, Latha, Yangon 726. Nagar Koe Kaung 505, Maha Bandoola Road, Corner of Shwebonthat St., Pabedan Tsp, Yangon 727. Nagar Nyi Naung 73-75-77, Top Flr., Wardan St., Lanmadaw Tsp, Yangon 728. Nagar Shwe Wah 781 Maha Bandoola St, Latha, Yangon 538, Maha Bandoola Road, pabadann Tsp, Yangon 729. Nan War (NanWah) 653 Maha Bandoola St, Latha, Yangon 730. Nan Yadana 176, 1st floor, So Sun Pat St, Pabedan, Yangon 731. Nat Nandaw 153, Bogyoke Aung San Market, Bogyoke Aung San Road, Pabedan Tsp, Yangon 732. Nawarat 631, Maha Bandoola Road, Latha Tsp, Yangon 733. Nawarat Shwe Sin S-5, 1st Fl., Yuzana Plaza, Banyar Dala Rd., Mingalar Taung Nyunt Tsp, Yangon 734. Nay Chi 78, Bogyoke Augn San Market, (East Wing), Pabedan Tsp, Yangon 735. Nay La Hnapar Theikdi 1st Fl., Yuzana Palza, Mingalar Taungnyunt Tsp, Yangon 736. Nay Lin Htun 527 Maha Bandoola St, Pabedan, Yangon 737. New Shwe Sin 14,15,20,21,22, Mingalardon Market, Mingalardon Zay St., Mingalardone Tsp, Yangon 738. New Tai Sin 729 Maha Bandoola St, Latha, Yangon 739. New York 636 Maha Bandoola St, Latha, Yangon 740. Ngwe Than Kyaw C-7, 1st Fl., Yuzana Plaza, Banyar Dala Road, Mingalar Taungnyunt Tsp, Yangon 741. Nine Dragons 505 Maha Bandoola St, Pabedan, Yangon 742. Nu Jewellery and Goldsmith 45, 2nd Fl., FMI Shopping Centre, 380, Bogyoke Aung San Road, Pabedan Tsp, Yangon 743. Nu Yadanar Rm. 69, 2nd Fl., FMI Centre, 380, Bogyoke Aung San Road, Pabedan Tsp, Yangon 744. Oh Wai 25, Dhamayon St., Ward 10, Hlaing Tsp, Yangon 745. OK 717 Maha Bandoola St, Latha, Yangon 744, Lanmadaw St., corner of Maha Bandoola Rd., Lanmadaw Tsp, Yangon 746. Padamyar Theingi Goldsmith 247, Cor. of Banyar Dala Rd. & Ah-Yoe-Gone St., Tamwe Tsp, Yangon 747. Painn (U) Gold Smith Rm. 005, Bldg 1, Pazundaung Garden Ave., Upper Pazundaung Rd., Pazundaung Tsp, Yangon 748. Palai Mon (pale Mon) 130 Shwebontha St, Pabedan, Yangon 749. Pan Wut Yi 503 Maha Bandoola St, Pabedan, Yangon 750. Pann Let Saung A-26/27, Myaynigon Palza, Bargayar Road, Sanchaung Tsp, Yangon 751. Paradise Jewellery 28, (2nd Fl.) Gem Museum, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 752. Pho Shwe La Min 71 Kyauk Myaung St, Tamwe, Yangon 753. Pho Thar Htoo 90, Thura St., Ward 9, Mayangone Tsp, Yangon. X-9, G/F, Yuzana Plaza, Banyar Dala Road, Mingalar Taung Nyunt Tsp, Yangon 754. Phone Han Gyaw 11, Bogyoke Aung San Market, (Nawarat Bldg), Pabedan Tsp, Yangon 755. Poe San 83 Anawratha St, kyauktada, Yangon 756. Power (1) 671 Maha Bandoola St, Latha, Yangon 757. Power (2) 601 Maha Bandoola St, Latha, Yangon 758. Power III 44, Pyay Road, Dagon Township, Yangon 759. Princess Gems and Jewellery 133, 20th St., Latha Tsp, Yangon 760. Pucca 697, MahaBandoola Rd., Cor. of Sint-oh-dan St., Latha Tsp, Yangon 761. Pyae Sone Ma 60-61, Shed 1, Insein Market, Sawbwagyigon, Insein. Yangon 762. Pyae Sone Win 222 Shwebontha St, Pabedan, Yangon 763. Pyae Wa 89, Bogyoke Aung San Road, Pabedan Tsp, Yangon 764. Pyi Wai Shan S4 Banyadala Rd, Yuzana Plaza, Mingala Taung Nyunt, Yangon S-16, (1st Fl.) Dagon Centre, 262-264, Pyay Road, Sanchaung Tsp. 765. Queen Pan Htwar S5 Banyadala Rd, Minagla Taung Nyunt, Yangon 766. Raja (Ko) and Brothers 88, Rm. 6, 29th St., Lower Bolck, Ward 6, Pabedan Tsp, Yangon 767. Sabei Phyu 507-519, Rm. 6, Maha Bandoola Road, Pabedan Tsp, Yangon 768. Saint Yadanar Gems and Jewellery 191, Anawrahta Road, Lanmadaw Tsp, Yangon 769. San Aung 164 Banyadala Rd, Mingala Taung Nyunt, Yangon 770. San Se Sein 94, Baho Shed, Bogyoke Aung San Market, Pabedan Tsp, Yangon 771. San Thit 55, 29th St., (lower Block), Pabedan Tsp, Yangon 772. Sann Sann Lon 525, Maha Bandoola Rd., Between 27th and 28th S., Pabedan Tsp, Yangon 773. Sann Thit 30-43-66, Shed 1, Insein market, Insein Tsp, Yangon 774. Sann Thit Oo 1, Mingalardon Market, Mingalardon Zay St., Yangon 775. Sanpya 146 Shwebontha St, Pabedan, Yangon 776. Scott Diamond & Gems 124, Bogyoke Aung San Marke (West Wing), Bogyoke Aung San Road, Pabedan Tsp, Yangon 777. Sein Hteik Htar 56 29th St, Pabedan, Yangon 778. Sein Htet 177-B, Shwebontha St., Pabedan Tsp. Yangon 779. Sein & Mya 38, Shed 4, Insein Market, Insein Tsp, Yangon 780. Sein Myint (mg) Rm 4, Shed 2, Insein Market, Insein Tsp, Yangon 781. Sein San Ein 244/246 Shwebontha St, Pabedan, Yangon 782. Sein Shwe Nann 679, Maha Bandoola Road, Beteween 19th St., And 20th St., Latha Tsp, Yangon 783. Sein Shwe Yadanar Rm.4, Bldg 3, G/F, Moe Kaung Ave, Moe Kaung St., Yankin Tsp, Yangon 784. Sein Thone Lone, San Nyein (U) and Sons 79, Bogyoke Market, (Thanbyu Shed), Bogyoke Aung San Rd., Paabedan Tsp, Yangon 785. Sein Tun (U) and Ah Choon 181, East Wing, Bogyoke Aung San Market, Pabedan Tsp, Yangon 786. Sein Yadanar 648, Maha Bandoola Road, Latha Tsp, 134, Shwebontha St., Pabedan Tsp, Yangon 787. Sein Zabu Hteik 101 Shwebontha St, Pabedan, Yangon 788. Setkyar Shwe Yi 45, West Shed (D), Bogyoke Augn San Market, Pabedan Tsp, Yangon 789. Shinn Long 733, Maha Bandoola Road, Latha Tsp, Yangon 790. Shint Fu (Shin Phu) 530, Maha Bandoola Raod, Between 27th St., and 28th St., Pabedan Tsp, Yangon 791. Show 516, Maha Bandoola Road, Pabedan Tsp, Yangon 792. Shu Taing Yin (Shu Tine Yin) 583 Maha Bandoola St, Pabedan, Yangon 532-542, Maha Bandoola Road, Between 27th St and Kone Zaydan St., Pabedan Tsp, Yangon 793. Shumawa 371, Shwebontha Road, Pabedan Tsp, Yangon 794. Shwe Akari 650, maha Bandoola Road, Latha Tsp, Yangon 795. Shwe Bayin Rm 72, Shed 1, Insein Market, Insein Tsp, Yangon 796. Shwe Chinthe Kabar 15 G/F, 27th St., Pabedan Tsp, Yangon 797. Shwe Hmi 82, 22nd St., Latha Tsp, Yangon 798. Shwe Hninsi 521 Maha Bandoola St, Pabedan, Yangon 799. Shwe Ho Family 167 Myin Taw Tha St, 2 North Ward, Thaketa, Yangon 800. Shwe Kainnayi (Keinnayi) 178 Shwebontha St, Pabedan, Yangon 801. Shwe Khit 500, Maha Bandoola Rd., Pabedan Tsp, Yangon 802. Shwe Kyi Min (Shwe Kyee Min) 520 Maha Bandoola St, Pabedan, Yangon 803. Shwe Kyin 719 Maha Bandoola St, Latha, Yangon 804. Shwe Lee 744 Maha Bandoola St, Latha, Yangon 23-24, 1st Fl. FMI Centre, 380, Bogyoke Aung San Rd., Pabedan Tsp. Yangon 805. Shwe Maha 312 Strand Rd, Kyeemyindaing, Yangon 806. Shwe Min Tha (Shwe Minthar) 199 Banyadala Rd, Tamwe, Yangon 807. Shwe Nadi oo 148, 48th St, Botahtaung, Yangon 808. Shwe Nagar 6, Shwebontha St., Pabedan Tsp, Yangon 809. Shwe Naing Ngan 8, Latha Street, Latha Tsp, Yangon 810. Shwe Nann Htaik (Shwe Nan htike) 88, 49th St, Pazundaung, Yangon 811. Shwe Nann Htaik 495 Maha Bandoola St, Pabedan, Yangon 812. Shwe Ou 618 Maha Bandoola St, Latha, Yangon 813. Shwe Pearl 25 1st Fl., FMI Shopping Centre, Pabedan Tsp, Yangon 814. Shwe Pyae Soan Rm 23, central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 815. Shwe Pyi Kyaw Bldg 5, Rm 010, Upper Pazudaung Rd, Pazudaung, Yangon 816. Shwe Pyi Soe 32, Shwebontha St., Pabedan Tsp, Yangon 817. Shwe San Eain 159, Lanmadaw St., Lanmadaw Tsp, Yangon 818. Shwe San Mee 524 Maha Bandoola St, Pabedan, Yangon 819. Shwe Sin Gold & Jewellery 745, Cor of Maha Bandoola St. & Lanmadaw St., Near Traffic Light, Lanmadaw Tsp. Yangon 820. Shwe Sin Min Jewellery & Gold smith 101, Lower Shwebontha St., Pabedan Tsp, Yangon 821. Shwe Sin Nann 16, Mingalardon Market Mingalardon Zay St., Mingalardon Tsp, Yangon 822. Shwe Sint 651B Maha Bandoola St, Latha, Yangon 823. Shwe Taung Gems & Jewellery 15A Insein Rd, Kamayut, Yangon 244-246, Shwe Bontha Road, Pabedan Tsp, Yangon 131, Weikzar St., Ward (5), Mayangone Tsp, Yangon 824. Shwe Tha Zin 535 Maha Bandoola St, Pabedan, Yangon 825. Shwe Thiri 73/75 122th Street, Mingala Taung Nyunt, Yangon 826. Shwe Thitsar 130, Central Hall, Bogyoke Aung San Market, Bogyoke Road, Pabedan Tsp, Yangon 827. Shwe Thone Si 27, Hlawga St., Ward 19, Yangon 828. Shwe Tint De 8, Bogyoke Aung San Market, (Front Row), Pabedan Tsp, Yangon 829. Shwe (U) 96, Shwebontha Road, Pabedan Tsp, Yangon 830. Shwe Wah Kyuu 24, Sint-Oh-Dan St., Latha Tsp, Yangon 831. Shwe Wut Yi 292 Shwebontha St, Pabedan, Yangon 832. Shwe Ya Mone Min 499 Maha Bandoola Street, corner of Shwebontha St., and 29th St. Pabedan, Yangon 833. Shwe Ye Win 007, Bldg 5, Pazundaung Garden Ave., Upper Pazundaung Rd., Pazundaung Tsp, Yangon 655, Maha Bandoola Road, Between Latha St., and 21st St., Latha Tsp, Yangon 834. Shwe Yi Oo 105 Bo Sun Pat St, Pabedan, Yangon 835. Shwe Zarli 688, Maha bandoola Road, Between 19th St., and Sin-Oh-Dan St./, Latha Tsp, Yangon 836. Shwe Zin 689 Maha Bandoola St, Latha, Yangon 837. Silver Lion 70, central Hall, Bogyoke Market, Bogyoke Aung San Road, Pabedan Tsp, Yangon 838. Sin Hwa 633A Maha Bandoola St, Between 21st St and Latha St., Latha Tsp, Yangon 706, Maha Bandoola Rd., Corner of 22nd St., Latha Tsp, Yangon 631, Maha Bandoola Road, Corner of 22nd St., Yangon 839. Sin Li Bldg 6 Rm 001 Upper Pazundaung Street, Pazundaung, Yangon 840. Sin Lon 525 Maha Bandoola St, Pabedan, Yangon 841. Sin Phyu Daw 495, maha Bandoola Road, Pabedan Tsp, Yangon 842. Soon Shin 31, Nawarat Gems Hall, Bogyoke aung San Market, Pabedan Tsp., Yangon 843. Star Shwe Sin 163 Banyadala Rd, Tamwe, Yangon 844. Su Mon Aye 177/179 Shwebontha St, Pabedan, Yangon 845. Su Myat Mon 518, Maha Bandoola Road, Pabedan Tsp, Yangon 846. Tah Lee Gold & Jewellery 75, Hledan Rd., Near Hledan Market, Kamayut Tsp, Yangon 847. Tai Aung 53, Central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 848. Tai Hin 659 Maha Bandoola St, Latha, Yangon 849. Tai Lon S (1-2-19) 1st Fl., Yuzana Palza, Mingala Taungnyunt Tsp, Yangon 850. Tai Mee Gold Shop B-(3-4-5) 1st Fl., Yuzana Plaza, Mingalar Taug Nyunt Tsp, Yangon 851. Tai Ohnn 645 Maha Bandoola Street, Latha, Yangon 852. Tai Sein 637 Maha Bandoola St, Latha, Yangon 853. Tai Sung 661 Maha Bandoola St, Latha, Yangon 854. Taing Taing Kyaw 436 Theinbyu Rd, Mingala Taung Nyunt, Yangon 855. Take Li (Take Lee) 669 Maha Bandoola St, Latha, Yangon 856. Taw Win 733 Maha Bandoola St, Latha, Yangon 857. Team Work Int'l Co., Ltd. 216-222, 9-a, 10th Fl., Bo mYat Tun Housing, Maha Bandoola Rd., Pazundaung tsp, Yangon 858. Teik Chein 183 Banyadala Rd, Tamwe, Yangon 859. Teik Sein (Tate Sein) 507/519 Maha Bandoola St, Pabedan, Yangon 860. Teik Shein (Tate Shein) 520 Maha Bandoola St, Pavedan, Yangon 861. Thabawa yadanar Garden 315, Rm 1, anawrahta Rd., Corner of 26th St., Pabedan Tsp, Yangon 862. Thadar Yadanar Goldsmith 35, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 863. Thai Ung 635, Maha Bandoola Rd., Latha Tsp, Yangon 864. Thamada Bldg 6 Rm 7 Insein Rd, Hlsing Yadana Housing, Hlaing, Yangon 865. Thamadi 585 Maha Bandoola St, Pabedan, Yangon 866. Thamadi (Scale) 79, 29th St., Pabedan Tsp, Yangon 867. Than Htike Oo 86, Shwebontha St., Pabedan Tsp, Yangon 868. Than Phyo 265 Pyay Rd, Sanchaung, Yangon 869. Than Than Htay 65 Upper Pazundaung Rd, Pazundaung, Yangon 870. Thazin Min 177/179C Shwebontha St, Pabedan, Yangon 871. Thein Than Jewellery 266, Shwe Bon Thar St., Middle Blk., Pabedan Tsp, Yangon 872. Theingi Shwe Yi 713 Maha Bandoola St, Latha, Yangon 873. Theingi Shwe Zin 709, Maha Bandoola Rd., Between 18th St., and Sin-Oh Dan St., Latha Tsp, Yangon 874. Thidar 277(B), Thu Mingalar Rd., Ward 9, South Okkalapa Tsp, Yangon 875. Thin Thin Maw 24 Bayint Naung Rd, Mayangon, Yangon 876. Thinn Yadanar No 62, G/F) Blk-1, Insein Market, Insein Tsp, Yangon 877. Thiri Yadana 709 Maha Bandoola St, Latha, Yangon 878. Thit Sar 496 Maha Bandoola St, Pabedan, Yangon 879. Thitsar Aung Myin 390, Pyay Road, Hmaw Bi, Yangon 880. Thit Sar Oo 687, Mahabandoola St., Latha Tsp, Yangon. 643, Maha Bandoola St., Between 21st and 22nd St., Latha Tsp, Yangon 881. Thwe Ni Store Ltd. 13, (front Row) Bogyoke Market, Bogyoke Aung San Rd., Pabedan Tsp Yangon 882. Time & Treasure Jewellery & Goldsmith 1, West Maykha Lane 1, Mayangone Tsp, Yangon 883. Tin Fu 715 Maha Bandoola St, Latha, Yangon 63, Central Hall, Bogyoke Market, Pabedan Tsp, Yangon 884. Tin Mya (Ma) 23, Bogyoke Market (East Shed A) Bogyoke Aung San Road, Pabedan Tsp, Yangon 885. Toe Toe 502 Maha Bandoola St Pabedan, Yangon 886. Triple Six 177/179B Shwebontha St, Pabedan, Yangon 887. Tun 491 Maha Bandoola St, Pabedan, Yangon 888. Tun Myint (Ko) & Brothers 54, Dagon Thiri St., Kyauk Mayaung, Tamwe Tsp, Yangon 889. Tun Myint (Ko) (TK Gold Shop) 9-B, 141 S., Ma-U Gone Ward, Tamwe Tsp, Yangon 890. Tun Tun 500 Maha Bandoola St, Pabedan, Yangon 891. Tun Tun 123 29th St, Pavedan, Yangon 892. U Hton B01-05 Lanmadaw St, Lanmadaw Plaza, Latha, Yangon 893. U Painn Bldg 1, Rm 005, Upper Pazundaung Rd, Pazundaung, Yangon 894. U Thein Myint & Sons 4 Set Dwin St, Sin Mar Ward, Ahlone, Yangon 895. Victoria Jewellery 62, 2nd Fl., FMI Centre, 380, Bogyoke Aung San Road, Pabedan Tsp, Yangon 896. Victory Jewellery Management Co., Ltd. (VJM) 163, East Wing, Bogyoke Aung San Market, Bogyoke Road, Pabedan Tsp, Yangon 11, Thiri Kanthat St., North Okkala Tsp, Yangon 897. Wan Chain 651 Maha Bandoola St, Latha, Yangon 898. Wan Sin 739, G/F, Maha Bandoola Rd. Corner of 17th St., Latha Tsp. Yangon 899. War War Win 727 Maha Bandoola St, Latha, Yangon 900. Win 157, Rm 3, Shwebontha St., Pabedan Tsp, Yangon 901. Win Htein 65 Upper Pazundaung Rd, Pazundaung, Yangon 902. Win Myat Thu 132 Shwebontha St, Pabedan, Yangon 903. Win Nyunt Nyunt 59 Hledan St, Kamayut, Yangon 904. Win Theingi 75, Upper Pazundaung R., Pazundaung Tsp, Yangon 905. Win Win Shwe Bldg 5 Rm 006 Upper Pazundaung RD, Pazundaung, Yangon 906. Yadana Tun 126 Bo Min Yaung St, Mingala Taung Nyunt, Yangon 217, Shwe Bontha Road, Pabedan Tsp, Yangon 907. Yadana Win 265 Kyaikkasan Rd, Tamwe, Yangon 908. Yadana Win 122 Sayasan Rd, Bahan, Yangon 909. Yadanar 8, Yadanar St., Saya San (South) Ward, Bahan Tsp, Yangon 117, 29th St., Pabedan Tsp, Yangon (93-94-95) G-1, Insein Market, Insein Tsp, Yangon 910. Yadanar Myaing 555, Maha Bandoola Rd., Between 26th St., Konzayzan St., Pabedan Tsp, Yangon 911. Yadanar Nandaw 715, Maha Bandoola Rd., Between 17th St., and 18th St., Latha Tsp. Yangon 912. Yadanar Shwe Sin Gold & Jewellery 746, Cor. of Maha Bandoola St. & Lanmadaw St., Near Traffic Light, Lanmadaw Tsp, Yangon 913. Yadanar Theingi 539, Maha Bandoola Road, Between Konzaydan St., and 27th St., Pabedan Tsp, Yangon 914. Yati B-3, SuperWorld, Bogyoke Aung San Market, Pabedan Tsp, Yangon 915. Yaung Chi Oo 64 29th St, Pabedan, Yangon 916. Yaung Ni Oo 707 Thu Mingalar St, 5 Ward, South Okkalapa, Yangon 116, Central Hall, Bogyoke Market, Pabedan Tsp, Yangon 917. Yellow Diamond 104 Shwebontha St, Pabedan, Yangon 918. Yelong (Yi Lon) 677B Maha Bandoola St, Latha, Yangon 919. Yelong (Yi Lon) Yadanar S-7 1st floor Banyadala Rd, Yuzana Plaza, Mingala Taung Nyuny, Yangon F-1, 1st floor, Banyadala Rd, Yuzana Plaza, Mingala Taung Nyuny, Yangon 920. Zabu Linn/Nat Nan Taw 8, Bogyoke Market (Face Wing), Bogyoke Aung San Rd., Pabedan Tsp, Yangon 921. Zabu Tun 70 Hledan St, Kamayut, Yangon 922. Zabuyit 176 Shwebontha St, Pabedan, Yangon 923. Zalat Pan 22 Kyar Kwet Thit St, Tamwe, Yangon 924. Zarmini 75-77, (Top Floor,) Wadan St., Ward (1), Lanmadaw Tsp, Yangon 925. Zarni Than 107, 29th St., (Middle) Pabedan Tsp, Yangon 23, 1st Fl., Theingyizay Shed E, Latha Tsp, Yangon 5, 1st Fl., Shed A, Insein Market, Insein Tsp, Yangon Mandalay 926. Aung Family A-1, 30th St., Between 72nd and 73rd St, Mandalay 927. Aung Gabar 3-4 corner of 29th St & 84 St Mandalay 928. Aung Thamardi 89th St., Between 21st St., and 22nd St. Mandalay 115, 84th St., Between 29th St and 30th St, Chan Aye Thazan Tsp, Mandalay 929. Aung Yadanar 20-22-24, Yuzana (D) Shed, G/F, Zaycho Market, Mandalay 930. Aung Zabu 306 84th St, Bet 37 and 38th St, Mandalay 931. Awarat 104/23, Dana Bwar Nan Shae, Ward 6, Mandalay 932. Boe Yadanar Co., Ltd. 12, Boe Yadanar Bldg., Myintzu Thaka, Saku St., Ward (1), Minbu 933. Cho(U) 127, 35th St., Between 78th St and 79th St. Mandalay 217, 35th St., Corner of 78th St., and 79th St, Mandalay 934. Dragon Palace Jewellery 77th St bet 32 and 33rd St Mandalay 935. Fu Shin 219, Corner of 28th St, and 83rd St, Mandalay 936. Fuji Bldg.4, Corner of 84th St and 29th St., Mandalay 937. Galon Min 143, 36th St., Between 77th St and 78th St, Maha Aung Myay Tsp, Mandalay 938. Golden Crown 159, 29th St., Between 82nd St. and 83rd St, Mandalay. 111, 3rd Fl., 78th St., Between 37th St and 38th St Maha Aung Myay Ts, Yangon 939. Great Diamond Jewellery 273 (A), 80th St., Between 32nd and 33rd St., Mandalay 940. Hlyan Tint 6, 84th St., Between 38th St., and 39th St, Mandalay 941. Kaung Lite 322 84th St bet 38 and 39th St, Mandalay 942. Kaung Myat 194 84th St bet 33 and 34th St, Mandalay 943. Kyway Kyway (Ma)- Aye Aye Myint (Ma) 1, Myalay Shed (H), 82nd St., Between 15th St., and 16th St., Mandalay 944. Maung Gyi (U) Jewellery Shop 219, 84th St., Between 32nd and 33rd St, Mandalay 945. Maung Kain 181 Corner of 80th and 29th St, Mandalay 946. Maung Wein Fu Gold smith 132, Corner of 84th St and 26th St., Mandalay 947. Mogok 45-50-51, Yuzana Shed (D), 3rd Fl., Zaycho Market, Mandalay 948. Myitta 7-8-9-10, 84th St., Between 38th and 39th St, Mandalay 423, 84th St., Between 38th and 39th St, Mandalay 949. Nawarat Jewellery Shop 516, Cor. of 80th St. & 31st St., Mandalay 950. Ngwe Ngan Phyu 139, 36th St., Between 77th and 78th St., Maha Aung Myay Tsp, Mandalay 951. New Star 10, 78th St (bet 32 and 33rd St, Mandalay) 952. Nyein Nyein San 215, 84th St., Between 32nd and 33rd St., Mandalay 953. Pound Hwa 109, 84th St., Between 29th St., and 30th St, Chan Aye Thazan Tsp, Mandalay 954. Pwint Lann 251, 84th St., Between 33st and 34th St. Mandalay 955. Royal Diamond Jewellery 249, 26th St., Between 82nd St., and 83rd St., Mandalay 956. Seim Mya Yadana 149, Corner of 80th and 28th St, Mandalay 957. Sein Kyaw Moe Thiri Madalar Car Wing (South) 89th St., Between 24th and 25th St, Mandalay 958. Sein Shwe Moe (1) 12(A), Mingalar Market, 73rd St., Between 30th St., and 31st St. Mandalay 959. Sein Shwe Moe (II) 26, 30th St., Between 71st St and 72nd St, Mandalay 960. Sein Tharaphu 289, 28th St between 83rd and 84th St, Mandalay 961. Shwe Gabar 33-35, 1st Fl., Sagawah Shed, Zaycho Market, Mandalay 962. Shwe Kyar 114, 78th St., Between 36th and 37th St., Mandalay 963. Shwe Kyay Si 141, 36th St., Between 77th St., and 78th St., Mandalay 964. Shwe La Min 313, 28th St bet 83 and 84th St, Mandalay 965. Shwe Nadi 53, 84th St bet 34 and 35th St, Mandalay 966. Shwe Nagar 442, 80th St bet 27 and 28th St, Mandalay 967. Shwe Oak Or A-9/10, 78th St., Bet. 32nd & 33rd St., Mandalay 968. Shwe Oak Or Zay Cho (South) Shop House, G/F, Mandalay 969. Shwe Pyi Tha 21/28, 89th St, bet 22 and 23rd St, Mandalay 970. Shwe Pyit Taing Htaung Bet 26 and 27th St & bet 88 and 89th St, Mandalay 971. Shwe Wah Phu 19th St., Between 86th St and 87th St., Mandalay 972. Shwe Zarmani 136/138, 84th St bet 31 and 32nd St, Mandalay 973. Soe 4-5, 84th St., Between 38th St., and 39th St, Mandalay 974. Taw Win F 9/7, 66th St., Mandalay 975. Thein Maung (U) Gold Shops and Gold Smith 29, Between 81st and 82nd St., Near Chntral Fire Service Station, Mandalay 976. Theingi Shwe Sin Co., Ltd. 1F, Corner of 27th St., and 78th St. Mandalay 977. Thiri Shwe Zin 311, 84th St bet 38 and 39th St, Mandalay 978. Thuriya Nagar 30th St., Between 71st St and 72nd St. Mandalay 979. Tin Shein 12/14, Yuzana Shed D, Zaycho Market, Mandalay 980. Tin (U) 26, Corner of Bayint Naung Rd., and Kannar St., Chan Aye Thazan Tsp, Mandalay 981. Wan Shin 167, 29th St., Between 82nd and 83rd St, Mandalay 982. Weint Fu 132, Corner of 26 and 84th St, Mandalay 983. Weint Li 476, 80th St bet 29 and 30th St, Mandalay 984. Weint San Corner of 27 and 84th St, Mandalay 985. Weint Sann 132-1, 26(B)th St., Between 83rd St and 84th St, Mandalay 986. Weint Sein 63, Corner of 28th and 84th St, Mandalay 987. Win Maung (U) 55, 24th St., Between 83rd St and 84th St., Aung Myay Thazan Tsp, Mandalay 988. Win Myint 183, 81st St., Between 18th St., and 19th St., aung Myay Thazan Tsp, Mandalay 989. Wun Shwin 167, 29th St bet 82 and 83rd St, Mandalay 990. Ya Htike 312, 80th St bet 20 and 21 St, Mandalay 991. Yadana Win 119, 63rd Street bet 19 and 20th St, Mandalay 992. Yadanar Moe 29th St., Between 83rd St., and 84th St., Maha Aung Myay Rsp, Mandalay 993. Zabu Aye 39, 1st Fl., Mya Lay Shed (H), Zaycho Market, Mandalay Da Wei/Kawthaung 994. Bhone Han Gyaw Bayint Naung Market, Da Wei, Thanin Thayi Division 995. Phone Han Gyaw Infornt of Bayint Naung Market, Da Wei, Thanin Thayi Division Myeik 996. Aung Nilar Zay Gyi (Infront, Adipati St., Myeik, Thanin Thayi Division 997. Phone Han Gyaw Inside of Myeik Market, Myeik, Thanin Thayi Division Pakokku 998. Khin Maung (U) & Sein Hmi (Daw) Rm.7, Shed (D), West of Market, Pakokku, Magwe Division 999. Myint Thein (U) & Win Hein (Daw) Bogyoke St., Ward (12), Pakokku, Magwe Division 1000. Paw Oo Thiri Sandar St., Ward (4), Pakokku, Magwe Division 1001. Shwe Pin Myint Lut Latt Yay St., Ward (8), Pakokku, Magwe Division 1002. Thant Sin 3, Shed (B), South of Myoma Zay, Pakokku, Magwe Division 1003. Thein Maung (U) & Yin May (Daw) West of Zay, Pakokku, Magwe Division 1004. Tun Hlyan Pwe St., Khan Taw Qtr, Ward 12, Pakokku, Magwe Division. D-12, West of Myom Zay Bldg, Pakokku, Magwe Division 1005. Yadanar Shwe Sin 13, Shed (D), West of Market, Pakokku, Magwe Division Magway 1006. Myat Kyaw (U) & Myint Myint Aye (Daw) 55, Oh Bo 6th St., Magway, Magwe Division Min Bu 1007. Boe Yadanar Transport Co., Ltd. 12, Myitzu Thaka Sagu Rd., Ward (1), Min Bu, Magwe Division Myingyan 1008. Shwe Mann May East of Zay Gyi, Myingyan, Magway Division Pyinmana 1009. Cho San Bldg. 25/97, Bo Letyar St., North of Market, Pyinmana, Mandalay Division 1010. Ever 1/8, Bogyoke St., Mingalar Ward, Pyinmana, Mandalay Division 1011. Kaung Like B1-26, A-98, Mingalar Market, Pyinmana, Mandalay Division 1012. Mya Myint Moh 10/14, Bogyoke St., Pyinmana, Mandalay Division 1013. Shwe Myint Moh A-29, 135, Bo Letyar St., North of Market, Pyinmana, Mandalay Division 1014. Win (KO) & Khin Than Lwin (Ma) 3/4, Bogyoke St., Pyinmana, Mandalay Division Monywa 1015. Shwe Hnin Si 15, North of Chindwin Yadanar Market, Phone Gyi, Monywa, Sagaing Division 1016. Thamardi 1, Shed (15), Chindwin Yadanar market, Monywa, Sagaing Division 1017. Than Tayar 273, Bogyoke Aung San Rd., Monywa, Sagaing Division 1018. Tun Tun (U), & Than Than Myint (Daw) 31, Ah-Hta-Ka (1), Bldg., Dhamaryon St., Monywa, Sagaing Division 1019. Win Yadanar New Chindwin Yadanar Market, Phone Gyi Tan, Monywa, Sagaing Division Sagaing 1020. Ba Thi (U) Silversmith Ywa Htaung, (Near Mandalay), Sagaing, Sagaing Division Kale 1021. Kalayarna 5/4, Nyaung Pin Thar Qtr., Kale, Sagaing Division Pharkant 1022. Pound Hwa Nga/53, Hnget Pyaw Taw Ward, Pharkant, Kachin State Shwebo 1023. A Maung (U) 3 Qtr, Shwebo, Sagaing Division 1024. Myo Min Chit Shwebo. Sagaing Division 1025. Yadanar Aung Sun Phu Street, Shwebo, Sagaing Division Taunggyi 1026. Shu Taing Yin La/1, Corner of Bogyoke Aung San St., and Tabin Shwe Htee St., Lanmadaw Qtr, Taunggyi Shan State Lashio 1027. Golden Dragon H/Bldg. 1, No 9, Bogyoke St., Lashio, Shan State 1028. Lashio Lucky 17, G/F, Myo Ma New Market, Theindi St., Lashio, Shan State III. B. JADE AND JADE GOODS Name, address and other information Date of listing 19.11.2007 1029. Apex Jade 113-120, Nawarat Shed, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 1030. Beauty Jade 40, Nawarat Shed, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 1031. Chang Long Gems & Jewellery Co 216-222 Rm A1, Bo Myat Tun Housing, Bo Myat Tun Rd, Pazundaung, Yangon 1032. Eastern Jade 10-19, Nawarat Shed, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 1033. Fu May Jade & Jewellery Rm# 12, Bogyoke Aung San Market, Pabedan Tsp, Yangon 1034. Golden House Jade & Gems Co-op Ltd. Rm# 3, Bldg. 11, (1st Flr.), Pan Hlaing St., Pabedan Tsp, Yangon 1035. Golden Lion Jewellery & Jade 83 West D Block, Bogyoke Aung San Market, Pabedan, Yangon 1036. Happy Jade Co Ltd 110 (Ist floor) 50th St, Pazundaung, Yangon 1037. Jade Star Gems Co-op. Ltd. 1, 1st Floor, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan, Yangon 1038. Kyauk Sein Nagar (Gems) Co 39a Pyay Rd, 7.5 mile, Myayangon, Yangon 1039. Myanmar Arts & Handicrafts Centre 26, 1st floor, Sayasan Plaza, Cor of Sayasan Rd & New University Ave, Bahan, Yangon 1040. Myanmar Arts and Handicrafts Centre 69, room 507, Yuzana Condo Tower, Shwegondaing Rd, Bahan, Yangon 1041. Myanmar imperial jade co Ltd 22, Pyay Road, Mayangone Township, Yangon 1042. Ok Jewellery & Jade Works G (20-21), Aung San Stadium (North Wing), Mingalar Taung Nyunt Tsp, Yangon 1043. Ok Jewellery & Jade Works 34, Central Hall, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 1044. Precious Stone 116, Bogyoke Aung San Market (West Wing), Pabedan Tsp, Yangon 1045. Ruby Dragon Construction Co., Ltd. 32 (G), Kokkine Swimming Pool St., Bahan Tsp, Yangon 1046. Ruby Dragon Jade & Gems Co 37A Pyay RD, 7.5 mile, Myayangon, Yangon 1047. Sayargyi Co., Ltd. 39, Man Pyay 7th St., Ward (3), Tharkayta Tsp, Yangon 1048. Top Top Gems 11, (1st Flr.), Myanma Gems Mart, 66, Kaba Aye Pagoda Rd., Mayangon Tsp, Yangon 1049. Yoko Sun Jade Company 653C Mya Kantha St, Kamayut, Yangon 1050. Aung Yadanar Htay 20 Kyauk Sit Tan, Phayargyi West Entrance, Chan Mya Thasi Tsp, Mandalay 1051. Fu May Jade & Jewellery 309, 80th St bet 35 and 36th St, Mandalay 1052. Jade Flower 119, 78 St bet 36 and 37th St, Mandalay 1053. Kyauk Seinn Nagar (Gems) Co Ltd Ta-7, SA-2, Cor of 69 & Theikpan St, Mandalay 1054. OK Co Ltd 61, 73rd St, bet 28 and 29th St, Mandalay 1055. Ruby Dragon Jewellery Ta-7, SA-2, Cor of 69 & Theikpan St, Mandalay 1056. Sein & Mya Cor. of 38th St. & 87th St., Mandalay III. C. SILVERSMITHS AND SILVERWARE Name, address and other information Date of listing 19.11.2007 1057. Aung Kya Oo 450 Thein Phyu Rd, MTNTT, Yangon 1058. Chan Myae Aung B-95, Khaymarthi Street, NOKAA, Yangon 1059. Gandawin 1 Bogyoke Aung San Market (East Shed (D)), PBDNN, Yangon 1060. Happy Jewellery & Souvenir 6 Pyay Road, 6 ½ mile HLGG, Yangon 1061. Hnin Pwint Phyu 143-249, Shwebontha Street, PBDNN, Yangon 1062. Hollywood Silver 925 250, (G/F), 39th Street, KTDAA, Yangon 1063. Khin Silver Ware Shop 82, 29th Street, PBDNN, Yangon 1064. KLN Group 35 Mya Sabei Street, Parami, MYGNN, Yangon 1065. Kyaw Win (Ko) 118 Shwebontha Street, PBDNN, Yangon 1066. Lin Pa Pa (Ext 515) 614 Bogyoke Aung San Market Shed (B), PBDNN, Yangon 1067. Lucky One Brothers 33 Central Hall, Bogyoke Aung San Market, PBDNN, Yangon 1068. Lucky Palace 26 (1st floor), Myanma Gems Mart, 66 Kaba Aye Pagoda Road, MYGNN, Yangon 1069. Maung Maung (Ko) & Ahmar Sein (Ma) (Ext 406) 20 Bogyoke Market, (Central Shed) PBDNN, Yangon 1070. Maung Myint (Ko) & Marlar (Ma) (Ext 406) 24 Bogyoke Market (West Shed B) PBDNN, Yangon 1071. Min Aung (Ko) & Theingi (Ma) Ext. 475) 33 Bogyoke Aung San Market (West Shed B) PBDNN, Yangon 1072. Moe 380, Room 56 (2nd flr), FMI Centre, Bogyoke Aung San Rd, PBDNN, Yangon 1073. Moe Han (U) 62, 29th Street, PBDNN, Yangon 1074. Myanmar Craft Silverware 99 Yay Kyaw Road, Upper Pazunddaung, MTNTT, Yangon 1075. Myint Myint (Ma) & Khin Nyo Win (Ma) 1 Soonlungu Kyaung Street YKNN Yangon 1076. Nawarat 791st floor, Myanma Gems Mart, 66 Kaba Aye Pagoda Road, MYGNN, Yangon 1077. Nyi Lay (U) Silver Shop 62 Bogyoke Aung San Market (Central Hall), PBDNN, Yangon 1078. Pan Set Kyar 477 Artharwaddy St, NOKAA, Yangon 1079. Phoenix Silversmith 73-75-77 (Top floor) Wardan Street, Ward (1) LMDWW, Yangon 1080. Sane Lei 9 Bogyoke Aung San Market (Central Shed) PBDNN, Yangon 1081. Seinn Lei 9 Central Hall, Bogyoke Market, PBDNN, Yangon 1082. Shwe Pyi Yadanar Gold & Silverware Shop 13 (1st floor), Myanma Gems mart, 66 Kaba Aye Pagoda Road, MYGNN, Yangon 1083. Silver King 87, 29th Street, PBNDNN, Yangon 1084. Swe Swe (Ma) (Ext 364) 12 West (A) Bk, Bogyoke Market, Bogyoke Aung San Road, PBDNN, Yangon 1085. Tai Minn Silverware 41-42 Central Hall, Bogyoke Aung San Market, PBDNN, Yangon 1086. Zarmani 75-77 Top Floor, Warden Street, LMDWW, Yangon 1087. Zaw Myo Htet Co Ltd. 72 51st Street, PZDGG, Yangon SILVERSMITHS OUTSIDE YANGON Mandalay 1088. Aung Co Ltd 13-19 Tharaphi She, Zaycho Market, Mandalay 1089. Ba Mhin (u) & Khin Lay (Daw) Family 2(j) Cor of 66th and 24th Street, Mandalay 1090. West Banks (2) Cor of 34th and 83rd Street, Mandalay 1091. Yadanarbon Silver Shop 47 Hninsi Shed (B), (1st floor), Zaycho, Mandalay Sagaing 1092. Ba Hmin (U) & Khin Lay (Daw) Ywa Hltaung Ward, Sagaing 1093. Ba Thi (U) Silversmith Ywa Hltaung (Near Mandalay) Sagaing 1094. Hla Thaung (U) & Win May (Daw) Ywa Hltaung Ward, Sagaing 1095. Hnin Phyu Lwin Man-Shwebo Monywa Rd, Ywa Hltaung Ward, Sagaing 1096. Kyaw Zaw (Ko)-Kyyi Lay (Ma) & Sons Ywa Hltaung Ward, Sagaing Taunggyi 1097. Sein Thanadi He-Yar Ywama Village, Inlay-Nyaung Shwe, Southern Shan State, Taunggyi ANNEX II ANNEX VI List of members of the Government of Burma/Myanmar and persons, entities and bodies associated with them referred to in Article 11 Table Notes: 1. Aliases or variations in spelling are denoted by a.k.a. . 2. D.o.b means date of birth. 3. P.o.b means place of birth. 4. If not stated otherwise, all passport and ID cards are those of Burma/Myanmar. A. FORMER STATE PEACE AND DEVELOPMENT COUNCIL (SPDC) # Name (and possible aliases) Identifying information (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) A1a Senior General Than Shwe Chairman of the SPDC, d.o.b. 02.02.1933 M A1b Kyaing Kyaing Wife of Senior General Than Shwe F A1c Thandar Shwe Daughter of Senior General Than Shwe F A1d Major Zaw Phyo Win Husband of Thandar Shwe, Deputy Director Export Section, Ministry of Trade M A1e Khin Pyone Shwe Daughter of Senior General Than Shwe F A1f Aye Aye Thit Shwe Daughter of Senior General Than Shwe F A1g Tun Naing Shwe a.k.a. Tun Tun Naing Son of Senior General Than Shwe. Owner of J and J Company M A1h Khin Thanda Wife of Tun Naing Shwe F A1i Kyaing San Shwe Son of Senior General Than Shwe M A1j Dr. Khin Win Sein Wife of Kyaing San Shwe F A1k Thant Zaw Shwe a.k.a. Maung Maung Son of Senior General Than Shwe M A1l Dewar Shwe Daughter of Senior General Than Shwe F A1m Kyi Kyi Shwe a.k.a. Ma Aw Daughter of Senior General Than Shwe F A1n LTL. Col. Nay Soe Maung Husband of Kyi Kyi Shwe M A1o Pho La Pyae (Full Moon) a.k.a. Nay Shwe Thway Aung Son of Kyi Kyi Shwe and Nay Soe Maung, Director Yadanabon Cybercity M A2a Vice-Senior General Maung Aye Vice-Chairman of the SPDC, d.o.b. 25.12.1937 M A2b Mya Mya San Wife of Vice-Senior General Maung Aye F A2c Nandar Aye Daughter of Vice-Senior General Maung Aye, wife of Major Pye Aung. Owner of Queen Star Computer Co. F A3a LTL-Gen. Min Aung Hlaing Former Chief of Bureau of Special Operations 2. Prospective Commander in Chief M A3b Kyu Kyu Hla Wife of LTL-Gen Min Aung Hlaing F A4a Arnt Maung Retired Director General, Directorate of Religious Affairs M B. REGIONAL COMMANDERS # Name Identifying information (inc. Command) Sex (M/F) B1a Brig-Gen Tun Than Former 77 LID, Bago. Yangon Command  Mingalardon (Yangon Region) M B2a Brig-Gen Ye Aung Central Command  Mandalay (Mandalay Region) M B3a Brig-Gen Soe Lwin North-Western Command  Sagaing (Sagaing Region) M B4a Brig-Gen Zayar Aung a.k.a. Zeya Aung Northern Command  Myitkyina (Kachin State) M B5a Brig-Gen Aung Kyaw Zaw Former 77 LID. North-Eastern Command  Lashio (Northern Shan State) M B6a Brig-Gen Than Tun Oo Triangle Region Command  Kentung (Eastern Shan State) M B7a Brig-Gen San Oo a.k.a. Hsan Oo Eastern Command  Taunggyi (Southern Shan State) M B8a Brig-Gen Tun Nay Lin Former Rector/Commandant, Defence Services Medical Academy. South-Eastern Command  Mawlamyine (Mon and Kayin States) M B9a Brig-Gen Khin Maung Htay Coastal Region Command  Myeik (Tanintharyi Region) M B10a Brig-Gen Soe Htut Southern Command  Taungoo (Bago and Magwe Region) M B11a Brig-Gen Tin Maung Win South-Western Command  Bassein (Ayeyarwady Region) M B12a Brig-Gen Soe Thein Western Command  An (Rakhine and Chin States) M B13a Brig-Gen Maung Maung Aye Nay Pyi Taw Command  Nay Pyi Taw M B14a San San Yee Wife of Brig-Gen Maung Maung Aye F B15a Brig-Gen Mya Tun Oo Middle-East Command  Kunhing (Shan State) M C. DEPUTY REGIONAL COMMANDERS # Name Identifying information (inc. Command) Sex (M/F) C1a Brig-Gen Than Htut Aung Centre M C1b Moe Moe Nwe Wife of Brig-Gen Than Htut Aung F C2a Brig-Gen Tin Maung Ohn North-Western M C3a Brig-Gen San Tun Northern, d.o.b. 02.03.1951, Rangoon/Yangon M C3b Tin Sein Wife of Brig-Gen San Tun, d.o.b. 27.09.1950, Rangoon/ Yangon F C3c Ma Khin Ei Ei Tun Daughter of Brig-Gen San Tun, d.o.b. 16.09.1979, Director of Ar Let Yone Co. Ltd F C3d Min Thant Son of Brig-Gen San Tun, d.o.b. 11.11.1982, Rangoon/ Yangon, Director of Ar Let Yone Co. Ltd M C3e Khin Mi Mi Tun Daughter of Brig-Gen San Tun, d.o.b. 25.10.1984, Rangoon/Yangon, Director of Ar Let Yone Co. Ltd F C4a Brig-Gen Hla Myint North-Eastern M C4b Su Su Hlaing Wife of Brig-Gen Hla Myint F C5a Brig-Gen Wai Lin Triangle M C6a Brig-Gen Chit Oo Eastern M C6b Kyin Myaing Wife of Brig-Gen Chit Oo F C7a Brig-Gen Win Myint Southern Region Deputy Commander M C7b Mya Mya Aye Wife of Brig-Gen Win Myint F C8a Brig-Gen Tint Swe South-Western M C8b Khin Thaung Wife of Brig-Gen Tint Swe F C8c Ye Min a.k.a. Ye Kyaw Swar Swe Son of Brig-Gen Tint Swe M C8d Su Mon Swe Wife of Ye Min F C9a Brig-Gen Tin Hlaing Western M C9b Hla Than Htay Wife of Brig-Gen Tin Hlaing F C10a Brig-Gen Min Zaw Nay Pyi Taw M D. GOVERNMENT # Name Identifying information (inc. Ministry) Sex (M/F) D1a Thein Sein President and Executive Head of the Republic of the Union of Myanmar. Former Prime Minister. Former SPDC. Former Chairman of the Union Solidarity and Development Party (USDP),d.o.b. 20.04.1945, Pathein M D2a Khin Khin Win Wife of Thein Sein F D3a Tin Aung Myint Oo Vice-President of the Republic of the Union of Myanmar. Former SPDC Secretary 1. Former Vice Chairman of the Union Solidarity and Development Party (USDP), d.o.b. 29.05.1950 M D3b Khin Saw Hnin Wife of LTL-Gen Thiha Thura Tin Aung Myint Oo F D3c Captain Naing Lin Oo Son of LTL-Gen Thiha Thura Tin Aung Myint Oo M D3d Hnin Yee Mon Wife of Captain Naing Lin Oo F D5a Maj-Gen Hla Min Minister of Defence. Former Chief of Bureau of Special Operations 3. Former South (Bago Division) Regional Commander, d.o.b. 26.01.1958 M D6a LTL-Gen Ko Ko Minister for Home. Former Chief of Bureau of Special Operations 3 (Pegu, Irrawaddy, Arakan), p.o.b. Mandalay, d.o.b. 10.3.1956 M D6b Sao Nwan Khun Sum Wife of Maj-Gen Ko Ko F D7a Thein Htaik a.k.a. Hteik a.k.a. Htike Minister of Mines. Former Military Inspector General, d.o.b. 8.2.1952, p.o.b. Yangon M D8a Thein Htay Minister for Border Affairs & Industrial Development. Former Deputy Minister for Defence, p.o.b. Taunggyi, d.o.b. 07.09.1955 M D8b Myint Myint Khine Wife of Maj-Gen Thein Htay F D9a Soe Maung President's Office. Former Judge Advocate General, Member of the Parliament (Lower House), d.o.b. 20.12.1952, p.o.b. Yezagyo M D9b Nang Phyu Phyu Aye Wife of Soe Maung F D10a Aye Myint Minister of Science & Technology. Former Deputy Minister for Defence M D11a Soe Thein Minister for Industry 2. Member of the Parliament (Lower House), p.o.b. Yangon, d.o.b. 07.09.1949 M D11b Khin Aye Kyin a.k.a. Aye Aye Wife of Soe Thein F D11c Yimon Aye Daughter of Soe Thein, d.o.b. 12.07.1980 F D11d Aye Chan Son of Soe Thein, d.o.b. 23.09.1973 M D11e Thida Aye Daughter of Soe Thein, d.o.b. 23.03.1979 F D14a Aung Min Minister of Rail Transportation, Member of the Parliament (Lower House), p.o.b. Yangon, d.o.b. 20.11.1949 M D14b Wai Wai Thar a.k.a. Wai Wai Tha Wife of Aung Min F D14c Aye Min Aung Daughter of Aung Min F D14d Htoo Char Aung Son of Aung Min M D15a Khin Yi Minister of of Immigration and Manpower. Former DG Myanmar Police Force, d.o.b. 29.12.1952, p.o.b. Myaung Mya M D15b Khin May Soe Wife of Khin Yi F D16a Myint Hlaing Minister for Agriculture & Irrigation. Former Chief of Staff (Air Defence); p.o.b. Mogok, d.o.b. 13.08.1953 M D17a Thura Myint Maung Minister of Religious Affairs, p.o.b. Yesagyo, d.o.b. 19.01.1941 M D17b Aung Kyaw Soe Son of Thura Myint Maung M D17c Su Su Sandi Wife of Aung Kyaw Soe F D17d Zin Myint Maung Daughter of Thura Myint Maung F D18a Khin Maung Myint Minister of Construction. Former Minister of Electric Power 2. Member of the Parliament (Lower House), p.o.b. Sagaing, d.o.b. 24.05.1951 M D18b Win Win Nu Wife of Khin Maung Myint F D19a Tin Naing Thein Minister for Nat. Planning, Livestock & Fisheries. Former Minister of Commerce, formerly Deputy Minister of Forestry. Member of the Parliament (Lower House) M D19b Aye Aye Wife of Tin Naing Thein F D20a Kyaw Swa Khaing Minister for Industry 1. Former Deputy Minister for Industry 2 M D20b Khin Phyu Mar Wife of Kyaw Swa Khaing F D21a Than Htay Minister for Energy. Former Deputy Minister of Energy, member of the Parliament (Lower House), p.o.b. Myanaung, d.o.b. 12.11.1954 M D21b Soe Wut Yi Wife of Than Htay F D23a Zaw Min Minister of Electric Power (1) Member of the Parliament (Lower House), d.o.b. 30.10.1951, p.o.b. Bago M D23b Khin Mi Mi Wife of Zaw Min F D24a Khin Maung Soe Minister of Electric Power (2) D25a Hla Tun Minister of Finance & Planning. Former Minister of Finance & Revenue, member of the Parliament (Lower House), d.o.b. 11.07.1951, p.o.b. Yangon M D25b Khin Than Win Wife of Hla Tun F D26a Thein Nyunt President Office/ Livestock. Former Minister of Progress of Border Areas & National Races & Development Affairs, and Mayor of Naypyidaw, Member of the Parliament (Lower House), p.o.b. Maubin, d.o.b. 08.10.1948 M D27a Kyin Khaing a.k.a. Kyin Khine Wife of Thein Nyunt F D28a (Wunna Kyaw Htin) Win Myint Minister of Economic Development. President of the Union of Myanmar Federation of Chambers of Commerce and Industry (UMFCCI) and owner of Shwe Nagar Min Co and owner of Zeya Shwe Myay Football Club. New Position/ Member of the Parliament (Lower House), p.o.b. Ye Oo, d.o.b. 21.04.1954 M D30a Kyaw Hsan Minister of Information and Culture, Member of the Parliament (Lower House). Former member of the Union Solidarity and Development Party (USDP), p.o.b. Monywa, d.o.b.20.05.1948 M D31b Kyi Kyi Win Wife of Kyaw Hsan. Head of Information Department of Myanmar Women's Affairs Federation. F D32a Win Tun Minister of Forestry M D33a Aung Kyi Minister of Labour, Social Welfare, Relief and Resettlement. Former Minister of Employment/ Labour (appointed Minister for Relations on 08.10.2007, in charge of relations with Aung San Suu Kyi), Member of the Parliament (Lower House), p.o.b. Yangon, d.o.b. 01.11.1946 M D33b Thet Thet Swe Wife of Aung Kyi F D34a Ohn Myint Minister of Cooperatives. Former Deputy Minister of Agriculture & Irrigation M D34b Thet War Wife of Ohn Myint F D35a Thein Htun Minister of Post & Telecommunications M D36a Nyan Htun Aung Minister of Transport M D37a Htay Oo Former Minister of Agriculture and Irrigation. Former Secretary-General of the USDA. Former Secretary-General of the Union Solidarity and Development Party (USDP), d.o.b. 20.01.1950, p.o.b. Hintada, Passport No. DM 105413, ID No. 10/Khatana (N) 009325 M D37b Ni Ni Win Wife of Htay Oo F D37c Thein Zaw Nyo Cadet Son of Htay Oo M D38a Tin Htut Former Minister of Cooperatives. Member of the Parliament (Lower House) M D38b Tin Tin Nyunt Wife of Tin Htut F D39a Khin Aung Myint Former Minister of Culture. Member of the Parliament (Upper House), Speaker of the Upper House. Former member of the Union Solidarity and Development Party (USDP) M D39b Khin Phyone Wife of Khin Aung Myint F D40a Dr. Chan Nyein Former Minister of Education, formerly Deputy Minister for Science & Technology. Former member of the Union Solidarity and Development Party (USDP). Member of the Parliament (Lower House), d.o.b. 15.12.1944 M D40b Sandar Aung Wife of Dr. Chan Nyein F D41a Lun Thi Former Minister for Energy, Member of the Parliament (Lower House), d.o.b. 18.07.1940 M D41b Khin Mar Aye Wife of Lun Thi F D41c Mya Sein Aye Daughter of Lun Thi F D41d Zin Maung Lun Son of Lun Thi M D41e Zar Chi Ko Wife of Zin Maung Lun F D42a Prof. Dr. Kyaw Myint Former Minister for Health, Member of the Parliament (Lower House), d.o.b. 1940 M D42b Nilar Thaw Wife of Prof. Dr. Kyaw Myint F D43a Maung Oo Former Minister for Home Affairs and former Minister for Immigration and Population, member of the Parliament (Lower House), d.o.b. 1952 M D43b Nyunt Nyunt Oo Wife of Maung Oo F D44a Maung Maung Swe Former Minister for Social Welfare, Relief & Resettlement, Member of the Parliament (Lower House) M D44b Tin Tin Nwe Wife of Maung Maung Swe F D44c Ei Thet Thet Swe Daughter of Maung Maung Swe F D44d Kaung Kyaw Swe Son of Maung Maung Swe M D45a Aung Thaung Former Minister of Industry 1, Member of the Parliament (Lower House). Former member of the Union Solidarity and Development Party (USDP) M D45b Khin Khin Yi Wife of Aung Thaung F D45c Major Moe Aung Son of Aung Thaung M D45d Dr. Aye Khaing Nyunt Wife of Major Moe Aung F D45e Nay Aung Son of Aung Thaung, businessman, Managing Director, Aung Yee Phyoe Co. Ltd (Annex III, IV, no 36) and Director IGE Co. Ltd (Annex III, IV, no 35) M D45f Khin Moe Nyunt Wife of Nay Aung F D45g Major Pyi Aung a.k.a. Pye Aung Son of Aung Thaung (married to A2c). Director IGE Co. Ltd M D45h Khin Ngu Yi Phyo Daughter of Aung Thaung F D45i Dr Thu Nanda Aung Daughter of Aung Thaung F D45j Aye Myat Po Aung Daughter of Aung Thaung F D46a Maung Maung Thein Former Minister of Livestock & Fisheries, member of the Parliament (Lower House) M D46b Myint Myint Aye Wife of Maung Maung Thein F D46c Min Thein a.k.a. Ko Pauk Son of Maung Maung Thein M D47a Soe Tha Former Minister of National Planning & Economic Development, member of the Parliament (Lower House), d.o.b. 07.11.1944 M D47b Kyu Kyu Win Wife of Soe Tha, d.o.b. 03.11.1949 F D47c Kyaw Myat Soe aka Aung Myat Soe Son of Soe Tha, d.o.b. 14.02.1973/07.10.1974, currently in Australia M D47d Wei Wei Lay Wife of Kyaw Myat Soe, d.o.b. 12.09.1978/18.08.1975, currently in Australia F D47e Aung Soe Tha Son of Soe Tha, d.o.b. 05.10.1980 M D47f Myat Myitzu Soe Daughter of Soe Tha, d.o.b. 14.02.1973 F D47g San Thida Soe Daughter of Soe Tha, d.o.b. 12.09.1978 F D47h Phone Myat Soe Son of Soe Tha, d.o.b. 03.03.1983 M D48a Thaung Former Minister of Science & Technology, member of the Parliament (Lower House), d.o.b. 06.07.1937, p.o.b. Kyaukse M D48b May Kyi Sein Wife of Thaung F D48c Aung Kyi Son of Thaung, d.o.b. 1971 M D49a Thura Aye Myint Former Minister of Sports, member of the Parliament (Lower House) M D49b Aye Aye Wife of Thura Aye Myint F D49c Nay Linn Son of Thura Aye Myint M D50a Thein Zaw Former Minister of Telecommunications, Post & Telegraphs, member of the Parliament (Lower House) M D50b Mu Mu Win Wife of Thein Zaw F D51a Thein Swe Former Minister of Transport, (formerly PM's Office), member of the Parliament (Lower House) M D51b Mya Theingi Wife of Thein Swe F D52a Soe Naing Former Minister for Hotels and Tourism, member of the Parliament (Lower House) M D52b Tin Tin Latt Wife of Soe Naing F D52c Wut Yi Oo Daughter of Soe Naing F D52d Captain Htun Zaw Win Husband of Wut Yi Oo M D52e Yin Thu Aye Daughter of Soe Naing F D52f Yi Phone Zaw Son of Soe Naing M D53a Kyaw Thu Chairman of Civil Service Selection and Training Board, d.o.b. 15.08.1949 M D53b Lei Lei Kyi Wife of Kyaw Thu F E. DEPUTY MINISTERS # Name Identifying information (inc. Ministry) Sex (M/F) E1a Maj-Gen Kyaw Nyunt Deputy Minister for Defence M E2a Col Aung Thaw Deputy Minister for Defence M E3a Maj-Gen Zaw Win Deputy Minister for Border Affairs. Former Commander Lon Htein Battalion Base 3 Shwemyayar M E4a Maung Myint Deputy Minister of Foreign Affairs, d.o.b. 21.05.1958, p.o.b. Mandalay M E4b Dr Khin Mya Win d.o.b. 21.01.1956, wife of Maung Myint F E9a Win Than Deputy Minister for Finance and Revenue M E14a Tint Lwin Deputy Minister for Communications, Posts & Telegraphs M E15a Phone Swe Deputy Minister for Social Welfare, Relief & Resettlement. Former Deputy Minister for Home Affairs, member of the Parliament (Lower House) M E15b San San Wai Wife of Brig-Gen Phone Swe F E16a Than Tun Deputy Minister for Cooperatives M E17a Myint Thein Deputy Minister for Labour. Former Supreme Court Judge M E18a Win Shein Deputy Minister for Transport. Former Commander, Naval Training Headquarters M E19a Htay Aung Deputy Minister for Hotels & Tourism M E20a Thein Aung Deputy Minister of Industry 1 M E22a Thura U Thaung Lwin Deputy Minister of Rail Transportation M E23a Thant Shin Deputy Minister of Rail Transportation M E27a Aye Kyu Deputy Minister of Education M E34a Kyaw Kyaw Win Deputy Minister for immigration & Population M E35a Aye Myint Kyu Deputy Minister for Sports M E36a Han Sein Deputy Minister of Myanma Industrial Development M E37a Chan Maung Deputy Minister of Myanma Industrial Development M E38a Khin Maung Aye Deputy Minister of Livestock & Fisheries M E39 Kyaw Zan Myint Deputy Minister for Home Affairs M E39a Aung Tun Former Deputy Minister for Commerce, member of the Parliament (Lower House); Chairman of the Public Accounts Committee M E40a Myint Thein Former Deputy Minister for Construction M E40b Mya Than Wife of Myint Thein F E41a Tint Swe Former Deputy Minister for Construction, d.o.b. 07.11.1936 M E42a Aung Myo Min Former Deputy Minister for Education M E42b Thazin Nwe Wife of Aung Myo Min F E42c Si Thun Aung Son of Aung Myo Min M E43a Myo Myint Former Deputy Minister for Electric Power 1, member of the Parliament (Upper House) M E43b Tin Tin Myint Wife of Myo Myint F E44a Hla Thein Swe Former Deputy Minister of Finance & Revenue, d.o.b. 08.03.1957 M E44b Thida Win Wife of Hla Thein Swe F E45a Win Myint Former Deputy Minister for Electric Power (2), member of the Parliament (Lower House) M E45b Tin Ma Ma Than Wife of Win Myint F E46a Prof. Dr. Mya Oo Former Deputy Minister for Health, member of the Parliament (Upper House), d.o.b. 25.01.1940 M E46b Tin Tin Mya Wife of Prof. Dr. Mya Oo F E46c Dr. Tun Tun Oo Son of Prof. Dr. Mya Oo, d.o.b. 26.07.1965 M E46d Dr. Mya Thuzar Daughter of Prof. Dr. Mya Oo, d.o.b. 23.09.1971 F E46e Mya Thidar Daughter of Prof. Dr. Mya Oo, d.o.b. 10.06.1973 F E46f Mya Nandar Daughter of Prof. Dr. Mya Oo, d.o.b. 29.05.1976 F E47a Aye Myint Kyu Former Deputy Minister for Hotels & Tourism M E47b Prof. Khin Swe Myint Wife of Aye Myint Kyu F E48a Win Sein Former Deputy Minister for Immigration & Population, member of the Parliament (Lower House) M E48b Wai Wai Linn Wife of Win Sein F E49a Thein Tun Former Deputy Minister for Industry 1 (Additional Deputy Minister) M E50a Khin Maung Kyaw Former Deputy Minister for Industry 2 M E50b Mi Mi Wai Wife of Khin Maung Kyaw F E51a Kyaw Swa Khine aka Kyaw Swar Khaing aka kyaw Swa Khaing Former Deputy Minister for Industry 2, p.o.b. Yangon, d.o.b. 28.02.1948 M E51b Khin Phyu Mar Wife of Kyaw Swa Khine F E52a Tin Ngwe Former Deputy Minister for Progress of Border Areas & National Races & Development Affairs M E52b Khin Mya Chit Wife of Tin Ngwe F E53a Thaung Lwin Former Deputy Minister for Rail Transportation M E53b Dr. Yi Yi Htwe Wife of Thura Thaung Lwin F E54a Aung Ko Former Deputy Minister for Religious Affairs, USDA, member of the Central Executive Committee M E54b Myint Myint Yee aka Yi Yi Myint Wife of Thura Aung Ko F E55a Kyaw Soe Former Deputy Minister for Science and Technology, d.o.b. 16.10.1944 M E56a Thurein Zaw Former Deputy Minister for National Planning and Economic Development, member of the Parliament (Lower House) M E56b Tin Ohn Myint Wife of Thurein Zaw F E57a Kyaw Myin Former Deputy Minister for Social Welfare, Relief & Resettlement M E57b Khin Nwe Nwe Wife of Kyaw Myin F E58a Pe Than Former Deputy Minister for Rail Transportation M E58b Cho Cho Tun Wife of Pe Than F E59a Nyan Tun Aung Former Deputy Minister for Transport, member of the Parliament (Lower House), p.o.b. Natogyi, d.o.b. 08.06.1948 M E59b Wai Wai Wife of Nyan Tun Aung F E60a Dr. Paing Soe Former Deputy Minister for Health (additional Deputy Minister) M E60b Khin Mar Swe Wife of Dr. Paing Soe F E61a Thein Tun Former Deputy Minister for Posts and Telecommunications, member of the Parliament (Lower House), p.o.b. Myaing, d.o.b. 05.12.1947 M E61b Mya Mya Win Wife of Thein Tun F E62a Tin Tun Aung Former Deputy Minister for Labour M E. CHIEF MINISTERS STATES/ REGIONS # Name (and possible aliases) Identifying information (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) E64a Thar Aye a.k.a. Tha Aye Chief Minister of Sagaing Region. Former Chief of Bureau of Special Operations 1 (Kachin, Chin, Sagaing), d.o.b. 16.02.1945 (previously A11a) M E64b Wai Wai Khaing a.k.a. Wei Wei Khaing Wife of Thar Aye F E64c See Thu Aye Son of Thar Aye M E65a Khin Zaw Chief Minister of Tanintharyi Region. Former Chief of Bureau of Special Operations 4 (Karen, Mon, Tenas serim), previously Chief of BSO 6 since June 2008 (previously G42a) M E65b Khin Pyone Win Wife of Khin Zaw F E65c Kyi Tha Khin Zaw Son of Khin Zaw M E65d Su Khin Zaw Daughter of Khin Zaw F E66a Myint Swe Former Chief of Bureau of Special Operations 5 (Rangoon/Yangon). Chief Minister Yangon Region M E66b Khin Thet Htay Wife of Myint Swe F E67a Brig-Gen Zaw Min Chief Minister Karen State M E67b Nyunt Nyunt Wai Wife of Brig-Gen Zaw Min F E68a Hone Ngaing a.k.a. Hon Ngai Chief Minister Chin State M E68b Wah Wah Wife of Brig-Gen Hone Ngaing a.k.a. Hon Ngai F E69a Nyan Win Former Minister of Foreign Affairs, formerly Deputy Chief of Armed Forces Training, d.o.b. 22.01.1953, new position: member of the Parliament (Lower House), Chief Minister of Bago Region M E69b Myint Myint Soe Wife of Nyan Win, d.o.b. 15.01.1953 F E70a Brig-Gen Thein Aung Chief Minister Ayerarwaddy. Former Minister of Forestry M E70b Khin Htay Myint Wife of Brig-Gen Thein Aung F E71a Ohn Myint Chief Minister Mon State. Former Minister of Mines M E71b San San Wife of Ohn Myint F E71c Thet Naing Oo Son of Ohn Myint M E71d Min Thet Oo Son of Ohn Myint M E72a Ye Myint Chief Minister of Mandalay Region. Former Chief of Military Affairs Security M E72b Myat Ngwe Wife of Ye Myint F E74a Khin Maung Oo a.k.a. U Bu Reh Chief Minister Kayah State M E75a Hla Maung Tin Chief Minister Rakhine State M E76a Sao Aung Myat Chief Minister Shan State M E77a Phone Maw Shwe Chief Minister Magway Region M F. OTHER TOURISM RELATED APPOINTMENTS # Name Identifying information (inc. post held) Sex (M/F) F1a Hla Htay Director General at Hotels & Tourism Directorate (Managing Director, Myanmar Hotels and Tourism Services until August 2004) M F2a Tin Maung Shwe Deputy Director General, Hotels and Tourism Directorate M F3a Soe Thein Managing Director, Myanmar Hotels and Tourism Services since October 2004 (Previously General Manager) M F4a Khin Maung Soe General Manager M F5a Tint Swe General Manager M F6a LTL-Col Yan Naing General Manager, Ministry of Hotels & Tourism M F7a Kyi Kyi Aye Director for Tourism Promotion, Ministry of Hotels & Tourism F G. SENIOR MILITARY OFFICERS # Name Identifying information (inc. function) Sex (M/F) G1a Maj-Gen Hla Shwe Deputy Adjutant General M G2a Brig-Gen Than Htut Former 11 LID. Provost General M G3a LTL-Gen Kyaw Swe Former South Western (Irrawaddy Division) Regional Commander and Regional Minister without portfolio. Chief of Military Affairs Security M G3b Win Win Maw Wife of LTL-Gen Kyaw Swe F G4a Maj-Gen Saw Hla Former Provost Marshal M G4b Cho Cho Maw Wife of Maj-Gen Saw Hla F G5a Maj-Gen Htin Aung Kyaw Vice Quarter Master General M G5b Khin Khin Maw Wife of Maj-Gen Htin Aung Kyaw F G6a Lun Maung Union Auditor General M G6b May Mya Sein Wife of LTL-Gen Lun Maung F G7a Maj-Gen Nay Win Personal Assistant to the SPDC Chairman M G8a Maj-Gen Hsan Hsint Former Military Appointments General M G8b Khin Ma Lay Wife of Maj-Gen Hsan Hsint F G8c Okkar San Sint Son of Maj-Gen Hsan Hsint M G9a Maj-Gen Hla Aung Thein Camp Commandant, Yangoon M G9b Amy Khaing Wife of Maj-Gen Hla Aung Thein F G10a Brig-Gen Hla Myint Shwe Commandant, National Defence College M G11a Maj-Gen Mya Win Former Commandant, National Defence College. Director of Artillery and Armour, Board member UMEHL M G12a Maj-Gen Nay Lin Director of Public Relations and Psychological Warfare M G13a Brig-Gen Tun Tun Oo Former Director of Public Relations and Psychological Warfare M G14a Maj-Gen Thein Tun Director of Signals; member of National Convention Convening Management Committee M G15a Maj-Gen Than Htay Director of MilitarySupplies & Transport M G15b Nwe Nwe Win Wife of Maj-Gen Than Htay F G16a Maj-Gen Khin Maung Tint Director of Security Printing Works M G17a Maj-Gen Sein Lin Director Ordnance M G18a Maj-Gen Kyi Win Former Director of Artillery & Armour, Board member UMEHL M G18b Khin Mya Mon Wife of Maj-Gen Kyi Win F G19a Maj-Gen Tin Tun Director Military Engineers M G19b Khin Myint Wai Wife of Maj-Gen Tin Tun F G20a Maj-Gen Aung Thein Director Resettlement M G20b Htwe Yi a.k.a. Htwe Htwe Yi Wife of Maj-Gen Aung Thein F G21a Brig-Gen Than Maung Deputy Commandant of National Defence College M G22a Brig-Gen Win Myint Rector Defence Services Technological Academy M G23a Maj-Gen Sein Win Chief of Staff (Air Defence) M G24a Brig-Gen Than Sein Commandant, Defence Services Hospital, Mingaladon, d.o.b. 01.02.1946, p.o.b. Bago M G24b Rosy Mya Than Wife of Brig-Gen Than Sein F G25a Brig-Gen Win Than Managing Director Union of Myanmar Economic Holdings Former Director of Procurement M G26a Brig-Gen Than Maung Director of Peoples Militia & Frontier Forces M G27a Maj-Gen Khin Maung Win Director Defence Industries M G28a Brig-Gen Win Aung Member of Civil Service Selection and Training Board M G29a Brig-Gen Soe Oo Member of Civil Service Selection and Training Board M G30a Brig-Gen Nyi Tun aka Nyi Htun Member of Civil Service Selection and Training Board M G31a Brig-Gen Kyaw Aung Member of Civil Service Selection and Training Board M G32b Khin Thant Sin Wife of LTL-Gen Myint Hlaing F G32c Hnin Nandar Hlaing Daughter of LTL-Gen Myint Hlaing F G32d Thant Sin Hlaing Son of LTL-Gen Myint Hlaing M G33a Maj-Gen Mya Win Director of Artillery, Ministry of Defence M G34a Maj-Gen Tin Soe Director of Armoured Vehicles, Ministry of Defence M G35a Maj-Gen Than Aung Director, Ministry of Defence, Directorate of Medical Staff M G36a Maj-Gen Ngwe Thein Ministry of Defence M G37a Col Thant Shin Director General Prime Minister's Office M G38a LTL-Gen Thura Myint Aung Adjutant General (promoted from South Western Regional Command) M G39a Maj-Gen Maung Shein Former Defence Services Inspection and Auditor General M G40a Maj-Gen Tha Aye Ministry of Defence M G41a Colonel Myat Thu Commander Rangoon Military Region 1 (northern Rangoon) M G42a Colonel Nay Myo Commander Military Region 2 (Eastern Rangoon) M G43a Colonel Tin Hsan Commander Military Region 3 (Western Rangoon) M G44a Colonel Khin Maung Htun Commander Military Region 4 (Southern Rangoon) M G45a Colonel Tint Wai Commander Operation Control Command No. 4 (Mawbi) M G46a San Nyunt Commander Military Support Unit No. 2 of Military Security Affairs M G47a Maj-Gen Win Hsan Director of Procurement M G48a Major Mya Thaung Commander Lon Htein Battalion Base 5 Mawbi M G49a Major Aung San Win Commander Lon Htein Battalion Base 7 Thanlin Township M G50a Maj-Gen Khin Aung Myint Former Chief of Staff (Air) M G51a Maj-Gen Hla Htay Win Chief of Armed Forces Training, Since 23.06.2008. Owner of Htay Co. (logging and timber) M G52a Mar Mar Wai Wife of Maj-Gen Hla Htay Win F G53a LTL-Gen Ohn Myint Chief of Bureau of Special Operations 6 (Naypyidaw and Mandalay) since May 2009. M G53b Nu Nu Swe Wife of LTL-Gen Ohn Myint F G53c Kyaw Thiha a.k.a. Kyaw Thura Son of LTL-Gen Ohn Myint M G53d Nwe Ei Ei Zin Wife of Kyaw Thiha F G54a Maj-Gen Win Myint Military appointments General. Former Rangoon (Yangon) Regional Commander M G54b Kyin Myaing Wife of Maj-Gen Win Myint F G55a LTL-Gen Yar Pyae a.k.a. Ya Pyae, Ya Pye, Ya Pyrit, Yar Pye and Yar Pyrit Judge Advocate General. Former Eastern (Shan State South) Regional Commander M G55b Thinzar Win Sein Wife of LTL-Gen Yar Pyae a.k.a. Ya Pyae, Ya Pye, Ya Pyrit, Yar Pye and Yar Pyrit F G56a LTL-Gen Thaung Aye Defence Services Inspector General. Former Western (Rakhine State) Regional Commander M G56b Thin Myo Myo Aung Wife of LTL-Gen Thaung Aye F G57a LTL-Gen Khin Zaw Oo Former Coastal (Tanintharyi Division) Regional Commander Adjutant General and Chairman of UMEHL, d.o.b. 24.06.1951 M G58a LTL-Gen Kyaw Phyo Chief of Defence Services Inspection and Auditor General. Former Triangle (Shan State East) Regional Commander M G59a Maj-Gen Wai Lwin Quartermaster General. Former (Nay Pyi Daw) Regional Commander M G59b Swe Swe Oo Wife of LTL-Gen Wai Lwin F G59c Wai Phyo Aung Son of LTL-Gen Wai Lwin M G59d Oanmar Kyaw Tun a.k.a Ohnmar Kyaw Tun Wife of Wai Phyo Aung F G59e Wai Phyo Son of LTL-Gen Wai Lwin M G59f Lwin Yamin Daughter of LTL-Gen Wai Lwin F Navy G60a Vice-Admiral Nyan Tun Commander in Chief (Navy) M G60b Khin Aye Myint Wife of Nyan Tun F G61a Commodore Brig-Gen Thura Thet Swe Commander Taninthayi Naval Region Command M G62a Commodore Myint Lwin Commander Irrawaddy Naval Region M Air Force G63a LTL-Gen Myat Hein Commander-in-Chief (Air) M G63b Htwe Htwe Nyunt Wife of LTL-Gen Myat Hein F G64a Brig-Gen Ye Chit Pe Staff of Commander in Chief Air, Mingaladon M G65a Brig-Gen Khin Maung Tin Commandant of Shande Air Training School, Meiktila M G66a Brig-Gen Zin Yaw Commander Pathein Air Base, Chief of Staff (Air), Member of UMEHL Board M G66b Khin Thiri Wife of Brig-Gen Zin Yaw F G66c Zin Mon Aye Daughter of Brig-Gen Zin Yaw, d.o.b. 26.03.1985 F G66d Htet Aung Son of Brig-Gen Zin Yaw, d.o.b. 09.07.1988 M Light Infantry Divisions (LID) G67a Brig-Gen Kyaw Htoo Lwin 33 LID, Sagaing M G68a Brig-Gen Taut Tun 44 LID M G69a Brig-Gen Aye Khin 55 LID, Lalaw M G70a Brig-Gen San Myint 66 LID, Pyi M G71a Brig-Gen Aung Kyaw Hla 88 LID, Magwe M G72a Brig-Gen Tin Oo Lwin 99 LID, Meiktila M G73a Brig Gen Sein Win 101 LID, Pakokku M G74a Col Than Han LID 66 M G75a LTL-Col Htwe Hla LID 66 M G76a LTL-Col Han Nyunt LID 66 M G77a Col Ohn Myint LID 77 M G78a Major Hla Phyo LID 77 M G79a Colonel Myat Thu Tactical Commander 11th LID M G80a Colonel Htein Lin Tactical Commander 11th LID M G81a LTL. Col. Tun Hla Aung Tactical Commander 11th LID M G82a Col. Aung Tun Brigade 66 M G83a Capt. Thein Han Brigade 66 M G83b Hnin Wutyi Aung Wife of Capt. Thein Han F G84a LTL. Col Mya Win Tactical Commander 77th LID M G85a Colonel Win Te Tactical Commander 77th LID M G86a Colonel Soe Htway Tactical Commander 77th LID M G87a LTL. Col. Tun Aye Commander 702nd Light Infantry Battalion M G88a Nyan Myint Kyaw Commander Infantry Battalion 281 (Mongyang Shan State East) M Other Brigadier-Generals G89a Brig-Gen Htein Win Taikkyi Station M G90a Brig-Gen Kyaw Oo Lwin Kalay Station Commander M G91a Brig-Gen Khin Zaw Win Khamaukgyi Station M G92a Brig-Gen Kyaw Aung Southern MR, Toungoo Station Commander M G93a Brig-Gen Myint Hein Military Operations Command -3, Mogaung Station M G94a Brig-Gen Tin Ngwe Ministry of Defence M G95a Brig-Gen Myo Lwin Military Operations Command -7, Pekon Station M G96a Brig-Gen Myint Soe Military Operations Command -5, Taungup Station M G97a Brig-Gen Myint Aye Military Operations Command -9, Kyauktaw Station M G98a Brig-Gen Nyunt Hlaing Military Operations Command -17, Mong Pan Station M G99a Brig-Gen Ohn Myint Mon State USDA CEC member M G100a Brig-Gen Soe Nwe Military Operations Command -21 Bhamo Station M G101a Brig-Gen Than Tun Kyaukpadaung Station Commander M G102a Brig-Gen Than Tun Aung Regional Operations Command-Sittwe M G103a Brig-Gen Thet Naing Aungban Station Commander M G104a Brig-Gen Thein Hteik Military Operations Command -13, Bokpyin Station M G105a Brig-Gen Thura Myint Thein Namhsan Tactical Operations Command now Managing Director of Myanmar Economic Corporation (MEC) M G106a Brig-Gen Win Aung Mong Hsat Station Commander M G107a Brig-Gen Myo Tint Officer on Special Duty Ministry of Transport M G108a Brig-Gen Thura Sein Thaung Officer on Special Duty Ministry for Social Welfare M G109a Brig-Gen Phone Zaw Han Mayor of Mandalay since Feb 2005 and Chairman of Mandalay City Development Committee, formerly commander of Kyaukme M G109b Moe Thidar Wife of Brig-Gen Phone Zaw Han F G110a Brig-Gen Win Myint Pyinmana Station Commander M G111a Brig-Gen Kyaw Swe Pyin Oo Lwin Station Commander M G112a Brig-Gen Soe Win Bahtoo Station Commander M G113a Maj-Gen Thein Htay Former Vice Chief of Military Weapons Production, Ministry of Defence, new position: Director of Defence Industries M G114a Brig-Gen Myint Soe Rangoon Station Commander M G115a Brig-Gen Myo Myint Thein Commandant, Defence Services Hospital Pyin Oo Lwin M G116a Brig-Gen Sein Myint Former Chairman of Bago (Pegu) Division Peace and Development Council M G117a Brig-Gen Hong Ngai (Ngaing) Chairman of Chin State Peace and Development Council M G118a Brig-Gen Win Myint Former Chairman of Kayah State Peace and Development Council M Bureaus of Special Operations G119a LTL-Gen Myint Soe Chief of Bureau of Special Operations 1. Former North Western (Sagaing Division) Regional Commander and Regional Minister without portfolio M G120a LTL-Gen Aung Than Htut Chief of Bureau of Special Operations 2. Former North Eastern (Shan StateNorth) Regional Commander M G120b Cherry Wife of LTL-Gen Aung Than Htut F G121a LTL-Gen Thet Naing Win Chief of Bureau of Special Operations 4. Former South Eastern (Mon State) Regional Commander M G122a LTL-Gen Tin Ngwe Chief of Bureau of Special Operations 5. Former Central (Mandalay Division) Regional Commander M G122b Khin Thida Wife of Maj-Gen Tin Ngwe F G123a LTL-Gen Soe Win Chief of Bureau of Special Operations 6. Former North (Kachin State) Regional Commander M G123b Than Than Nwe Wife of LTL-Gen Soe Win F H. MILITARY OFFICERS RUNNING PRISONS AND POLICE # Name Identifying information (inc. function) Sex (M/F) H1a Brig-Gen Kyaw Kyaw Tun DG Myanmar Police Force. Former Rangoon (Yangon) Deputy Regional Commander M H1b Khin May Latt Wife of Brig-Gen Kyaw Kyaw Tun F H2a Zaw Win Director General of the Prisons Dept. (Ministry of Home Affairs) since August 2004, previously Deputy DG Myanmar Police Force, and former Brig-Gen. Former military M H2b Nwe Ni San Wife of Zaw Win F H3a Aung Saw Win Director General, Bureau of Special Investigation M H4a Police Brig-Gen Khin Maung Si Chief of Police Headquarters M H5a LTL-Col Tin Thaw Commander of Government Technical Institute M H6a Maung Maung Oo Head of Military Security Affairs interrogation team at Insein Prison M H7a Myo Aung Director of Rangoon Detention Facilities M H8a Police Brig-Gen Zaw Win Deputy Director of Police M H9a Police LTL. Col. Zaw Min Aung Special Branch M I.a FORMER UNION SOLIDARITY AND DEVELOPMENT ASSOCIATION (USDA) (senior former USDA office-holders who have not been included elsewhere) # Name Identifying information (inc. function) Sex (M/F) I1a Aung Thein Lin a.k.a Aung Thein Lynn Mayor of Yangon & Chairman of the Yangon City Development Committee (Secretary). Former USDA Central Executive Committee member and former member of the Union Solidarity and Development Party (USDP). Member of the Parliament, d.o.b. 1952 M I1b Khin San Nwe Wife of Aung Thein Lin F I1c Thidar Myo Daughter of Aung Thein Lin F I2a Col Maung Par a.k.a. Maung Pa Vice Mayor of Yangon City Development I. Former Member of the Central Executive I M I2b Khin Nyunt Myaing Wife of Col Maung Par F I2c Naing Win Par Son of Col Maung Par M I3a Nyan Tun Aung Former Member of the Central Executive Committee M I4a Aye Myint Former Member of Rangoon Executive Committee M I5a Tin Hlaing Former Member of Rangoon Executive Committee M I6a Soe Nyunt Former Staff Officer Yangon East M I7a Chit Ko Ko Former Chairman of the Peace and Development Council in Mingala Taungnyunt Township M I8a Soe Hlaing Oo Former Secretary of the Peace and Development Council in Mingala Taungnyunt Township M I9a Captain Kan Win Former Head of Mingala Taungnyunt Township Police Force M I10a That Zin Thein Former Head of Mingala Taungnyunt Development Affairs Committee M I11a Khin Maung Myint Former Head of Mingala Taungnyunt Immigration and Population Dept M I12a Zaw Lin Former Secretary Mingala Taungnyunt Township USDA M I13a Win Hlaing Former Joint Secretary Mingala Taungnyunt Township USDA M I14a San San Kyaw Former Staff Officer of the Information and Public Relations Department of the Ministry of Information in Mingala TaungnyuntTownship F I15a LTL-Gen Myint Hlaing Ministry of Defence. Former USDA Member M I.b UNION SOLIDARITY AND DEVELOPMENT PARTY (USDP) (other members of USDP leadership have been included elsewhere) # Name Identifying information (inc. function) Sex (M/F) I16a Thura Shwe Mann Vice Chairman of the Union Solidarity and Development Party (USDP). Former SPDC Chief of Staff, Coordinator of Special Operations, d.o.b. 11.07.1947. Member of the Parliament (Lower House), Speaker of the Lower House. M I16b Khin Lay Thet Wife of General Thura Shwe Mann F I16c Aung Thet Mann a.k.a. Shwe Mann Ko Ko Son of Thura Shwe Mann, Ayeya Shwe War (Wah) Company, 5, Pyay Road, Hlaing Township, Yangon and Co-owner of RedLink Communications Co. Ltd, No. 20, Building B, Mya Yeik Nyo Royal Hotel, Pa-Le Road, Bahan Township, Yangon, d.o.b. 19.06.1977 M I16d Khin Hnin Thandar Wife of Aung Thet Mann F I16e Toe Naing Mann Son of Thura Shwe Mann, d.o.b. 29.06.1978 Owner of Global Net and Red Link Communications Co. Ltd, No. 20, Building B, Mya Yeik Nyo Royal Hotel, Pa-Le Road, Bahan Township, Yangon, Internet Service Providers M I16f Zay Zin Latt Wife of Toe Naing Mann, Daughter of Khin Shwe, d.o.b. 24.03.1981 F I17a Tin Aye Vice Chairman of the Union Solidarity and Development Party (USDP). Chairman of the Election Commission. Former Chief of Military Ordnance and Former Head of UMEHL. M I17b Kyi Kyi Ohn Wife of Tin Aye F I17c Zaw Min Aye Son of Tin Aye M J. PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES AND OTHER PERSONS ASSOCIATED WITH THE REGIME # Name Identifying information (inc. company) Sex (M/F) J1a Tay Za Managing Director, Htoo Trading Co (Annex III, IV no 1); Htoo Construction Co., d.o.b 18.07.1964; ID card MYGN 006415. Owner of Yangon United Football Club. Father: Myint Swe (06.11.1924) Mother: Ohn (12.08.1934) M J1b Thidar Zaw Wife of Tay Za; d.o.b. 24.02.1964, ID card KMYT 006865. Parents: Zaw Nyunt (deceased), Htoo (deceased) F J1c Pye Phyo Tay Za Son of Tay Za , d.o.b. 29.01.1987 M J1d Ohn Mother of Tay Za, d.o.b. 12.08.1934 F J2a Thiha Brother of Tay Za, d.o.b. 24.06.1960. Director Htoo Trading. Distributor of London cigarettes (Myawaddy Trading) M J2b Shwe Shwe Lin Wife of Thiha F J3a Aung Ko Win a.k.a. Saya Kyaung Kanbawza Bank also Myanmar Billion Group, Nilayoma Co. Ltd, East Yoma Co. Ltd and agent for London Cigarettes in Shan and Kayah States and owner of Kanbawza Football Club M J3b Nan Than Htwe a.k.a. Nan Than Htay Wife of Aung Ko Win F J3c Nang Lang Kham a.k.a. Nan Lan Khan Daughter of Aung Ko Win , d.o.b. 01.06.1988 F J4a Tun Myint Naing a.k.a. Steven Law, Htun Myint Naing, Htoon Myint Naing Asia World Co. (Annex III, IV, no 26), d.o.b. 15.05.1958 or 27.08.1960 owner of Magway Football Club M J4b Cecilia Ng a.k.a. Ng Seng Hong, a.k.a. Seng Hong or Ng Sor Hon Wife of Tun Myint Naing. Chief Executive of Golden Aaron Pte Ltd (Singapore) F J4c Lo Hsing-han Father of Tun Myint Naing a.k.a. Steven Law, d.o.b. 1938 or 1935 M J5a Khin Shwe Zaykabar Co (Annex III, IV no 14), d.o.b. 21.01.1952 M J5b San San Kywe Wife of Khin Shwe F J5c Zay Thiha Son of Khin Shwe, d.o.b. 01.01.1977, Managing Director of Zaykabar Co. Ltd M J5d Nandar Hlaing Wife of Zay Thiha F J6a Htay Myint Yuzana Co. (Annex III, IV, no 29), d.o.b. 06.02.1955, also Yuzana Supermarket, Yuzana Hotel. (Annex III, IV, no 31), Yuzana Oil Palm Project and owner of Southern Myanmar United Football Club M J6b Aye Aye Maw Wife of Htay Myint, d.o.b. 17.11.1957 F J6c Win Myint Brother of Htay Myint, d.o.b. 29.05.1952 Director Yuzana Co. M J6d Lay Myint Brother of Htay Myint, d.o.b. 06.02.1955 Director Yuzana Co. M J6e Kyin Toe Brother of Htay Myint, d.o.b. 29.04.1957 Director Yuzana Co. M J6f Zar Chi Htay Daughter of Htay Myint, Director of Yuzana Co., d.o.b. 17.02.1981 F J6g Khin Htay Lin Director, Yuzana Co., d.o.b. 14.04.1969 M J7a Kyaw Win Shwe Thanlwin Trading Co. (Annex III, IV, no 15) (sole distributors of Thaton Tires under Ministry of Industry 2) M J7b Nan Mauk Loung Sai a.k.a. Nang Mauk Lao Hsai Wife of Kyaw Win F J8a Maj-Gen (Retired) Nyunt Tin Former Minister of Agriculture & Irrigation, retired September 2004 M J8b Khin Myo Oo Wife of Maj-Gen (Retired) Nyunt Tin F J8c Kyaw Myo Nyunt Son of Maj-Gen (Retired) Nyunt Tin M J8d Thu Thu Ei Han Daughter of Maj-Gen (Retired) Nyunt Tin F J9a Than Than Nwe Wife of Gen Soe Win. Former Prime Minister (deceased) F J9b Nay Soe Son of Gen Soe Win. Former Prime Minister (deceased) M J9c Theint Theint Soe Daughter of Gen Soe Win. Former Prime Minister (deceased) F J9d Sabai Myaing Wife of Nay Soe F J9e Htin Htut Husband of Theint Theint Soe M J10a Maung Maung Myint Managing Director of Myangon Myint Co. Ltd (Annex III, IV, no 32) M J11a Maung Ko Manager, Htarwara mining company. (Annex I, no 549) M J12a Zaw Zaw a.k.a. Phoe Zaw Managing Director of Max Myanmar. (Annex III, IV, no 16), d.o.b. 22.10.1966 M J12b Htay Htay Khine (Khaing) Wife of Zaw Zaw F J13a Chit Khaing aka Chit Khine Managing Director Eden group of companies. (Annex III, IV, no 20) and owner of Delta United Football Club M J14a Maung Weik Maung Weik & Co Ltd M J15a Aung Htwe Managing Director, Golden Flower Construction Company (Annex III, IV, no 22) M J16a Kyaw Thein Director and Partner of Htoo Trading (Annex III, IV, no 1), d.o.b. 25.10.1947 M J17a Kyaw Myint Owner, Golden Flower Co. Ltd. (Annex III, IV, no 22), 214 Wardan Street, Lamadaw, Yangon M J18a Nay Win Tun Ruby Dragon Jade and Gems Co. Ltd (Annex I, no 669 and no 1155) M J19a Aung Zaw Ye Myint Owner of Yetagun Construction Co (Annex III, IV, no 41) M J20a Eike (Eik) Htun a.k.a. Ayke Htun a.k.a. Aik Tun a.k.a. Patric Linn d.o.b. 21.10.1948, p.o.b. Mongkai Managing Director of Olympic Construction Co. and Shwe Taung Development Co. Ltd (584, 5F High Tech Tower Corner 7th Street and Strand Road, Lanmadaw Township, Yangon) and Asia Wealth Bank M J20b Sandar Tun Daughter of Eike Htun d.o.b. 23.08.1974 Yangon F J20c Aung Zaw Naing Son of Eike Htun M J20d Mi Mi Khaing Son of Eike Htun M J21a Dagon  Win Aung Dagon International Co. Ltd (annex I, no 17, Annex III, IV, no 33), d.o.b. 30.09.1953, p.o.b. Pyay, ID Card No: PRE 127435 M J21b Moe Mya Mya Wife of Dagon  Win Aung, d.o.b. 28.08.1958, ID Card: B/ RGN 021998 F J21c Ei Hnin Pwint aka Christabelle Aung Daughter of Dagon  Win Aung, d.o.b. 22.02.1981, Director of Palm Beach Resort Ngwe Saung F J21d Thurane Aung aka Christopher Aung, Thurein Aung Son of Dagon  Win Aung, d.o.b 23.07.1982 M J21e Ei Hnin Khine aka Christina Aung Daughter of Dagon  Win Aung, d.o.b 18.12.1983 F J22a Aung Myat a.k.a. Aung Myint Mother Trading (Annex III, IV, no 39) M J23a Win Lwin Kyaw Tha Company (Annex III, IV, no 40) M J24a Dr. Sai Sam Tun Loi Hein Co. working in collaboration with Ministry of Industry No. 1 owner of Yadanabon Football Club M J25a San San Yee (Yi) Super One Group of Companies F Members of the Judiciary J26a Myint Kyine Government Prosecutor, Northern District Court M J27a Aung Toe Former Chief Justice M J28a Aye Maung Former Attorney General M J29a Thaung Nyunt Legal Adviser M J30a Dr Tun Shin d.o.b. 02.10.1948. Former Deputy Attorney General. Union Attorney General M J31a Tun Tun Oo a.k.a. Htun Htun Oo Attorney General. Former Deputy Attorney General M J32a Tun Tun Oo Chief Justice. Former Deputy Chief Justice. M J33a Thein Soe Former Deputy Chief Justice. Member of the Constitutional Tribunal of the Union M J34a Tin Aung Aye Former Supreme Court Judge. Member of the Constitutional Tribunal of the Union M J35a Tin Aye Supreme Court Judge M J36a Chit Lwin Supreme Court Judge M J37a Judge Thaung Lwin Kyauktada Township Court M J38a Thaung Nyunt Judge, Northern District Court; Also National Convention Convening Work Committee Secretary M J39a Nyi Nyi Soe Judge, Western District Court Address: No. (39) Ni-Gyaw-Da Street, (corner of Sake-Ta- Thu-Kha Street), Kyar-Kwet-Thit Ward, Tamway Township, Rangoon, Burma M K. MILITARY OWNED ENTERPRISES # Name Identifying information (inc. company) Sex (M/F) Individuals K1a Maj-Gen (Retired) Win Hlaing Formerly Managing Director, Union of Myanmar Economic Holdings, Myawaddy Bank M K1b Ma Ngeh Daughter of Maj-Gen (Retired) Win Hlaing F K1c Zaw Win Naing Managing Director of Kambawza (Kanbawza) Bank (Annex III, IV, no 13). Husband of Ma Ngeh (K1b), and nephew of Aung Ko Win (J3a) M K1d Win Htway Hlaing Son of Maj-Gen (Retired) Win Hlaing, representative for KESCO company M K2a Col Myo Myint Managing Director Union of Myanmar Economic Holding LTD (UMEHL) M K2b Khin Htay Htay Wife of Col Myo Myint F K3a Col Ye Htut Myanmar Economic Corporation (Annex II, K23a) M K4a Col Myint Aung Managing Director at Myawaddy Trading Co. (Annex II, K22l) d.o.b. 11.08.1949 M K4b Nu Nu Yee Wife of Myint Aung, lab technician, d.o.b. 11.11.1954 F K4c Thiha Aung Son of Myint Aung, employed by Schlumberger, d.o.b. 11.06.1982 M K4d Nay Linn Aung Son of Myint Aung, seaman, d.o.b. 11.04.1981 M K5a Col Myo Myint Managing Director at Bandoola Transportation Co. (Annex II, K22m) M K6a Col (Retired) Thant Zin Managing Director at Myanmar Land and Development M K7a LTL-Col (Retired) Maung Maung Aye Managing Director  Union of Myanmar Economic Holdings Ltd (UMEHL) M K8a Col Aung San Managing Director at Hsinmin Cement Plant Construction Project (Annex III, IV, no 17) M K9a Maj-Gen Maung Nyo Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K10a Maj-Gen Kyaw Win Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K11a Brig-Gen Khin Aung Myint Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K12a Col Nyun Tun (marines) Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K13a Col Thein Htay (Retired) Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K14a LTL-Col Chit Swe (Retired) Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K15a Myo Nyunt Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K16a Myint Kyine Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K17a LTL-Col Nay Wynn Departmental Managing Director, Myawaddy trading (Annex II, K22l) M Government financial institutions K18a Than Nyein Governor of Central Bank of Myanmar (under Ministry of Finance) M K19a Maung Maung Win Vice Governor of Central Bank of Myanmar (under Ministry of Finance) M K20a Mya Than Acting Managing Director of Myanmar Investment and Commercial Bank (MICB) M K21a Soe Min General Manager of MICB Managing Director Myanma Investment and Commercial Bank M Enterprises # Name Address Director/Owner/ additional information Date of listing I. UNION OF MYANMAR ECONOMIC HOLDINGS LTD. (UMEHL) aka UNION OF MYANMA ECONOMIC HOLDINGS LTD. K22a Union of Myanmar Economic Holdings Ltd. aka Union Of Myanma Economic Holdings Ltd. (UMEHL) 189/191 Mahabandoola Road Corner of 50th Street Yangon Former Chairman: (LTL-Gen) Tin Aye (new position Chairman of the Election Commission). New chairman: LTL-Gen Khin Zaw Oo, Managing Director: Maj-Gen Win Than (Annex II, G25a) 13.08.2009 A. MANUFACTURING K22b Myanmar Ruby Enterprise aka Mayanma Ruby Enterprise 24/26, 2ND fl, Sule Pagoda Road, Yangon (Midway Bank Building) 13.08.2009 K22c Myanmar Imperial Jade Co. Ltd aka Myanma Imperial Jade Co. Ltd 24/26, 2nd fl, Sule Pagoda Road, Yangon (Midway Bank Building) 13.08.2009 K22d Myanmar Rubber Wood Co. Ltd. aka Myanma Rubber Wood Co. Ltd. 13.08.2009 K22e Myanmar Pineapple Juice Production aka Myanma Pineapple Juice Production 13.08.2009 K22f Myawaddy Clean Drinking Water Service 4/A, No. 3 Main Road, Mingalardon Tsp Yangon 13.08.2009 K22g Sin Min (King Elephants) Cement Factory (Kyaukse) 189/191 Mahabandoola Road Corner of 50th Street, Yangon Col (retired) Maung Maung Aye (Annex II, K7a), Managing Director 13.08.2009 K22h Tailoring Shop Service 13.08.2009 K22i Ngwe Pin Le (Silver Sea) Livestock Breeding And Fishery Co. 1093, Shwe Taung Gyar Street, Industrial Zone Ii, Ward 63, South Dagon Tsp, Yangon 13.08.2009 K22j Granite Tile Factory (Kyaikto) 189/191 Mahabandoola Road, Corner of 50th Street Yangon 13.08.2009 K22k Soap Factory (Paung) 189/191 Mahabandoola Road, Corner of 50th Street Yangon Col Myint Aung (Annex II, K4a), Managing Director 13.08.2009 B. TRADING K22l Myawaddy Trading Ltd 189/191 Mahabandoola Road, Corner of 50th Street Yangon Col Myint Aung (Annex II, K4a), Managing Director 13.08.2009 C. SERVICES K22m Bandoola Transportation Co. Ltd. 399, Thiri Mingalar Road, Insein Tsp. Yangon and/or Parami Road, South Okkalapa, Yangon Col. Myo Myint (Annex II, K5a), Managing Director 13.08.2009 K22n Myawaddy Travel Services 24-26 Sule Pagoda Road, Yangon 13.08.2009 K22o Nawaday Hotel And Travel Services 335/357, Bogyoke Aung San Road, Pabedan Tsp. Yangon Col. (Retired) Maung Thaung, Managing Director 13.08.2009 K22p Myawaddy Agriculture Services 189/191 Mahabandoola Road, Corner of 50th Street, Yangon 13.08.2009 K22q Myanmar Ar (Power) Construction Services aka Myanma Ar (Power) Construction Services 189/191 Mahabandoola Road, Corner of 50th Street, Yangon 13.08.2009 JOINT VENTURES A. MANUFACTURING K22r Myanmar Segal International Ltd. aka Myanma Segal International Ltd. Pyay Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon Be Aung, Manager 13.08.2009 K22s Myanmar Daewoo International aka Myanma Daewoo International Pyay Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.08.2009 K22t Rothman Of Pall Mall Myanmar Private Ltd. aka Rothman of Pall Mall Myanma Private Ltd. No. 38, Virginia Park, No. 3, Trunk Road, Pyinmabin Industrial Zone, Yangon CEO Lai Wei Chin 13.08.2009 K22u Myanmar Brewery Ltd. aka Myanma Brewery Ltd. No 45, No 3, Trunk Road Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon LTL-Col (Retired) Ne Win, Chairman a.k.a. Nay Win 13.08.2009 K22v Myanmar Posco Steel Co. Ltd. aka Myanma Posco Steel Co. Ltd. Plot 22, No. 3, Trunk Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.08.2009 K22w Myanmar Nouveau Steel Co. Ltd. aka Myanma Nouveau Steel Co. Ltd. No. 3, Trunk Road, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.08.2009 K22x Berger Paint Manufactoring Co. Ltd. Plot No. 34/A, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.08.2009 K22y The First Automotive Co. Ltd. Plot No. 47, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon U Aye Cho and/or LTL-Col Tun Myint, Managing Director 13.08.2009 B. SERVICES K22z National Development Corp. 3/A, Thamthumar Street, 7 Mile, Mayangone Tsp, Yangon Dr. Khin Shwe, Chairman 13.08.2009 K22aa Hantha Waddy Golf Resort and Myodaw (City) Club Ltd. No 1, Konemyinttha Street, 7 Mile, Mayangone Tsp, Yangon and Thiri Mingalar Road, Insein Tsp, Yangon 13.08.2009 II. MYANMAR ECONOMIC CORPORATION (MEC) aka MYANMA ECONOMIC CORPORATION (MEC) K23a Myanmar Economic Corporation (MEC) aka Myanma Economic Corporation (MEC) Shwedagon Pagoda Road Dagon Tsp, Yangon Managing Director: Brig-Gen (Retd) Thura Myint Thein 13.08.2009 K23b Myaing Galay (Rhino Brand Cement Factory) Factories Dept. Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon Col Khin Maung Soe 13.08.2009 K23c Dagon Brewery 555/B, No 4, Highway Road, Hlaw Gar Ward, Shwe Pyi Thar Tsp, Yangon 13.08.2009 K23d Mec Steel Mills (Hmaw Bi/Pyi/ Ywama) Factories Dept. Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon Col Khin Maung Soe 13.08.2009 K23e Mec Sugar Mill Kant Balu 13.08.2009 K23f Mec Oxygen and Gases Factory Mindama Road, Mingalardon Tsp, Yangon 13.08.2009 K23g Mec Marble Mine Pyinmanar 13.08.2009 K23h Mec Marble Tiles Factory Loikaw 13.08.2009 K23i Mec Myanmar Cable Wire Factory aka Mec Myanma Cable Wire Factory No 48, Bamaw A Twin Wun Road, Zone (4), Hlaing Thar Yar Industrial Zone, Yangon 13.08.2009 K23j Mec Ship Breaking Service Thilawar, Than Nyin Tsp 13.08.2009 K23k Mec Disposable Syringe Factory Factories Dept, Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon 13.08.2009 K23l Gypsum Mine Thibaw 13.08.2009 III. GOVERNMENT-OWNED COMMERCIAL ENTERPRISES K24a Myanma Salt and Marine Chemicals Enterprise aka Myanmar Salt and Marine Chemicals Enterprise Thakayta Township, Yangon Managing Director: Win Htain (Ministry of Mines) 13.08.2009 K25a Myanmar Defence Products Industry aka Myanma Defence Products Industry Ngyaung Chay Dauk (Ministry of Defence) 13.08.2009 K26a Myanma Timber Enterprise aka Myanma Timber Enterprise Myanma Timber Enterprise Head Office, Ahlone, Yangon and 504-506, Merchant Road, Kyauktada, Yangon Former Managing Director: Win Tun. New position: Minister of Forestry 13.08.2009 K27a Myanmar Gems Enterprise aka Myanma Gems Enterprise (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Thein Swe 13.08.2009 K28a Myanmar Pearls Enterprise aka Myanma Pearls Enterprise (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Maung Toe 13.08.2009 K29a Myanmar Mining Enterprise Number 1 aka Myanma Mining Enterprise Number 1 (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Saw Lwin 13.08.2009 K30a Myanmar Mining Enterprise Number 2 aka Myanma Mining Enterprise Number 2 (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Hla Theing 13.08.2009 K31a Myanmar Mining Enterprise Number 3 aka Myanma Mining Enterprise Number 1 (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: San Tun 13.08.2009 K32a Myanma Machine Tool and Electrical Industries (MTEI) aka Myanmar Machine Tool and Electrical Industries (MTEI) Block No. (12), Parami Road, Hlaing Township Yangon, Myanmar Telephone: 095-1-660437, 662324, 650822 Managing Director: Kyaw Win Director: Win Tint 13.08.2009 K33a Myanmar Paper & Chemical Industries aka Myanma Paper & Chemical Industries Managing Director: Nyunt Aung 13.08.2009 K34a Myanma General and Maintenance Industries aka Myanmar General and Maintenance Industries Managing Director: Aye Mauk 13.08.2009 K35a Road Transport Enterprise (Ministry of Transport) Managing Director: Thein Swe 13.08.2009 K36a Inland Water Transport No. 50, Pansodan Street, Kyauktada Township, Yangon, Union of Myanmar Managing Director: Soe Tint 13.08.2009 K37a Myanma Shipyards, aka Myanmar Shipyards, Sinmalike Bayintnaung Road, Kamayut Township Yangon Managing Director: Kyi Soe 13.08.2009 K38a Myanma Five Star Line, aka Myanmar Five Star Line 132-136, Theinbyu Road, P.O. Box,1221, Yangon Managing Director: Maung Maung Nyein 13.08.2009 K39a Myanma Automobile and Diesel Engine Industries aka Myanmar Automobile and Diesel Engine Industries 56, Kaba Aye Pagoda Road, Yankin Township, Yangon Managing Director: Hla Myint Thein 13.08.2009 K40a Myanmar Infotech aka Myanma Infotech (Ministry of Post and Telecommunications) 13.08.2009 K41a Myanma Industrial Construction Services aka Myanmar Industrial Construction Services No. (1), Thitsa Road, Yankin Township, Yangon, Myanmar Managing Director: Soe Win 13.08.2009 K42a Myanmar Machinery and Electric Appliances Enterprise aka Myanma Machinery and Electric Appliances Enterprise Hlaing Township, Yangon 13.08.2009 IV. STATE-OWNED MEDIA COMPANIES INVOLVED IN PROMOTING THE REGIMES POLICIES AND PROPAGANDA K43a Myanmar News and Periodicals Enterprise aka Myanma News and Periodicals Enterprise 212 Theinbyu Road, Botahtaung Township, Yangon (tel: +95-1-200810, +95-1-200809) Managing Director: Soe Win (wife: Than Than Aye, member of MWAF) 13.08.2009 K44a Myanmar Radio and Television (MRTV) aka Myanma Radio and Television (MRTV) Pyay Road, Kamayut Township, Yangon (tel: +95-1-527122, +95-1-527119) Director General: Khin Maung Htay (wife: Nwe New, member of MWAF) 13.08.2009 K45a Myawaddy Television, Tatmadaw Telecasting Unit Hmawbi Township, Yangon (tel: +95-1-600294) 13.08.2009 K46a Myanma Motion Picture Enterprise, aka Myanmar Motion Picture Enterprise Managing Director: Aung Myo Myint (wife: Malar Win, member of MWAF) 13.08.2009 ANNEX III ANNEX VII List of enterprises owned or controlled by the Government of Burma/Myanmar or its members or persons associated with them, referred to in Article 15 Name Address Director/Owner/additional information Date of listing I. UNION OF MYANMAR ECONOMIC HOLDING LTD (UMEHL) SERVICES Myawaddy Bank Ltd 24-26 Sule Pagoda Road, Yangon Managing Directors: Brig-Gen Win Hlaing (K1a, Annex II) and U Tun Kyi 25.10.2004 II. MYANMAR ECONOMIC CORPORATION (MEC) Innwa Bank 554-556, Merchant Street, Corner of 35th Street, Kyauktada Tsp, Yangon General Manager: U Yin Sein 25.10.2004 III. GOVERNMENT OWNED COMMERCIAL ENTERPRISES 1. Myanma Electric Power Enterprise Managing Director: Dr. San Oo (a.k.a. Sann Oo), Ministry of Electric Power 2 29.4.2008 2. Electric Power Distribution Enterprise Managing Director: Tin Aung, Ministry of Electric Power 2 27.4.2009 3. Myanma Agricultural Produce Trading Managing Director: Kyaw Htoo, Ministry of Commerce 29.4.2008 4. Myanmar Tyre and Rubber Industries No 30, Kaba Aye Pagoda Road, Mayangone Township, Yangon, Myanmar Managing Director: Oo Zune, Ministry of Industry 2 29.4.2008 5. Co-Operative Import Export Enterprise Managing Director: Hla Moe, Ministry of Co-Operatives 29.4.2008 IV. OTHERS 1. Htoo Trading Co 5 Pyay Road, Hlaing Township, Yangon Tay Za (J1a, Annex II) 10.3.2008 2. Htoo Group of Companies 5 Pyay Road, Hlaing Township Yangon 26.4.2010 3. Htoo Transportation Services Tay Za 10.3.2008 4. Htoo Furniture (a.k.a. Htoo Wood Products, a.k.a. Htoo Wood based Industry, a.k.a. Htoo Wood) 21 Thukha Waddy Rd, Yankin Township, Yangon And5 Pyay Road, Hlaing Township Yangon Tay Za 29.4.2008 5. Treasure Hotels and Resorts (including Myanmar Treasure Resort, Ngwe Saung; Myanmar Treasure Resort, Bagan; Myanmar Treasure Resort, Inle) No 41, Shwe Taung Gyar Street, Bahan Township, Yangon Tay Za 10.3.2008 6. Aureum Palace Hotels And Resorts (including Aureum Palace Hotel and Resort, Ngapali; Aureum Hotel-Resort, Naypyitaw; Aureum Palace Hotel and Resort, Bagan; Aureum Palace Hotel and Resort, Pyin Oo Lwin; Aureum Resort and Spa, Ngwe Saung) No 41, Shwe Taung Gyar Street, Bahan Township, Yangon Tay Za 10.3.2008 7. Malikha Lodge, Putao (including Popa Mountain Resort; Kandawgyi Hill Resort, Pyin Oo Lwin) No 41 Shwe Taung Gyar Street, bahan Township, Yangon Tay Za 26.4.2010 8. Espace Avenir 523, Pyay Road Kamayut Township, Yangon Tay Za 26.4.2010 9. Yangon United Football Club No 718, Ywar Ma Kyaung Street, One Ward, Hlaing Township Yangon, Myanmar Tay Za 26.4.2010 10. Air Bagan No 56, Shwe Taung Gyar Street, Bahan Township, Yangon 10.3.2008 11. Myanmar Avia Export Tay Za 10.3.2008 12. Pavo Aircraft Leasing PTE Ltd aka Pavo Trading Pte Ltd Tay Za 29.4.2008 13. Kanbawza Bank Head Office: 615/1 Pyay Road, Kamaryut, Township, Yangon Aung Ko Win (J3a, Annex II) 10.3.2008 14. Zaykabar Co 3 Main Road, Mingalardon Garden City, Mingalardon, Yangon Chairman: Khin Shwe (J5a, Annex II); Managing Director: Zay Thiha (J5c, Annex II) 10.3.2008 15. Shwe Thanlwin Trading Co 262 Pazundaung Main Road Lower, Pazundaung, Yangon Kyaw Win (J7a, Annex II) 10.3.2008 16. Max Myanmar Co. Ltd (including Hotel Max, Chaungtha Beach; Royal Kumudra Hotel, Naypyitaw; Max Myanmar Construction Co. Ltd) 1 Ywama Curve, Bayint Naung Road, Blk (2), Hlaing Township, Yangon U Zaw Zaw a.k.a. Phoe Zaw (J12a, Annex II), Daw Htay Htay Khaing (J12b, Annex II), wife of Zaw Zaw. Senior; Executive Officer: U Than Zaw 10.3.2008 17. Hsinmin Cement Plant Construction Project Union of Myanmar Economic Holdings Ltd, Kyaukse Col Aung San (K8a, Annex II) 10.3.2008 18. Ayer Shwe Wa (Wah, War) 5 Pyay Road, Hlaing Township, Yangon Aung Thet Mann a.k.a. Shwe Mann Ko Ko (I16c, Annex II) and Tay Za 10.3.2008 19. Myanmar Land And Development Col (Retired) Thant Zin (K6a, Annex II) 10.3.2008 20. Eden Group of Companies 30-31 Shwe Padauk Yeikmon Bayint Naung Road Kamayut Tsp Yangon Chit Khaing a.k.a. Chit Khine (J13a, Annex II) 10.3.2008 21. Eden Hotels and Resorts (including Marina Residence, Kaba Aye Pagoda Road, Yangon; The Tingaha Hotel, Naypyitaw; Aye Thar Yar Golf Resort, Taunggyi; Signature Restaurant and Garden CafÃ © Bistro, Yangon; Eden BBB Restaurant, Bagan) Unit 107, Marina Residence Kaba Aye Pagoda Road Yangon Managing Director: Chit Khaing a.k.a. Chit Khine (J13a, Annex II) 26.4.2010 22. Golden Flower Co. Ltd 214 Wardan Street, Lamadaw, Yangon Managing Director: Aung Htwe (J15a, Annex II); Owner: Kyaw Myint (J17a, Annex II) 10.3.2008 23. National Development Company Ltd 3/A Thathumar Rd, Cor of Waizayantar Road, Thingangyun, Yangon 10.3.2008 24. A1 Construction And Trading Co. Ltd 41 Nawady St, Alfa Hotel Building, Dagon, Yangon Tel. 00-95-1-241905/245323/254812 Fax 00 95 1 252806 E-mail: aone@mptmail.net.mm Managing Director: U Yan Win 10.3.2008 25. Asia World Co. Ltd 6062 Wardan Street, Bahosi Development, Lamadaw, Yangon And 61-62 Bahosi Development Housing, Wadan Street, Lanmadaw Township, Yangon Tun Myint Naing a.k.a. Steven Law (J4a, Annex II) 10.3.2008 26. Subsidiaries of Asia World: Asia World Industries Asia Light Co. Ltd Asia World Port Management Co. Ahlon Warves 61-62 Bahosi Development Housing, Wadan Street, Lanmadaw Township, Yangon Chairman/Director: Tun Myint Naing a.k.a. Steven Law (J4a, Annex II) 29.4.2008 27. Leo Express Bus 23/25 Upper Pansodan Street, Aung San Stadium (East Wing), Mingalar Taungnyunt Township, Yangon Chairman/Director: Tun Myint Naing a.k.a. Steven Law (J4a, Annex II) 26.4.2010 28. Yuzana Co. Ltd No 130 Yuzana Centre, Shwegondaing Road, Bahan Township, Yangon Chairman/Director: Htay Myint (J6a, Annex II) 10.3.2008 29. Yuzana Construction No 130 Yuzana Centre, Shwegondaing Road, Bahan Township, Yangon Chairman/Director: Htay Myint (J6a, Annex II) 10.3.2008 30. Yuzana Hotels (including Yuzana Hotel, Yangon; Yuzana Garden Hotel, Yangon; Yuzana Resort Hotel, Ngwe Saung) 130, Shwegondine (Shwegondaing) Road Bahan Township Yangon Chairman/Director: Htay Myint (J6a, Annex II) 26.4.2010 31. Myangonmyint Co (enterprise held by the former USDA) 10.3.2008 32. Dagon International/Dagon Timber Ltd 262-264 Pyay Road Dagon Centre Sanchaung Yangon Directors: Dagon Win Aung (J21a, Annex II) and Daw Moe Mya Mya (J21b, Annex II) 29.4.2008 33. Palm Beach Resort Ngwe Saung Owned by Dagon International. Directors: Dagon Win Aung (J21a, Annex II), Daw Moe Mya Mya (J21b, Annex II) and Ei Hnin Pwint a.k.a. Chistabelle Aung (J21c, Annex II) 29.4.2008 34. IGE Co Ltd No 27-B, Kaba Aye Pagoda Road, Bahan Township Yangon Tel. 95-1-558266 Fax 95-1-555369 and No H-11, Naypyitaw, Naypuitaw Tel. 95-67-41-4211 Directors: Nay Aung (D45e, Annex II) and Pyi (Pye) Aung (D45g, Annex II); Managing Director: Win Kyaing 29.4.2008 35. Aung Yee Phyo Co. Owned by family of Aung Thaung (Ministry of Industry 1) (D45a, Annex II) 27.4.2009 36. Queen Star Computer Company Owned by Nandar Aye (A2c, Annex II), daughter of Maung Aye 27.4.2009 37. Htay Co. Owned by Maj-Gen Hla Htay Win (G51a, Annex II) 27.4.2009 38. Mother Trading and Construction 77/78, Wadan Street, Bahosi Ward, Lanmadaw, Yangon Tel. 95-1-21-0514 E-mail: mother.trade@mptmail.net.mm Director: Aung Myat a.k.a. Aung Myint (J22a, Annex II) 29.4.2008 39. Kyaw Tha Company and Kyaw Tha Construction Group No 98, 50th Street, Pazundaung Township, Yangon, Tel. 95-1-296733 Fax 95-1-296914 E-mail: kyawtha.wl@mptmail.net.mm Website: http://www.kyawtha.com Director: U Win Lwin (J23a, Annex II); Managing Director: Maung Aye 29.4.2008 40. Ye Ta Khun (Yetagun) Construction Group Yuzana Plaza West, Tamwe Township Yangoon Owner: Aung Zaw Ye Myint (J19a, Annex II) son of General Ye Myint 29.4.2008 41. Js Donuts 26-28 Lanmadaw Street Lanmadaw Tsp, Yangon Tel. 95-1-710242 Junction 8 Shopping Centre 8th Mile Mayangon Tsp, Yangon Tel. 95-1-650771 (2nd Floor.) Yuzana Plaza Banyar Dala Road Mingalar Taung Nyunt Tsp, Yangon Tel. +95 1200747 173-175 Pansodan Street Kyauktada Tsp, Yangon Tel. 95-1-287525 381-383 Near Bogyoke Aung San Market Shwebontha Street Pabedan Tsp, Yangon Tel. 95-1-243178 Owner: Kyaing San Shwe(A1i, Annex II) son of Senior General Than Shwe (A1a, Annex II) 29.4.2008 42. Min Min Soe Group of Companies (MMS) 23-A, Inya Myaing Street, Bahan Tsp. Tel. 95-1-511098, 514262 E-mail: mms@mptmail.net.mm Shareholder: Kyaw Myo Nyunt (J8c, Annex II) son of Maj-Gen Nyunt Tin, former Minister of Agriculture (Retired) (J8a, Annex II) 29.4.2008 43. Myanmar Information and Communication Technology (a.k.a. Myanmar Infotech) MICT Park, Hlaing University Campus Owners: Aung Soe Tha (D47e, Annex II), Nandar Aye (A2c, Annex II) 29.4.2008 44. Myanmar New Technology (MNT) Owner: Yin Win Thu 29.4.2008 45. Forever Group No (14 02/03), Olympic Tower I, Corner of Boaungkyaw Street and Mahabandoola Street Kyauktada Township. Yangon. Tel. 95-1-204013, 95-1-204107 e-mail Address: forevergroup@mptmail.net.mm Managing Director: Daw Khin Khin Lay; Member of Board of Directors: Khin Maung Htay; Senior Manager: Kyaw Kyaw 29.4.2008